CLERK’S RECORD
                           VOLUME _1__ OF _1__

                    TRIAL COURT CAUSE NO. 2001CR4986
                     IN THE _226TH___ DISTRICT COURT

                         OF BEXAR COUNTY, TEXAS,

                     HONORABLE SID HARLE, PRESIDING




                         BRUCE LYNN CHRISTENSEN

                                        VS

                              STATE OF TEXAS




DELIVERED TO THE COURT OF APPEALS FOR THE 4TH DISTRICT OF TEXAS,
SAN ANTONIO, TEXAS ON Wednesday, October 08, 2014.



ATTORNEY FOR DEFENDANT:
VINCENT DENNIS CALLAHAN
PO BOX 12141
SAN ANTONIO, TX 78212-0141
PHONE: 210/737-3404 FAX: 210/737-3404

DONNA KAY MCKINNEY
DISTRICT CLERK
BEXAR COUNTY


       Cynthia Gomez
BY : /s/
  CYNTHIA GOMEZ
  APPEALS CLERK




1
                                                    CAUSE NO. 2001CR4986

BRUCE LYNN CHRISTENSEN
DEFENDANT                                                                                  IN THE DISTRICT COURT
VS.                                                                                        226TH JUDICIAL
THE STATE OF TEXAS                                                                         BEXAR COUNTY, TEXAS




                                                      INDEX
CLERK’S RECORD COVER SHEET.......................................................................... 1

INDEX............................................................................................................................ 2-3

APPLICATION FOR A WRIT OF HABEAS CORPUS SEEKING RELIEF
FROM FINAL FELONY CONVICTION UNDER CODE OF CRIMINAL
PROCEDURE, ARTICLE 11.07 ............................................................................... 4-22
FILE STAMPED ON 05-07-2012 PG 4******

APPLICATION FOR WRIT OF MANDAMUS ................................................... 23-29
FILE STAMPED ON 06-09-2014 PG 23******

PETITION FOR EVIDENTIARY HEARING – MOTION FOR BENCH
WARRANT ............................................................................................................. 30-108
FILE STAMPED ON 06-12-2014 PG 30******

ORDER .................................................................................................................. 109-118
SIGNED ON 06-13-2014 PG 118******

APPLICATION FOR WRIT OF MANDAMUS ............................................... 119-125

MEMORANDUM IN SUPPORT OF APPLICATION .................................... 126-149
FILE STAMPED ON 06-18-2014 PG 126******

NOTICE OF APPEAL ......................................................................................... 150-151
FILE STAMPED ON 10-06-2014 PG 150******

DESIGNATION OF RECORD ........................................................................... 152-154
FILE STAMPED ON 10-06-2014 PG 152******

NOTICE OF APPEAL ......................................................................................... 155-156
FILE STAMPED ON 10-06-2014 PG 155******

DESIGNATION OF RECORD ........................................................................... 157-158




2
PETITION FOR EVIDENTIARY HEARING – MOTION FOR BENCH
WARRANT .......................................................................................................... 159-173

ACKNOWLEDGMENT ............................................................................................. 174

CRIMINAL APPEALS CERTIFICATE OF NOTICE OF APPEAL TO THE
FOURTH COURT OF APPEALS ............................................................................. 175

CERTIFICATE ............................................................................................................ 176




3
                                                                                                  FILED
                                                                                               ___O'CLOC](~M



                                     Case No.     ~OD l ~L}0~ (p- 'tJ 3                         MAY 0 7 2014
                         (The Clerk of the convicting court will fill this line in.)


                      IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                     APPLICATION FOR A WRIT OF HABEAS CORPUS
                   SEEKING RELIEF FROM FINAL FELONY CONVICTION
                  UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


    NAME:       mu:E LYNII      (5)    Were you represented by counsel? If yes, provide the attorney's name:

             Trial Counsel-Hilda Valadez, habeas counsel-Vincent Callhan



    (6)    What was the date that the judgment was entered?

             April 27, 2002



    (7)    For what offense were you convicted and what was the sentence?

             Agg. Sexaul Assault - 30 Years

    (8)    If you were sentenced on more than one count of an indictment in the same court at
           the same time, what counts were you convicted of and what was the sentence in each
           count?

             Count 1/30 Years, Count 7/30 years, count 9/30 years, Count 9/remanded

             to answer the indictment, Bexar County dismissed.


    (9)    What was the plea you entered? (Check one.)

                D guilty-open plea             ill: guilty-plea bargain
                D not guilty                    D nolo contendere/no contest

           If you entered different pleas to counts in a multi-count indictment, please explain:




    (10)   What kind of trial did you have?

               l(lg   no jury                  D jury for guilt and punishment




                                                  2


5
            D jury for guilt, judge for punishment

    (11)    Did you testify at trial? If yes, at what phase of the trial did you testify?


             Sentencing Phase

    (12)   Did you appeal from the judgment of conviction:?

           mr yes                                D no


           If you did appeal, answer .the following questions:

           (A) What court of appeals did you appeal to?           4th Court of Appeals

           (B) What was the case number?                 04-02-00397-cr

           (C) Were you represented by counsel on appeal? If yes, provide the attorney's
               name:
                  Suzanne M. Krammer


           (D) What was the decision and the date of the decision?          Affirmed July 2003

    (13)   Did you file a petition for discretionary review in the Court of Criminal Appeals?

           Dyes                                  KXno

           If you did file a petition for discretionary review, answer the following questions:

           (A) What was the case number?

           (B) What was the decision and the date of the decision?


    (14)   Have you previously filed an application for a writ of habeas corpus under Article
           11.07 of the Texas Code of Criminal Procedure challenging this conviction?

           lQ{   yes                             D   no

           If you answered yes, answer the following questions:

           (A) What was the Court of Criminal Appeals' writ number? WR-58369-04, WR-58, 369-06




                                                     3


6
             (B) What was the decision and the date of the decision? ·    10/31/07 - Count 7 Remanded
                                                                            1/01/07 - Denied W/0 Written
             (C) Please identify the reason that the current claims were not presented and could
                 not have been presented on your previous application . .A new Egui table ruling
               In Martinez v. Ryan 132 s, Ct. 1309. The court of Appeals did not

               determine whether Christensen's attorney in his first collateral


    proceeding was ineffective or whether his claim of ineffective assistance of

                Trial counsel is substantial.           This rule reflect an equitable

                judgement where a prisoner is Impeded or Obstructed in his substantial
                claim of IAC ensuring that proper consideration was not given to it.

     (15)   Do you currently have any petition or appeal pending in any other state or federal
            court?

            ~yes                                0 no

            If you answered yes, please provide the name of the court and the case number:


            US Dist. Court, Eastern Dist. of Texas, Case 9:13cv-00291-RC-KFG
            §2254 for TDCJ Disc. Case, Not related to this case.
     (16)   If you are presenting a claim for time credit, have you exhausted your
            administrative remedies by presenting your claim to the time credit resolution
            system of the Texas Department of Criminal Justice? (This requirement applies to
            any final felony conviction, including state jail felonies)

            0 yes                                                    0 no

            If you answered yes, answer the following questions:

            (A) What date did you present the claim?

            (B) Did you receive a decision and, if yes, what was the date of the decision?




            If you answered no, please explain why you have not submitted your claim:




                                                  4


7
    (17)   Beginning on page 6, state concisely every legal ground for your claim that you are
           being unlawfully restrained, and then briefly summarize the facts supporting each
           ground. You must present each ground on the form application and a brief
           summary of the facts. Ifyour grounds and briefsummary of the facts have not been
           presented on the form application, the Court will not consider your grounds.
           If you have more than four grounds, use pages 14 and 15 of the form, which you
           may copy as many times as needed to give you a separate page for each ground, with
           each ground numbered in sequence. The recitation of the facts supporting each
           ground must be no longer than the two pages provided for the ground in the form.

           You may include with the form a memorandum of law if you want to present legal
           authorities, but the Court will not consider grounds for relief set out in a
           memorandum of law that were not raised on the form. The citations and argument
           must be in a memorandum that complies witb Texas Rule of Appellate Procedure 73
           and does not exceed 15,000 words if computer-generated or 50 pages if not. If you
           are challenging the validity of your conviction, please include a summary of the facts
           pertaining to your offense and trial in your memorandum.




                                                 5


8
    GROUND ONE:      INEFFECTIVE ASSISTANCE. OF COUNSEL.., '.COurt Appionted Haveas Counsel
    The court stated that I had alleged sufficient facts regarding counsel's per-


    formance, if true might be entittled to relief.     I had demonstrated that my

    FACTS SUPPORTING GROUND ONE:

    C)ajrn jf jneffectjve assistancp Of CQJJOgeJat trja)   W§S B    11 S]]hstaotjaJ   0Dp 11 .



    The Trial court appointed acounsel and held a hearing.         Appointed habeas


    counsel then did impedand obstruct in presenting his claim by: 1) habeas


    counsel refused to call any witnesses to testify, inculding trial counsel,


    court appointed Investagator, as well as other witnesses.         2)   habeas counsel


    refused to present any of applicant's alleged charges and facts· of ineffect-


    ness presented in his pro se brief.   3)   habeas counsel refused to present


    any of applicant's "statements of facts and law"    4)   Habeas counsel refused


    to corect the false impression of trial counsel's credibility when applicant


    brought to his attention the Ms. Valadez needed to testify and not by affidavit


    5)   habeas counsel refused to use applicant's plausible and sound stratagy


    that possessed sufficient substance to be vialbe arguement.         Habeas counsel


    refused to follow the above items was becuase counsel was inherently in conf-


    fleet with his client's interest, not his lack of competence, but his misplaced


                                          6


9
      desire, as he stated to me "not to open a can of worms".        Mr. Callhan placed
      himself in a situtation that he was required to make choices between advancing
      his client's interest in. a fair hearing or advanc.e ..other interest to the det-
      riment of his client. He made that choice~---to advance those other interest,
      the proction of Ms. Valadez's reputation and her lively hood. What was in his
      client's best interestwas to call Ms. Valadez and the other witnesses to the
      stand and aggressively cross examine her action's such as trial preperation
      legal advice given and trial stratagy ar lack there of.       But because of his
      relationshiJ;> with. trial counsel he would have been"greatly.chilled in that
      crosss" or as here unable to cross examine.       In applicant's second writ the
      court found that habeas counsel was effective and the CCA denied relief W/0
      written order. The court in fact had no reason to review because under
then currept Texas apd   Fj fth   Circuit 12recedent, patently . unfair though it might be
      the realalty facing a convicted Texas criminal defendantis that neirther
      a negigent failure or even malicious refusal to present a potentially merit-
      ious claim or even gross incomptence is the course of the defendant's state
      habeas proceeding, effectively preculdes habeas review of that claim.         At the
      time of applicant's evidence hearing, a state habeas petitioner possessed
      no, right to effective habeas counsel on any issues presented. Applicant made
      every effort to to present to the court his complaint about the proformance
      of his habeas counsel before the hearing.       I'm sure that Mr. Callhan was
      aware of his action's and his desired outcome.       He knew he'would sufferno
      legal consequences for his failure to properly plead and prove my ineffective
      of counsel claim. The proposed finding of facts and law sUbmitted by Mr.
      Callhan was so poorly done , that a first time jailhouse lawyer could have
      done a better. job. · Allowing the courts to consider the mcomplete record
      that ishis clients affidavits to be removed from the record and other-parts
      altered shows he's planed      GROUND TWO:
     TRIAL COURT AND THE COURT OF CRIMINAL APPEALS REVIEWED AN INCOMPLETE RECORD


     THE OFFICIAL COURT RECORD HAD BEEN ALTERED AND PARTS REMOVED AND DESTROYED


     FACTS SUPPORTING GROUND TWO:


     (1)   Trial counsel's affidavit altered and replaced in the record


     (2)   Applicant's affidavit removed from the official court record.


     (3)   Applicant's Supp. affidavit missing from the official court record.


     (4)   Trial Judge entered into the record "Exibits" missing from the court


           record •


     The above documents were/are missing, removed, and or destroyed from the


     official court record and not considered by the court in its decision


     making of the merits of the case. Applicant has tried to find and replace


     missing parts of the record contacting the District Clerk and court reporters


     Applicant found Items number 3 and 4 in the record of his :2254 filed in the


     u.s. District Court in San Antonio, Tx.   The court should hold a hearing so


     that items 3 and 4 can be intered into the record and items 1 and 4 can be

     properly investagated and the findings entered into the record.



                                           8


11
     9


12
     GROUND THREE:
     STATE" S VIOLATION OF THE PLEA AGREEMENT / State's inproper modification of


     defendant's judgement of sentence.

     FACTS SUPPORTING GROUND THREE:
     The provisions of applicant's plea agreement became unenforceable due to one


     provision being illegal and void sentence.   The Court of Criminal Appeals

     sending the defendant back to answer the indictment on count nine only was

     improper.   The court has stated many times "when only one of the sentencing


     elements is void, the judgement is rendered void only if the judgement can-


     not. be reformed to cure the infirnity, ie, the infirmity can not be cured



     without resorting to resentenceing. The defendant should have been allowed


     to withdraw his "one Plea" and to return both parties back to their orginal


     postitions before the plea.   By remanding only count nine, the court placed


     the defendant in a position that he might face adverse collateral consewuences


     from potential new sentencing, and by becoming a seperate hearing/trial the

     defendant losses all bargianing issues he had when plea bargianing with the -
     ft!ll   -·-------------------------------




                                          10


13
     full indictment.   Now thre state has no reason to offer less than the max 20


     years and the court, now as a new seperate proceeding has the ability to stack


     this new ssentence on the prior sentence, something that the trial court did


     not have the ability to do in the first hearing.   Th e Trial court stated

     that It did not have juristdication to consider this ground as applicant


     should have presented it is his first writ •••• Mr. Callhan did in fact touch


     this issue in short form in his proposed finding of facts, inartfully and


     incomplete that it was, second how would the defendant know what actions


     the court of Criminal Appeals would take,before their desicision was made.


     The court did not consider this issue on the merits and should do so now.




                                          11


14
     GROUND FOUR:
     Trial Court 1 s ffaiJ m;e to allow defendant to fplly part j capate in appl i cant 1 s


     First 11.07 habeas evidence hearing.

     FACTS.SQl>POJlTING.GRoUND FOUR:
     The court refused to allow defjindaot to havli his restJ;;QiliDts adjusted to

     allow him to have full access to his legal notes and to be able to freely


     confer and assist his habeas counsel.       As defendant was asking the court for


     this assistance, court appointed habeas counsel sat by doing nothing, refusing


     to assist him with this action as it became apparent that he did not want him
     to be able tu access his note:'! ana t:al     13


16
     GROUND:




     FACTS SUPPORTING GROUND:




                                14


17
     15


18
          WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
            RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.

                                               VERIFICATION

                    This application must be verified or it will be dismissed for non-compliance. For
      verification purposes, an applicant is a person filing the application on his or her own behalf. A
      petitioner is a person filing the application on behalf of an applicant, for example, an applicant's
      attorney. An inmate is a person who is in custody.

                  The inmate applicant must sign either the "Oath Before a Notary Public" before a
     notary public or the "Inmate's Declaration" without a notary public. If the inmate is represented
     by a licensed attorney, the attorney may sign the "Oath Before a Notary Public" as petitioner and
     then complete "Petitioner's Information." A non-inmate applicant must sign the "Oath Before a
     Notary Public" before a notary public unless he is represented by a licensed attorney, in which
     case the attorney may sign the verification as petitioner.

                  A non-inmate non-attorney petitioner must sign the "Oath Before a Notary Public"
     before a notary public and must also complete ':Petitioner's Information." An inmate petitioner
     must sign either the "Oath Before a Notary Public" before a notary public or the "Inmate's
     Declaration" without a notary public and must also complete the appropriate "Petitioner's
     Information."

                  OATH BEFORE A NOTARY PUBLIC

                  STATE OF TEXAS

                  COUNTY OF ___________

                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,being duly sworn, under oath says: "I am
       the applicant I petitioner (circle one) in this action and know the contents of the above
       application for a writ of habeas corpus and, according to my belief, the facts stated in the
     . application are true."


                                                            Signature of Applicant I Petitioner (circle one)


     SUBSCRIBED AND SWORN TO BEFORE ME THIS _ _ DAY OF _______, 20_ _.




                                                                     Signature ofNotary Public




                                                       16


19
             PETITIONER'S INFORMATION

             Petitioner's printed name: _ _ _ _ _ _ _ _ _ _ _ _ __

             State bar number, if applicable: -----------~

             Address:




             Telephone:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             Fax: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



             INMATE'S DECLARATION


             I, _B_R_U_C_E_L_YNN
                            __                     _ _ __, am the applicant~ and
                                 CH_R_I_S_T_E_N_SE_N

     being presently incarcerated in TDJC-ID, POLUNSKY UNIT                   , declare under penalty of

     perjury that, according to my belief, the facts stated in the above application are true and correct.


                                                            Signed on May 2, 2014               ,20_ _
                                                                                                             I




                                                       17


20
     PETITIONER'S INFORMATION
     f'etitioner'spril!l~d.narne< BRUCE LYNN CHRISTENSEN

     Address; POLONSKY UNIT #1108982

              3872 FM 350 South
              LIVINGSTONE, TEXAS        77351

     Telepllone: _ _ _ _ _ _ _ _ _ _ _ __........_;_ _ __

     Fax: ----.,..----..,-..,---------.,-----



                                              Signed on__;:MA.,Y~.Ou.2~---~• 20_14_.




                                         18




21                                                                      Rev. 01/14/14
        \
            '·
 I
 !
 I·;
                          ~~~~~h
 I


l}
 i'
                           ~·~~h~f~
                            101 LJ.'~ ~ 017
 I
                 _1S-~~~Ty
:;
 I
.I
                                             7?Jd-6S-
j                SS •Z d L- kVW ~llll'
!
'
l.l
i!

~
!                                        I
 J                                                      '_•_:,.-;.•·--·-
 ~'




       22
Bruce Christensen                  §         In the District Court
     Applicant, pro se             §
                                   §
vs.                                §         226th Judicial District
                                   §
                                   §
State of Texas                     §         Bexar           Texas

                     §§§§§§§§§§§§§§§§§§§§§§§§

                  APPLICATION FOR WRIT OF MNDAMUS


TO THE HONORABLE JUDGE Sid Harle


      Now comes, Bruce Christensen, pro se and compl

following respondents,Donna McKinney, Bexar County

Cheryl McMahan, Official Court Reporter of the 226th District court

on Nov. 16th, 2006 and present for a hearing on Cause No. 2001-

CR-4986-Wl, and Roxanne Pena, Official Court Reporter and present

for an evidence hearing held on Dec. 11, 2006. Applicant, states

that this court has jurisdiction over the subject matter and the

parties and ask the court to grant him leave to file this applic-

ation f.or Writ of Mandamus.   The Applicant is entitled to have a

"complete" copy of the record forwarded to the Court Of Criminal

Appeals with his Application of 11.07, to Inculd all of the parts

requested before the clerks record is prepared.      According to TX.

R.App.Proc. Rule 34.5, The time for request is any time before the

clerk's record is prepared.    Any party may file with the trial

clerk a written designation specifying items to be inculded in the

record. Rule 34.5(b)l.   If a relevent item has been omitted from

the clerk's record, the trial court appellate Court or any party

may by letter direct the court clerk to certify and file the app-
ellate court a supplement containg the omited items.      Rule 34.5(c)l


23
                                                                          ,,
 If the clerks record is defective or inaccurate the appellant

must inform the trial clerk of the defect or inaccuracy and in-

struct the clerk to make the correction. Rule 34.5(d).                      Also even

 if the appellent was not timely Rule 34.5(b)(4), says "Failure to

timely request".        An appellant court must not refuse the clerk's

record or a supplement clerk's record because of a failure to be

 inculded in the clerk's record. This action is under the facts

of this case, in essence, a mere ministerial act which the res-

pondents have a legal duty to perform.                Applicant has properly

requested the respondents to preform which they all have refused.

       The record is missing revelant items that have been omited

and applicant has no other legal remendy available to him other

then this application for mandamus. Applicant Request for the

following relief is as follows:

                                 Respondant No. l

                               Roxanne F. Pena
                           Official Court Reporter
                        Criminal Law Magistrate Court

1.   On Dec. 11, 2006, evidence hearing before Judge Carruthers,
     the State's attorney had you tag Mulit. exibits, one thru seven.
     The reporters record only shows two exibits #1 and #2.  The
     record speaks of others Such as #5, intered for Identification
     purposes.  Where are Exibits #3 thru #7 ??? I had ask her to
     research her records and to enter into the record those exibits
     and to send me copies.  Inclosed is a copy of the letter sent
     to her.

                                 Respondant No.       2

                                Cheryl McMahan
                            Official Court Reporter
                             226th District Court

1.   On Nov. 16, 2006 a conference or hearing was held in the 226th
     district court, Ms. McMahan was present and is responsable for
     the record.    Judge Harle Set a date for the evidence hearing,
     appointed counsel, issued a bench warrent and &&&&&&&&&&&~&
     heard evidence inculding applicant's affidavits, and heard
     the district attorney's recommendation that count 9 be reman-
     ded for resentencing only and other unk~o~n Issues 1 that 'pp-
     e 11 ant is unaware-o-f .-He-w-a-s-ne-v-e-:r'-no-t-J.-f-J.-ed_o_f___th_J.s_ hear l. ng ______
24
     by the court or by his court appointed counsel. Applicant re-
     quest a complete transcript and all exibits and documents used.
     Applicant request that Ms. McMahan also file an affidavit stat-
     ing why this transcript and exibits and documents were not in-
     culded in the origianel District's court Records.


                        Respondance No. # 3

                        Donna Kay McKinney
                    Bexar County District Clerk

1.   I would request the district Clerk to investagate the official
     court record to see if the record has been tampered with.
                a) The record in in disaray according to the
                    Index,  It is possible that the record was
                    not returned to. it origianal order when ex-
                    bits were removed and altered. Also the
                    page count does not reconsial with the num-
                    ber of exibits and items in the index.
                b) Applicants rebuttal afidavits are missing
                    from the record.
                c) Judges orders with exibits is missing 5 pages
                d) Court Transcript for hearing on ~@$$ Nov 11,
                    2006 is missing.
2.   I would request the district Clerk file an affidavit consid-
     ering the above items stating what was done and what the results
     of her inversagation are. and any other pertenet information
     the the court will need to consider with the current record
     when it is forwarded to them with my 11.07.

3.   Inclosed is copies of letters sent to the districk clerk
     ~~~$$~$~$ Which she has refused to respond to.

4.   I would request the the District Clerk send me copies of the
     Docket sheets for both causes, 2001-CR-4986 and also 2001-CR-
     2632, showing all appearnces and hearings and the final bill-
     ing submited by appointed counsels.

WHEREFORE, ALL THINGS CONSIDERED,   Applicant prays that this app-

lication for Mandamus be granted and that the respondents be order-

ed to proceed as requested, by law to continue wsith the relief

req~tJ~£.    Applicant request the this application for Mandamus
be•QlEt5Edie this request as he has filled his application   forll~07


and the court when need this information and records to propperly

consider the issues.   I would request for any other relief, gen-

eral and special. as applicant may be intitled to.




                               Bruce   ristensen
25
                               Applicant, pro se
                         UNSWORN DECARATION

       I, Bruce Christensen, Applicant, pro se, in the above

 styled and captioned cause, do swear under penalties of perjury

 that the following Application For Writ of Mandamus and the state-

ments contained are true and correct to the best of my abilities

and knowledge, on this the 5 day of June, 2014.


                                  Respectfully Submitted,




                                   ruce Chr·stensen
                                  Applicant, pro se


                       CERTIFICATE OF SERVICE

       I, Bruce Christensen, Applicant, pro se, in the above styled

~nd   captioned cause do swear under penalties of perjury that the

following Appliction for Writ of Mandamus was placed in the u.s.

Mail, post-paid, on the 5th day of June, 2014. To the following

persons: 1)    Donna Kay McKinney
               Bexar County District Clerk
               101 w. Nueva, Suite 217
               San Antonio, Tx.   78205

          2)   Roxanne F. Pena
               Official Court Reporter
               C/O Criminal District Court Adiminstator
               Cadena-Reeves Justice Center
               300 Delorosa, Suite 4076
               San Antonio, Tx.  78205

          3)   Cheryl McMahan
               Official Court reporter
               226th District Court
               C/O Criminal District court Administrator
               Cadena-Reeves Justice Center
               300 Delorosa , Suite 4076
               San Antonio, Tx 78205




26                                Bruce Christensen
                                  Applicant, pro se
  May 19, 2014




  Roxanne F. Pena
  Official Court Reporter
  Bexar County Cout·tnouse
  100 Doloro~ ~~reet
  Criminal tal lik9istrate COurt
  san Antonio, Tx 78205
  Dear Me.   l?ena,

       i~     is in reference to 2001-CR--4986-Wl, Ex Parta Bruce   s.   Christensen,
  hearing held on 11, Dec. 2006 before Judge Carruthers with you as the reporter.
  Ms. Welsh the state's' attorney had you tag mult, exibits one though seven •••
  the reporters record only shows two offered and at lest one was.intreed for
  !denification purposes State's Exibit #5, Page 24, line 14 •••• Exibits 6 & 7
  are the reporter's record of the plea and sentencing.    Where is Exibit #4???
  What is exibit #4???? ! filed a writ of mandamus to recieve a complete copy
 of the record which the district clerk complied with.     I   need you to resurch
  your record's and send me copies of Exibits #4, #5, #6, and #7.
      I   look forward to hearing from you, as soon as possible as       I   have filed
 anseccesive writ for the court to hear evidence of missing parts of therrec-
 ord and other issues.


~w~(;::--··-·-....::>
   ~ce c~stensen
 Polunsky Unit ill08982
 3872 FM 350 s.
 Livingstone, Tx 77351




 27
                                                   October 29, 2013



Donna Kay McKinney
Bexar County District Clerk
101 w. Nueva, Suite 217
Sa11 Antonio, Toxas 78205

        RE:     @001-CR-4986-Ml-Aupp.

Dear Ms. Alice            s.    Gonzales

        Thank you for            re~ponding    to my requact.           There i.B some confusion

on what I       rtceded~         It appe2rs to me       t~at    the court records are i11-

compl~5~eand          also have beecl        &ttl~e~Q.     According to the Indsx, Th2

affidavit of Ms.               Valada~    is licted and it locke like i_s't         be011




is not actualy            mi~siny~        I al2o ser1t a   a~cor1d      affidavit and it's
r~ot   J.iated at all.            Next on tt1e   li~t    is the Judges order wj.tlt 11 pages

pages ot exhibitao                T~le   in6cx doesn:t saj vhat tncse exhibits              are~

I ~;~m tt·yi.ncj   to CJB<> if thobe: inculderl any of the af:ld;o.v.i.ts.           If so J
would nr:,cd
                                                           I also need to ?rove      th~t




fto •• l6,    2006,       and the court reporl&r has a tranvcript and                co~ies


of the three affidavits or if you can find them, I need to prove
to
to the Court of Criminal Appeals of the need to supplement ~he record
                                                                                            ev~t·   ..
with a affidavit from Ms McKinney of the facts of the case what                               @®II
they may be.          I   need to show due diligente in trying to set the re-

cord straight.            Your assistance in this              matte~   would be greatly
appr&ciated.          I   belive the this manipulation of the record is the
beggening of Ms. Valadaz's court house offenses.                            I will wrtle to the

court reporter also to see it he is going to respcndst.o my                          re~uest.


If you would          possibily coordinate              the search for these affidavits
with the court reporter.                 and let me know what you find.
       Thank you for your time looking into this matter.

Sincerely,
   28
Bruce t. Christensen
  June 5, 2014




  Donna Kay McKinny
  Bexar County District Clerk
  101 w. Nueva, Suite 217
  San Antonio, Tx 78205


  Dear Ms McKinny,

         Enclosed is my Second Writ of Mandamus,   please file it and

  bring it to the attention of the court.      I have Ask Judge to

  expedite this cause because I have already file my application

  for 11.07 and the record that you forward to the court with the

  11.07 will incomplete • I have also forwarded a copy to the

  other respondants in C/O Criminal District Court Adminstrator.

  Would you please assure that they are aware of the writ as I

  have written them at the court house and they have not responded.

  As you can see I believe that your court record has been comp-

  remised by people that the court should be able to trust. We will

  see.    Thank you for your time on this matter and I'm looking

  forward to hearing from you.


'k>~
.~~·-:?
 Bruce Christensen
  Pol unsky_un it-#-- H-08 9 82- _ _ - - - -
  3872 Fm 350 s.
  Livingstone, Tx.      77351




                                                         1!1lJ                     .....
                                                                                   =                a
                                                                                                    D
                                                                                   =
                                                                           0
                                                                           r·T1
                                                                                   ...rTlA
                                                                                           -~:::v   z
  29                                                      ~\                       1:,>    -                              CAUSE NO.   2001-CR-4986-W3
,),-




       EX PARTE                            §     IN THE DISTRICT.COURT
                                           §
       Bruce Chrsitensen                   §     226th   Judic~l               Dist~ct                     g
                                                                    ,.,                -            X
       Applicant, pro se                   §                    ........               .s=        ~ex
                                           §     Be~ar 'Count~;            Te';!s      ~ ;~~;;;;.""~
                                 § § § § § § § § § §      "C.\                  ~          N      ;~?m::;o
                                                                                                  c ...    w   lv


                                                            .                   -<         .,
                                                                                            "'    ::!:~'
                                                                                                  _.,rn-       ~

                           PETITION FOR EVIDENTARY HEARIN$·.,                                     .:licant has sufficient proff of all his allagations, which needs

to entered into the record and fully explred and developed for

the record

                                 THREE

     I am presently incarcerated in TDCJ-ID, Polunsky Unit, 3872

FM 350 South , Livingstone, Tx. 77351.     I am unable to personally

appear before the court and qive testimony in this cause and

would respectfully request the to issue a warrant from the bench

ordering the Bexar CountY Shefiff to transport me to this court

for all hearinqs in this matter, so that I may qive testimony and

present evidence and proff of all my allaqations.

                                PRAYER

     Petitioner respectfullu prays that this court qrant this

petition for an evidentary hearing and for a bench warrant to

attend the hearings.     To consider and examine the issues before

the court and grant any and all such relief as the court may deem

he is entitled by law.




~f~
Bruce Christensen, pro se
Polunsky Unit #1108982
3872 FM 350 S.
Livingstone, Tx    77351 ______ _




31
(Page 21     of   253)
                                                       AFP. E}{IBI'l'
                                                       -   \\ 1



                                          •
                                                                                                                               \.., .




                                                                             •
                                                       i'~AGE 1 OF 60                     I



                                                                                              \\\1\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\\ ':.
                                                                                                                   . -.,       - ·r·
                                                NO.   2001-CR-4986-Wl

                       EX PARTE                         §.              IN '\HE DISTRICT COURT

                                                        §               226TH JUDICIAL DISTRICT

                       BRUCE LYNN CHRISTENSEN           §               BEXAR, COUNTY, TEXAS


                                       ORDER ON APPLICATION FQR POST CONVICTION WRIT.

                        The Court having been ordered by the Court of Criminal
                   Appeals to resolve the issue contained in an application for a
                   post-conviction writ of habeas corpus as to whether Applicant
                   was denied effective assistance of counsel, hereby ORDERS as
                   follows:.

                           1.     That the Clerk forward a copy of the writ application
                                  and its attachments to Hilda Valadez, Attorney at Law.

                           2.     That, on or before. September 18, 2006, Hilda Valadez
                                  file, with this court, her written affidavit
                                  confirming or denying the allegations of ineffective
                                  assistance of' counsel, including answering the
                                  following questions:

                                  a.    Did you erroneously adyise Applicant that he was
                                        charged with ten counts of aggravated sexual
                                        assault? Please ·explain fully.
                                  b.    Did you advise Applicant to accept a plea bargain
                                        that included an offense that he was actually
                                        innocent of and had an illegal sentence that was
                                        ten years longer than needed for the second
                                        degree felony he was charged with? Please
                                        explain fully.

                                        Please also address the other allegations made in
                                        the writ application.


                        Simultaneously, Hilda Valadez shall send a copy of the
                   affidavit to Bruce LYnn Christensen, TDCJ#ll08982 at W.P.
                   Clements Unit, 264 FM 3478, Huntsville, ·Texas 77320.
  u::::u
  11::::11
  ~:::;,                Applicant shall have 14 days from the date of filing of
    'II            trial counsel;s affidavit(s), including weekends or holidays, to



                  32
(Page 22     of   253)




                                      •
                    file rebuttal· affidavits, if any.
                                                                   •
                        ·After these matters have occurred, I will forward findings.
                   to the Court of Criminal Appeals for its disposition of the
                   matter.

                        Information contained in an af-fidavit filed pursuant to this
                   order does not represent a violation of the attorney-client
                   privilege. See Tex. R. Crim. Evid. 503 {d) {3) {stating that
                   communications relevant ·to issues concerning breach of counsels
                   duty to his client represents an exception to the rule governing
                   attorney-client privilege). Failure to abide by this order is
                   subject to a charge of contempt.

                                                              I
                   SIGNED and ENTERED this . ~(\--   day of       ~-          , 200.JL.

                                                              f        ..
                                                              lt&t~e<
                                                         JUl)GESID L. HARLE
                                                         226th Judicial District Court
                                                         Bexar County, Texas


                   co:       Bruce Lynn Christensen
                             TDCJ#ll08982
                             w.P. Clements Unit
                             264 FM 3478
                             Huntsville, Texas 77320
  ·•······
    '11
  ... ...
     ~




                  33
                                            NO. 2001-CR-4986WI

       EX PARTE                                        §      IN THE DISTRICT COURT
                                                       §
                                                       §
                                                       §      226TH JUDICIAL DISTRICT
                                                       §
                                                       §
      BRUCE LYNN CHRISTENSEN                           §      OF BEXAR COUNTY, TEXAS

                                                 AFFIDAVIT

            BEFORE ME, the undersigned authority, on this day personally appeared IDLDA

     QUESADA VALADEZ, to me well known and who, by me duly sworn, made the following

     statements and swore that they were true:

             "My name is IDLDA QUESADA VALADEZ. I am of sound mind and capable of making

 .this affidavit. I am personally acquainted with the facts herein stated.

             "I was defense counsel for the above named Defendant. Ihave been practicing criminal law

     since 1987 including eight years as an Assistant Criminal District Attorney. I have reviewed my file

     and the District Attorney's file before the making of this Affidavit.

            "On March 27, 2002, after much trial preparation and negotiations with the District

     Attorney's Office, Defendant entered a plea of No Lo Contendere in District Court Case No.

     200lcr4986. The indictment contained Ten Counts with Thirteen different charges. The charges

     ranged from Aggravated Sexual Assault, Sexual Assault and Indecency with a Child. Thre~ female

 children were named in the indictment as complaining witnesses. The Indictment alleged that the

     Thirteen criminal charges started on or about August 31, 1994through January 10, 2001. Thus age

 of the child at that particular time determined the reason for different charges. In 1994, the named

 complaining witnesses were younger than fourteen (14) years of age, but later in January 2001; they

 were younger than seventeen (17). Also, some of the charges were. Indecency .with a Child - Contact

                                        APP· EXIBIT              S1T>.1£'S
                                                                 fXt\\ll\1
34
                                                        ,,.
                                        PAGElt2; OF 60 f:;,
                                                        '
                                                                 ~-
     while others were Aggravated Sexual Assault or Sexual Assault of a Child under Seventeen. Again

     this had to do with the age of the child at the time of the alleged date.

             " I advised my client that the Indictment alleged four (4) Aggravated Sexual Assaults, three

     (3) Sexual Assault of a Child under Seventeen (17) and six (6) Indecency with a Child- Contact. I

     also advised my client that the Aggravated Sexual Assault Counts, Sexual Assault Counts and the

     Indecency with a Child counts all fell under Article 42.12 S 3g of the Code of Criminal Procedure.

     This section of the Code aggravated the punishment in that he had to serve a minimum ofhalfofthe

     punishment before he would be eligible for paro !e. I also advised him regarding Deferred Adjudication

     and or Probation in accordance with said Article of the Code of Criminal Procedure.

            "Defendant entered one Plea ofNo Contest to his Indictment and submitted one Application·

     fur Deferred Adjudication under one Cause Number. Defendant knew that he was going to receive

     only one punishment for the whole indictment. Defendant plead NO La Contendere to avoid Stacked

     sentences in the event of Jury convictions. Defendant was advised of the different degrees of charges

     and punishment within the Indictment, but most importantly that all the Counts fell under the above

     referenced Article.

            "Defendant was aware of the high possibility for Jury Convictions and the· ,ikelihood of

     stacked sentences and thus entered his plea freely and voluntarily. Defendant was advised that the

     punishment he could receive ranged from T~o years to Ninety-nine years or Life or up to Ten years :

     of Deferred Adjudication. Based on the entire Indictment, a plea bargain for a cap of Thirty-five

     years, which included allowing Defendant to apply for Deferred Adjudication, was accepted by the

     Defendant. I advised my client of the very slim chance for Deferred Adjudication and prepared him

     for a prison sentence. At no time did I ever advise Defendant that all the Thirteen charges alleged

     against him were Aggravated Sexual Assault. He was told that the punishment would be aggravated


35
     in accordance with said Article fthe Code of Crimina! Procedure."




                                                illLDAQ                  ALADEZ
                                                Plaintiff


           SUBSCRIBED AND SWORN TO BEFORE ME on                    q.J_ (t 'by-~--,--




                                                                                        /




36
                                         APP.EXIBIT
                                             it 3
                                          'AGE" OF 60




      DUPLICATE
      Court Name: TEXAS WESTERN
      Division: 5
      Receipt Number: 500022927
      Cashier ID: dgarci
      Transaction Date: 10/28/2013
      Payer Name: TDCJ- INMATE TRUST FUND
      ----------------------------
      PAPER COPIES
       For: BRUCE CHRISTENSEN
       Amount :        $25.00
      CHEC~
        Check/Money Order Num: 598578
        Amt Jendered: $25.00                       (~
       ---------------------------------            ·-'


       Tota.l Due:     ~25.00
       Total Tendered: 25.0.0
       Change Amt :     0.00
       (COPIES) ....
       SA-07-CV-1008. BRUCE I '!NN
       CHRISTENSEN V. DIREC I iJI~ TUCJ/CID
     ·NATHANIEL A. QUARTERMAN.
       SA-08-CV-93. BRUCE LYNN CHRISTENSEN
       VHTLDA QUESADA VALDEZ 0 ATTORNEY AT
       LAW; MARY BETH WELSH. oEXAR COUNTY
       ASSISTANT DISTRICT ATTORNEY; ET AL.




37
         Case 5:07-cv-01008-FB Document 11-2
      Oct, H, 015                            Filed      03/3~e~~                    7
                                                                   , APP • EXIBIT
      Judge Sld ~. Herl•                                           ~It   4
      22Bth Judicial Oiatrlot                                        PG 7 OF:•Go
      Bax.or County Courthouse
      300 DelorOI!IB St.
      San Antonic,.TX 78205




              Inclcaed in ay Aaaponae to Ns. Valadez's ···A~ldavlt, which
      I raolavad today the 11th due to her have bean given an iapropar
      addraaa f'or ••·           Please Di-isa ay ilotlon to anPqrc"• and allDw
      . . to rile thla •f'f'ldavlt in raaponae. I sent all Df' the ••
      pollee report• that· I had t you to be i,_,led ln my -orandua
      ln support at" my appllcetlon. I hav.e raqueetad that the Oisrtlct
      clark notll"y if, aha had reciaved ay Maeorcndua and the att9ch. .nts
      aant the wMtc later. I have had no reeponae f'roa her and aha
      raf'u••• to give thla daf'andant the ao•t aoa.an curtoday even
      with the   s.A.s,E.         inculded eo •he ha• no • expense to aeil the
      r,'lqUttat Inf'oraetion.        So all I c•n hope ie that the Meao,.andu.
     ·,· ln eupport at"   II)'   appllcati on endh tchne sent a week late are
      e pert ol' the I'Ue end hev• been lnculded in &lll881iHiilil thi•
      prodaa.    Thank you for you tiae and affort:a ~nvloved in thl•

      a••••
                                      ...
      AepectFully Bubllit:ed,
                  /)


                     '
                      I


                                 79107-9696




38

                                                                                        J
            Case 5:07-cv-01008-FB Document 11-2 Filed           03/31/~~~                       7
                                     cau.
                                                   ta
                                            NO. 1001-CI'I..........wi.·
                                                                          --~jV--~~-~--~--------

     E lC PART!!:                                           IN TH« DISTRICT COURT
                                                    f      !28th JUDICIAL DISTRICT

                                                    I

                                              AFFIDAVIT

              This sf'f'ldavit 1• Jn raepon- so HJlda Valada•'• •f'f'id.,h
     reol•v•d by •• on the 11th dai or Oot4ber 200i 1 and                          •ak• 'Cha
     f'ollowin~ a'Cat. . entc

          Ma V•lad•z            h••
                          onoe •g~in f'allad to prapperly inv•e'Ceg•t•
     thi• oeee 'end the indiotaent end h . . •l•• li'Cated tha f'aat•• tha
     indictment          oher~ed      • 'Cotal of tan count• with 'Cwo count• n•vlng
     three     per~-rephe           describing thr•• dlf'f'•rcns ••Y• 'Co ooaait the
     ·~   cf'renc•. Th••• coun'C• ••r• coaalt•d in 1994 and 1995 1 and
     the 1•• in •f'f'eot et tha tl . . •auld h•v• nos allowed tha•• ooub'Ca
     to be et•cked.Bhe la corraot in tha'C thara ... shr•• eltne••••
     •eking • campl•int, tha Plr•'C witn••• alleged that th• of'f'ena ..
     ooooured in             anat    1!195, 1!19__ , Th• indiat.ent da110rlb. . thr••
     of'Fancae, wl.n thr•s leaesr inaulded cf'f'enc•••                       The •acond wltn•••
     allegat:l the theo of'Panc" occourad in 1914 1 tha Jndta-li de•o,.lb. .
     one inoid•nt 1 with two ,_,.tttS dif'f'er~~ aasns swo oa.alt the
     of'f'enoe one being • lesaar lnouldad ohepog•, Tha thl,.d wltna ..
     allaged that the of'f'enco oooau,..,d 11'1 19911 1 thl• wea alao liatad
     •• two cpunta daacpolblng ana                of'~enca.    The f'i,.at (count      f I)
     oiM,.ea !,a ae_xiiUl -••ult w/chUd •• t:ha                 via~ I! •••         l'lf'tocn
     •t t!w        Her b lrt:hdtly • - tt•w_dey of'
                  tilll!!.                                                     1  11184 0 . .
     ahOan on the police poepc,.ta a~lt~~d by ~~~                         of'f'loa~ aellad tt

     'Cha   her    hoaa. Alae t:ha        ~ff'idavit    oF Oeseatlv• Malt.n.          Thla
     avldei'ID• ia '" tho court record and in applloa'C'a                      ·~po.ntfua       ln
     aupport of' applloatlon f'or wpoft:.
             Oaf'endMt dld I'IOt          C•-   nat) sdvhad that the ••ntano- aara
     to '"U" oonau,.rent: •• ahown on t~a plea t•ttttt• ba,.glan 1 page
     101 1 oQUrt: poeaa,.d 1 or 'Chat th~ punleonaant ranga begaln at ~
     Y••~,      •• it J.a alaarly et:ated ln thlt aourt'• •cllaonla'-'t                      and
     del'end•nt•a . . tvara .nri aff'ldavlt of adaonlt:lona,                   ~•g•   104-101
     Court ftacord, that             'Ch~ punla~.nt     poenga ••• 5 year• to S9 y••'"••



39
         Case 5:07-cv-01008-FB Document 11-2 Filed 03/31/08 Page 3 of 21

     end .that .•11 th~•• oeunta agg~avatad 8aweul . . .eult or • Child
     l"enel Coda • - · 22.01!'1. ell tt!raa count• •       Pl~t: dag~-      PalMY•
     DePendent pleed t:o tt.rea oounta end        ~••loved    •    thl~ty yea~         ,' ~
     aantanoe f'or aeah '"""' ttt•ioh etta aau~t daoi•d Cor - t:h~e hael'lng ~ 11
     trlll'laarlpt wlll ahow, that: the Judge •••-•d thet: the aant:enoaa ~
     1111re to run concurrently end •ltd• notetlon to the rnrd wltho&n: H
     coaeent rroe Me. Yalod~z or Mr, Sunk, ••• ~age t tt, Court:
     l'leoord,
             Mw yaledelr l'atlad t:o propper lnvhtwgeta the Jndicteant
     •weinat tho defendant and to edviae hle ol' the d!l'l'arent chargee
     and the di Fl'arent: renjjllls al' punlahiiOint ol' e.ah, nor wea aha
     eee•r or the powsihle conqueneea or $H alloalng the o01.1rt to ataalc
     tho -!'IteM•• ""'lot! •oul'!f '"'"""' t:han bean anouthar oapact of tho
     plaed bargain Mt that -u!Sthaye b,... unottelnwbl"' Nnd ~"'••on Por
     opp. . l. Thora ie no reeaon to ello• tho deFendant to plead guilty
     to • first degree Felony when the charge la • eecand degree
     Felony end accept ten yeere         ~~•   then allowed by lee, At no
     tiee did ehe e$t ctete that the dsFendent ••• to reoleve one
     eentence 1 Pact ie the record !a clear thet the dePendent plead
     gullty end    ~~laved       thirty yeere an each count, See pege12          end

     page___ , Court record.
          Aa fer aa     ~•·    Veledez'e trial I l l prepertion end negotletione
     elth the dletriot Attorney•• oi'F1ce, The only reason th•t the
     dafendent'• pretrlel tie• reached fourteen eonthe le that                 ~.

     Yel•dez dld not reecl: propperl)' when lt wee relized thet the
     Grand Jury that hed indicted hla •••           It   not peneled propperly.
     ehe never    e~n    lnl'•reed hie thet lt heppened end the poeeible
     ctregitiee poee.Lble Flaet ie ahe did no,\1: livlln lihiliw up in eciurt
     the dey (Sept 10, 2001) when the atatae attorney stated Eome-
     thinQ about    needln~      to look et the 1nd1cteent, 18 whe dldnot
     even began l:o negotet:e until! Neroh        c~,    200e when the dePendent
     hed.been    lno•~••~•ted      Par fourteen eonthe, ehe took advantage
     ol' denandent•e eitueltion 8 end billed the oaurt two eaperete
     Fee•• ror bean eppolnted couneal, She requeeted the eppoint•ent
     or .,   lmteategetor ehloh did nothing to 1nveeteget•              del'enda~nte

     oeee by lneteed epent hi• billeole ti . . ta e nather dePendent oF
     14e. Votldlla&'ll " Mickel Tualter who ea ..   char~ee       elth Hurder, tf'
     the doekat    11h11"~    (which Wile not enoluded ln the appllwl reoord)
     would be    lnveste~ated      t It would ahae thst she Pelted to         ~how




40
               Case 5:07-cv-01008-FB                    Document 11-2 Filed 03/31/08 Page 4 of 21



      up ~o th• del'•ndent'• court d•t••• Wh•n h• ••k th• court p•r•onel
      ....,r.i.ut t:he where wbo:~ut• o, Me· Val..tez, th• oo-ent il11dtl "oh we11
      thetHlldo",                  When t r•qu•etwd to •ee                         ~~ evldene~             egelnet . .
      •he   eteter.l 11eh'll tha di•trlat •t>tarnlf'•apeni'Ue pollc,. "'"'
      lll.lf'l'iohnt, but that .t we• nat ellowttd to hsni,ile the f'ita,
      II' t h~ ..................1$11 ~ndaretood the chargee egainet
      •• and eaen the •vidence pr••entad, I would not have plead
      to the ple., ba~(JIIln 1 all! pr ... <>!.'\"lt,ed, Th .. def'll!ndflnt la not eullt)l
      or       SC:OSI..    of tha .,., •.rgw.. "'""""nted to t.h .. lndtetm..nt. lfht>l'l I thoueh'll
      waa child abuse and what tho law                                     1~      ere not the aeme, but
      $$ whut 1 did do                         WUn'" ~bet            thia h10op,.nnt th•t                  '~.t    Plae • - no1: Fra.,ll! ijivln:ij.
      But t"e ,._.ln                   F~tot    i• Ms. Valodcur'" •nat&lllont th01t l;heN-cd
      co~1l~in              wltn•vses            wa~       younger        the~      fourteen        an~    l•t•r 1 ln
      .Jenu~try            2001 were yo..,:;oer than ,..,vente..,.,, le allil..tleda-:z
      did in Feat advh111 1na to pll!!!>d OiUilt:y 1:<> '1111 thrlU.n                                        char.;,fl~

      biiCU!tUSel          •ha    bull.~v•d           Chl'lt   th-U:J              all       U!Jid• SOJ            Case 5:07-cv-01008-FB          Document 11:2 Filed 03/31/08 Page 5 of 21
                                  CAUSE NO,            2001-eA~41SS-N1
      tX PA~TE                                             f            IN THE DIITftiCT COUftT

                                                           J            Z2Gth        JUDICIAL DISTRICT
      B~UCE LY~ CHAIS~NSEN                                              B!XAA COUNTY.              T~XAS



                                      SUP~IN~NTAL               AFFIOAV!T

              This nupplementel •ffidavit le to be in ~esopnse in
      oonjuetion with the aF,id~~vit ~lsned c~ J~tcb~~ 1?tb 1 ?OOS,
     end    make~     tha     fc!l~wl~a      •t~t3m&nt:

              At no time wae the d•f~nd~nt sdvismd thet the Plea Bergeln
     ••• to to evoid etmeking,                       The etet~ o~fered e sentPnoe o'
     35 years,        period wieh no other stlpletlone For the first 11
     moMthe oF M9.            v~ld~z'~ roLJrtsen mont~$                     of       t~i•l    pr~petion,

     and on Meroh 27, OS t~~ off~r ~hengsd to$~ e ~~o ~f ?S y~mrs
     end to r~main ellient of th~ ~ppllc~tion For probation.                                                     ~~ve~

     did M~. veledez Fuggeat t~et It                           w'•   b~~t to ~~~~d to ~                    First
     degree       ofF•nce when tM~ lnd!otment ch~raad o"lY n ~~c~n~
     degree orP~nce, or the the puhl~hment r~n~~ For th~t of~e"~e
     ~ange    was fro~ 2 to 20 reere l•t ~lone t~et th~ court could
     sentence      ~·   to thirty years on lt.
            She ateted thet Ehe •dv!~~d m~ th~t thoro w~~ th!rte~n
     oounte.(Whore I h~ve ~tetod th~t ehe sdvls~d me that it •~w
     'o~ t~~ count~ of ~82• ~•x~ul                         ~s~~ult) ~ut !F t~~                   iMdluctment
     i~ iMver.teg?t~d pl""cp~et'l)i it wf.ll                    ~~      f'CLII"'>d   ,-:h~t: It '::1r-"tr.:k.t   0::·'!~ :::~,~~)
     2001.       4 tote sl      OF._§_ Cr:!UMt~        th~-t    thl'!    do;Fer'":f-H'!:t C~L•lr_! hi!ve

                                 2.       The      ·~eond wrtM·,~e             ~ll~Q~~ ~hDt             ~M9

     incident ooooured in 1995 and ~~)~ ws~ und~r tM~ ege o• Fourteen
     Th~ indictment w~~            for On~ ~ryu~t oF •~8· 5~x~·~I -~~sult w/
     chllkd and the $~cond ~nun~ w~~ fo~ ~ l~sa~r c~erg~ oF in~aoeny
     with • ohild, De,endant could ~~v~ ~~~~ o~nv\~tg~ ~F o~ly o~•
     cou~t.      #.     Th~    t[,ird wltne9~, (lind~~y ~~~~n) ~ll~l~j the
     incent~nt o~cnur~d           in 1ggg: ~n1 1~ f~r s~,~~u~ ,~s~ult ~n~
     indency with child,              She w~s eve~ tha ngs of fcurt~•n ant t~e
     time or the incident whioh the g~~nd Ju~y h•d oh~rged d~,f~ndt
     with    baoBU118     h~r birthdey          w•• or         thR_day oF - - - - - ' .:.;!'14,~


42
           Case 5:07-cv-01008-FB Document 11-2 Filed 03/31/08 Page 6 of 21
                                             PAGE TWO


             If Me. Veladea'e atetaa that her trial atregy was to
     av,~d ataekln~,             ah~   nevsred inPormad me, ~nd it M spp~sr3 that
     eh~   never invest~g~ted the law or thew Facta Involved In thla oaaa,
     (woulcl     l!ll;k   the court to ask Ma. Valdaez to list ona witness,
     elthar For the dafanee or the proouoution that she interviewed
     a   or to list one           witn~~s   tjet   ~ppointed    lnvaatagctar interview
     etthmr For the defence or               forth~     proc,, Defendant gave her
     numareet names           th~t     at leset could have lnvervlawed as mlgeting
     witneaa st Santancing, end ea the transcript ehowa I did not
     know why there wes no               witne~sea    or evidence in the defendsnte
     fever)         but beck to the inveatagetion of the o•••••• Count
     one oroorad in 1994 1 end count aeven cocored in 1995,                          I
     did not brief it in my MeMorandum in auppcrt because it wes
     not an iasue but the c.cp. waa                  revi~ed   in 1997 to alow the
     stacking of Sexeul offences that cecoured in a criminal
     epaaicda.            enFd if the court eocaopa Ma, Valadez's stetementa
     involving the countg and the stacking of them as she atates,
     then I would raquast to rebrieF my Memoramdum.


     or to hold avidenceary hearing so that she may be II croee-
     axeminad and let it be deloped for the record,                     Next       Ms ..
                                                                                            ·73rJ)
                                                                               1

                                                                                              ~·
     :;:~:::.::·::: :::: :::.:·::::::.·:,:::·.::~                    ::·.:·:::·,:;::. ~;;t
     Cnoe again aha he• failed to invaetagats the record propperly                           ~\
     agsin,, •• not all the counta that orocured in 1994 end                        Stte   1995
     ere 3g,
     sdvise given to the dafendent,
           M~.    Valadez dld recommend that thia               da~endsnt   plea to s ae
     •aocnd degree charge that wee infect • second degree, and he
     did reoieve an elegel              ssnt~nce.     She incorrectly atetea that
     ell the wltnaaa were under the age oF fourteen et some point
     during the elgeged lncedente.                  She Ia atlll oontandlng in
     har atateman1! that her advise to the dafsndant waa to plea to
     the ohargaa baceuse the witnee$se                 w~re    all under the e;e of four-
     teen at the          tim~   or the inoedent£.       The plea agreement end the
     e edmonisMMenta that the defendant                 ai~nad    did not contain
     eny refel"enoeeo to the ocnviotlona running ooncurant with

     each other,


43
             Case 5:07-cv-01008-FB       Document 11-2 Filed 03/31/08 Page 7 of 21
                                              "AGe: THf'll!e:

               Ms. Valadez do~• not sn•were the aeoond question or
     eddre•• .tha lftBny othfll,.. elege1:1r)ns m~ide by ths de:'-vende>.nt.
     Like      Fallin~   to shew him thA evidence to him                          thu~    the Gtatm
     had !n It• Pile.           Falling to           ~newer~ hi~           queetlon       ~baut   the
     C9Se      ~t•tlng   that    Ph~    woul~    be back, th•t              d~y    she eleo had         he~

     daughter with her DMd              ~he    did     ~~uBc    ~    ddistw~benoe             causlns
     he~      to !!bandon her client with out nodce.                          Thllt "'he Feilec:!
     to      ~~sp   eny eppointmant to          e·~e   ehv     dcf2Mda~t          ~t    the jail, and
     S! inPeovt       n~v•r     vleited the jell et                 ~1•.     EGT, ECT ..




     1 "'W                al-ndez      WBfl   in fact     in~ff~~t~.ve            &rd    eg~!·n   rec~mmend




     Sruee Lynn Chri~ten~9n
     Cl~tment~r. Unit #111)8!:'82
     9801 Spur 591
     Amarillo, Tex~e 79107-9696


                                    UN~WOAN      O~~l~~~TJDN




            I, Bruce ChrlAtensen, being bresently                           incmro~rated          in
     TOCJ-CIC, d~ol~re un~er re~~Ity o' ?erjLtry                            t~~t        ~~~   r~r~;~lng
     l!lffidevit is true end oorect.




                         79107-!!!95




44
                                                                                                 APP. EXIBIT
                                                                                                       II 5
                                                                                                     PG 140F 60


      GENERAL AND SPECIAL LAWS
                                                         OF

                    THE STATE OF TEXAS


                                               Passed By The
                                         REGULAR SESSION
                                                       of the
                            SEVENTY-THIRD LEGISLATURE

                                             Convened at the·
                               City of Austin, January 12, 1993
                                                         and
                                      Adjourned May 31, 1993

             Published under the Authority of The State of Texas




     JOHN HANNAH, Jr.···------~-------~-- Secretary of State




      The Office of~he Secretary of State does not discriminate on the basis of race, color, national origin, sex,
           '            religion, age or disability in employment or the prouision of services.




45
     Ch. 900, § 1.01                                 73rd LEGISLATURE-REGULAR SESSION                       7

        (b) When a single criminal action is based on more than one charging instrument wi_thin
     the jurisdiction of the trial couri, the state shall file written notice of the action not less than   c
     30 days prior to the trial.                                                                            t
                                                                                                            1
        (c) If a judgment of guilt is reversed, set aside, or vacated, and a new trial ordered, the
     state may not prosecute in a single criminal action in the new trial any offense not joined in
     the former prosecution unless evidence to establish probable guilt for that offense was not
     known to the appropriate prosecuting official at the time the first prosecution commenced.
        Sec. 3.03. SENTENCES FOR OFFENSES ARISING OUT OF SAME CRIMINAL
     EPISODE. When the accused is found guilty of more than one offense arising out of the
     same criminal episode prosecuted in a single criminal action, sentence for each offense for
     which he has been found guilty shall be pronounced. Such sentences shall run concurrently.
        Sec. 3.04. SEVERANCE. (a) Whenever two or more offenses have been consolidated or
     joined for trial under Section 3.02 [of this ooae], the defendant shall have a right to a
     severance of the offenses.
        (b) In the event of severance under this section, the provisions of Section 3.03 [of tl>io oode]
     do not apply, and the court in its discretion may order the sentences to run either
     concurrently or consecutively.

             TITLE 2. GENERAL PRINCIPLES OF CRIMINAL RESPONSIBILITY

                             CHAPTER 6. CULPABILITY GENERALLY
       Sec. 6.01, REQUIREMENT OF VOLUNTARY ACT OR OMISSION. (a) A person
     commits an offense only if he voluntarily engages in conduct, including an act, an omission, or
     possession.
        (b) Possession is a voluntary act if the possessor knowingly obtains or receives the thing
     possessed or is aware of his control of the thing for a sufficient time to permit him to
     terminate his control.
        (c) A person who omits' to perform an act does not commit an offense unless a law as
     defined by Section 1.07 [of tl>io eoae] provides that the omission is an offense or otherwise
     provides that he has a duty to perform the act.
        Sec. 6.02. REQUIREMENT OF CULPABILITY. (a) Except as provided in Subsection
     (b) [of tl>is seotioR], a person does not commit an offense unless he intentionally, knowingly,
     recklessly, or with criminal negligence engages in conduct as the definition of the offense
     requires.
        (b) If the definition of an offense does not prescribe a culpable mental state, a culpable
     mental state is nevertheless required unless the definition plainly dispenses with any mental
     element.
        (c) If the definition of an offense does not prescribe a culpable mental state, but one is
     nevertheless required under Subsection (b) [of thio oootioR], intent, knowledge, or reckless-
     ness suffices to establish criminal responsibility.
        (d) Culpable mental states are classified according to relative degrees, from highest to
     lowest, as follows:
           (1) intentional;
           (2) knowing;
           (3) reckless;
           (4) criminal negligence:
        (e) Proof of a higher degree of culpability than that charged constitutes proof of the
     culpability charged.
        Sec. 6.03. DEFINITIONS OF CULPABLE MENTAL STATES. (a) A person acts
     intentionally, or with intent, with respect to the .nature of his conduct or to a result of his
     conduct when it is his conscious objective or desire to engage in the conduct or cause the
     result.
46
                                                    3592
 73rd LEGISLATURE-REGULAR SESSION                                              Ch. 900, § 1.01
      (b) The prosecuting attorney must negate the existence of an exception in the accusation
  charging commission of the offense and prove beyond a reas~nable doubt that the defendant
  or defendant's conduct does not fall within the exception.
     (c) This section does not affect exceptions applicable to offenses enacted prior to the
  effective date of this code.
     Sec. 2.03. DEFENSE. (a) A defense to prosecution for an offense in this code is so
 labeled by the phrase: "It is a defense to prosecution .... "
     (b) The prosecuting attorney is not required to negate the existence of a defense in the
 accusation charging commission of the offense.
     (c) The issue of the existence of a defense is not submitted to the jury unless evidence is
 admitted supporting the defense.
     (d) If the issue of the existence of a defense is submitted to the jury, the court shall charge
 that a reasonable doubt on the issue requires that the defendant be acquitted.
     (e) A ground of defimse in a penal law that is not plainly labeled in accordance with this
 chapter has the procedural and evidentiary consequences of a defense.                ·
     Sec. 2.04. AFFIRMATIVE DEFENSE. (a) An affirmative defense in this code is so
 labeled by the phrase: "It is an affirmative defense to prosecution ...."
    (b) The prosecuting attorney is not required to negate the existence of an affirmative
defense in the accusation charging commission of the offense.
    (c) The issue of the existence of an affirmative defense is not submitted to the jury unless
evidence is admitted supporting the defense.
    (d) If the issue of the existence of an affirmative defense is submitted to the jury, the court
shall charge that the defendant must prove the affirmative defen•e by a preponderance of
evidence.                                                          '
    Sec. 2.05. PRESUMPTION. When this code or another penal law establishes a presump-
tion with respect to any fact, it has the following consequences:
         (1) if there is sufficient evidence of the facts that give rise to the presumption, the issue
    of the existence of the presumed fact must be submitted to the jury, unless the court is
    satisfied that the evidence as a whole clearly precludes a finding beyond a reasonable doubt
    of the presumed fact; and                  ·                                         ·
        (2) if the existence of the presumed fact is submitted to the jury, the court shall charge       ''
    the jury, in terms of the presumption and the specific element to which it applies, as
   follows:
            (A) that the facts giving rise to the presumption must be proven beyond a reasonable
        doubt;
           (B) that if such facts are proven beyond a reasonable doubt the jury may find that the
        element of the offense sought to be presumed exists, but it is not bound to so find;
            (C) that even though the jury may find the existence of such element, the state must
        prove beyond a reasonable doubt each of the other elements of the offense charged; and
            (D) if the jury has a reasonable doubt as to the existence of a fact or facts giving rise
        to the presumption, the presumption fails and the jury shall not consider the presumption
       for any purpose.

                        CHAPTER 3. MULTIPLE PROSECUTIONS
  Sec. 3.01. DEFINITION. In this chapter, "criminal episode" means the commission of
two or more offenses, regardless of whether the harm is directed toward or inflicted upon
more than one person or item of property, under the following circumstances:
    (1) the offenses are committed pursuant to the same transaction or pursuant to two or
  more transactions that are connected or constitute a common scheme. or plan; or
    (2) the offenses are the repeated commission of the same or similar offenses.
  Sec. 3.02. CONSOLIDATION AND JOINDER OF PROSECUTIONS. (a) A defendant
may be prosecuted in a single criminal action for all offenses arising out of the same criminal
episode.                                                         ·
                                               3591




           47
                                                                              ~OtD)
                                                                                               APP EXIBIT
                                                   TEXAS PENAL CODE                               II 6
                                                                                               PG l70F 60

  Sub. Sec. 3.03. Sentences for Offences Arising Out Of Same Criminal Episode

(a)        When     the       accused         is   found guilty of more than one offense arising out
of the            same        criminal        episode prosecuted in a single criminal action, a sentence
for each offense for which he has been found guilty shall be pronounced.                                    Except
as provided'by Subsection (b), the sentences shall run concurrently.

(b)        If    ~the    .accused        is
                        found guilty of more than one offence arising out of the
same crimin~sentences may run concurrently or consecutively if each sentence
is for a conviction of:
     (1) an offense:
                    (A)         Under    Section         49.07       or 49.08, regardless of whether the accused
           is    convicted         of violation of the same section more than once or is convicted
           of violations of both sections; or
                    (B)for which a plea agreement was reached in a case in which the accused
           was    charged with more than one offense listed in Paragraph (A), regardless
           of    whether         the    accused         is    charged with violation of the same section more
           than or is charged with violations of both sections;
           (2) an offense:
                   (A)  under Section                        33.021 or an offense under Section 21.02, 21.11,
           22.0ll, 22.021, 25.02, or                         43.25     committed against a victimyounger than 17
           years of age at the time of the commission of the offense regardless of whether
           the accused is convicted of violations of the same section more than once
           or is convicted of violations of more.than one section; or
                          (B)     for    which a         plea        agrement was reached in a case in which the
           accused was charged with more than one ofense listed in Paragraph (A) committed
           against        a     victum younger that 17 years of age at the time of the commission
           of the violations of the same section more than once or is charged with violations
           of more than once or is charged with violations of more than one section;
           (.3)an offense:
                        (A)      under        Section 21.15 or 43.26, regardless of whether the accused
           is    convicted of violations of the same section more than once or is convicted
           of violations of both sections; or
                        (B)      for     which      a    plea agreement was reached in a case in which the
           accused was charged with more than one offense listed in Paragraph (A), regard-
           less of whether the accused is charged with violations of the same section more
           than once or          is charged with violations of both sections;                or
(4)         an offense for which the judgment is the case contains an affirmative finding
           under Article 42.0197, Code of Criminal Procuder.
      48
     (b-1)   Subsection (b)(4) does not apply to a defendant whose case was tran-
fered to the court under Section 54.02, Family Code.


1·        Act 1973, 63rd Leg., P. 883 ch 399 §1, eff. Jan. 1, 1974.


2.        Amended by Acts 1993, 73rd Leg., ch900, §1.01 1 eff. Sept. 1, 1994;


3.        Acts 1995, 74th Leg., ch 596, § 1, eff. Sept. 1, 1995


4. Acts 1997, 75th Leg., ch. 667, § 2, eff. Sept 1 1 1997.


5.        Acts 2005, 79th Leg., ch. 527, § 1, eff. Sept. 1, 2005.


6.        Acts 2007, 80th Leg., ch. 593 § 3.47eff. Sept. 1,                ~2007



7.        acts 2009, 8lst Leg., ch. 1130, § 21, eff. Sept. 1 1 2008;


l. Acts 1993, 73rd Leg., ch. 9.\)0, which ammend the whole Penal Code, made no
          apparent changes to this section.


2.        Act 1995, 74th Leg., ch. 596 designated subsec. (a), and therein, in the second
          sentence, substituded "Except             a~   provided by Subsection (b), the "for such";
          and added subsec. (b).
          Section 2 Acts 1995, 74th Leg., ch 5___, provides:
           "(a)      The     change in law made by this Act applies to the joinder of prosecut-
           ionsof        offenses      arising   out     of   a single criminal episode only if each off
           is     committed       on   or   after      the effective date [Sept. 1, 1995] of this act.
           For purposes of this section, an offense is committed before the effective
           date     of     this     Act if any element of the offense occures before the effective
          date.
           (b)      The joinder of prosections for offenses arising out of a single criminal
           episode        if any of the offenses were committed before the changes made by this
          Act, and the former law is continued in effect for that purpose."




     49
                         STATE COUNSEL FOR OFFENDERS
                                                                 ,,
                                                                 lAPpEXIBIT
                                                                    I 7
                                 LEGAL HANDBOOK                  PG 1~ 60

               PAROLE & MANDATORY SUPERVISION ELILIBILTY CHART


Offense Date                    73rd Legisature             09/01/93 thur 08/28/95



3g Offenses:       1.   Agg. Kidnapping
                   2.   Agg. Sexaul Assault
                   3.   Offenses with Affirmative Finding of Deadly Weapon
                   4.   Indecency With a Child ( Sexal Conduct~Yl) ro:.)~ wt'il')
                   5.   Murder                                     ,.
                   6.   Agg. Robbery
                   7.   Capital Murder

Calender Time = 1/2,      Minimum of 2 Years,     Maximum of 30 Yearss


All Other Offenses:

Calender Time + Good Time = 1/4, Inculding work credits and bonus.
Maximum of 15 Years.


Mandatory Supervision Ineligible List

                   1.   Capital Mueder
                   2.   Muder, 1st Degree
                   3.   Agg. Kidnapping
                   4.   Agg. Robbery, 2nd Degree
                   5.   Agg. Sexaul Assault
                   6.   Robbery, 2nd Degree
                   7.   Sexual Assault, 2nd Degree
                   8.   Arson, 1st Degree
                   9.   Agg. Assault, lst &2nd Degree
                  10.   Injury to Child or Elderly, lst Degree
                  11.   Burglary Punishment under Subsection d(2) or d(3)
                  12.   Offenses with an Affirmative Finding of a Deadly Weapon
                  13.   A Felony increased under Health and Safety code
                        481.134 (Drug Free Zones)




  50
          ·."'                      .--
.,




          pr6seqtiti(;)n.papers .
                    •




     51
                                Case 5:07-cv-01008-FB ·Document 11-2 Filed 03/31/08 Page20 of 21


                   ' • • ••
                                                                                            . . "f.
                                                                                                                 .(i·
                                                                                 .. ,:."·
                                                                                                                 ·.k)·:·
             .·~¥F==±.~···o='¥~#~~c.2=.¥,
          .. ·i.    ·_:: .\·>/> . .:::. .·:· ..·,.. . ·:. ~
                                                            ~:='=#"'=="
                                                                      .. ·~·=;=~&Southwest . ·
                                                                         .·,,




  I'


 !
  i
 "!
  !,:··
  f·
  !
                   or
            · ·.· : . ·.. ·.· •    ~·
                                                                                                                            ··i




 ·•'.



52
                                                              I ,


'   ''




                                                                                             APP EXIBIT
                                                                                                II 9
                                                                                             PG 210F 60 -




         November 4, 2002

         Bruce Christensen
         TDC# 1108982
         Box38
         Huntsville, TX 77344

         Re: Appellant's Brief

         Dear Mr. Christensen:

                  Enclosed please fmd a copy of the Appellate Brief to be filed in your case.
          Additionally, I have enclosed the United States Supreme Court Case and the State of Texas
          cases that controls your particular situation. The appellate courts frown upon appeals that
          are referred to as "frivolous". This is not to say that your case is frivolous to you, .!2,9! l!!J.
         jippeal is not the appropriate venue. There are other avenues you can pursue. You may.
         prepare your own appellate brief, as well, if you believe mine is not satisfactory. Where I      l
          believe you have an issue, as reflected in the brief, is that your trial counsel should have (
          purs~ed the motion t_o dis~ss the ind~ctment, notba. sed on the f~ct~atitw.as untimely, ~ut f'
          that It wa~ from an nnproper grand JUlY BEFORE you were remdiCted. To do otherwise
         reitders your issue mo.ot. You can pursu~ this ·in a Post Conviction Writ of Habeas Corpus 1
         that allo":s you to challenge issues based on constitutidnal due process violations 'and_)
         ineffecj:iveness of counsel. You are entitled to review the appellate record of your case, if
         you do desire t~ pursue these other avenues. However, my appointment to represent you is
         completed
             .
                      and you must ask the.
                                             court for additional appointed counsel or prepare thesei 1
         documents yourself.                                                                  ~


         Si=ly.                                       ~) ~ 4S                               "v z
         Suzanne Kramer
         enclosures
                                                      lY '-' . -\. ·
                                                                    1\1\P'-
                                                                                        Y                  ..l
                                                                              '~1~,u'(Page 248        of    253)




                 '
                                                  •                                                               •        ••
                                                                                                                                'APP EXIBIT
                                                                                                                                1


                                                                                                                                , - #10
                                                                                                                                 'PG 220F 60
                                                                                                                                                   llllllllll\1\lllllllllllllllll
                                                   CAUSE No.1.oo I -CR-                               "f tl6h
                     THE STATE OF TEXAS                                                      §                    IN THE DISTRICT COURT
                                                                                             §
            ' .vs: ..                                                                        §'                   'l.."t~       · JUD~CIAL DISTRICT
                                                                                             §
                                                                                             §                    BEXAR COUNTY, TEXAS

                                                COURT'S ADMONISHMENT AND
                                      DEFENDANT'S WAIVERS AND AFFIDAVIT OF ADMONITIONS

                     COURT'S ADMONISHMENTS:
                                   (o""..,.,. 'X.· $\C.C."A"A."fll~
                                  C\)\A..--s" .iit ~,(,(lA'-'""'1'~0
                                                                       l~~t..,. ... ,_..._   ,.,u, . . .,. ,. "'., "C.~I""'O
                                                                                              Ath•••Vf •tl ·• t~u.. lt
                                                                       N .... ._._                                                                       rr
                         Offense: ,.,,.,.,. "& AGt.II.~AT'•            N...-•~                   ,.,,.....,,,.,. , t'"•'"•            DEGREE f..     I        All     ~
                                                                                                                                                                    t'~ .. ,.   -r.
                         PENAL CODE SEC. "&.1. .. n I                                 ~iiJIIIale~        EIIaeil!ial)

                              You are admonished that if convicted of a Felony the following applies:

                                                           1. RANGE OF PUNISHMENT

                              All time is served in Texas Department of Criminal Justice .
                           . __L 5 years to 99 years or Life: Possible fine up to $10,000 ~t.." .,-~lt.:£11'                                co...,"'f":;
                              ·_ _ 2 years to 20 years: Possible fine up to $10,000
                              _ _ 2 years to 10 years: Possible fine up to $10,000 if the offense occurred on or after September
                                   I, 1994                                                      .      .
                              _ _ 2 years to I0 years: Possible fine up to $10,000 or up to I year in a Community Correction
                                   facility (for offenses committed after August 31, 1989 but before September 1, 1994)
                              _ _ 25 years to 99 years or I.,ife
                                  Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                              2. PLEA BARGAINING
      ' •.l
      ,;:::~              A recommendation of the prosecuting aitomey as to ,punishment is not binding on the Court. The
      II......     Court may accept or reject any plea bargaining agreement made between the State and the Defendant. If
      ...,,::;,,.. the Court rejects the plea agreement, the Defendant shall be permitted to withdraw the plea of guilty/nolo
          ~


           .~~ contendere and no statement or other evidence received during such hearing on the plea of guilty/nolo
      ::':::: · contendere may be admitted against the Defendant on the issue of guilt or punishment in any subsequent
                   criminal proceeding.
      !!~:!!•
       If."~
            .....
                          If the punishment assessed does not exceed the punishment recommended by the prosecuting
       ::~: attorney (plea bargain), the trial court must give its permission to appeal any matter in the case except for
       ····~: those matters raised by written motion filed prior to trial and ruled upon by the Court. ! fa plea bargain is
       '"">-··followed, this Court will not give permission to appeal.

                     1'04
                      54,.
(Page 249             t:.>f   253)




                      .
                      •'


                              ....
                                                        •                                          •
                                                                        3. TRIAL RIGHTS

                                     You have a right to trial by jury, cross examination of witnesses and the right to remain silent.
                              .'                                         4•. CITIZENSHIP

                                  If you are not a U.S. citizen, a plea of guilty or nolo contendere may result in deportation, exclusion
                           from admission to this country or denial of naturalization under federal law.

                                                                S. DEFERRED ADJUDICATION

                                    If the Court defers adjudicating your guilt and places you under community supervision, on violation
                           of. any condition you may be arrested and detained as provided by law. You are then entitled to a hearing
                           limited to a determination by the Court of whether to proceed with an adjudication of guilt on the original
                           charge. No appeal may be taken from this determination. After adjudication of guilt, all proceedings
                           including the assessment of punishment and your right to appeal continue as if adjudication of guilt had not
                           been deferred. The Court is also able to assess the full range of punishment.

                                                      6. SEX OFFENDER REGISTRATION PROGRAM

                                   A plea .of GUlLTY or NOLO CONTENDERE that results in a conviction or placement on deferred
                           adjudication for an offense under Chapter 62 of the Texas Code of Criminal Procedure will require you to
                           register as a sex offender with local law enforcement officials as required by Chapter 62 .. You will also be·
                           required to report regularly and to obtain or maintain a Tex.as driver's license or certificate of identification
                           identifying you as a sex offender. Violation of the registration and/or reporting requirements will subject
                           you to additional criminal charges.

                           DEFENDANT'S WAIVERS AND AFFIDAVIT OF ADMONITIONS:

      .......              TO THE HONORABLE JUDGE OF SAID COURT:

                                   I, 'ir.. '• · a,.\f~,.lte,J             , the Defendant in this cause, having this day appeared in .
       ~;;,:~              open court v{ith my counsel and having been duly sworn, represent to the Court that I have received acopy
                           of the indictment or information in this cause, that I fully understand its contents; that I knovv that I am
       ;;~~~               charged with the felony offense of l}.lj,j. rio~ .. "' Ar.r.,. Ur of c..l.al( J('~"'"9'and that I waive
       11.. . .            formal arraignment and the reading of the charging instrument.                                  ·

          ,,
       ''""~                         I, the Defendant, hereby enter a plea of   GUILTY~ CONTE~ to this charge..
         "II
                                      I. I have had my Constitutional and legal rights explained to me by my attorney, and have decided
                                     to waive my Constitutional right of trial by jury and enter this plea before the judge. I hereby
                                     request the consent and approval of the State's Attorney and of the Court io my waiver of trial by
                                     jury. I further represent to the Court as follows:

        ::)::· .                     2. I am mentally competent now and was legally sane at the time that this offense was committed.
                  '

                              1115
                                ,.
                               55                                                 2
(Page 250                                        I approve ~he jury waiver and ORDER it filed in the papers of the cause. It plainly appearing that
                  the Defendant is mentally competent; that his waivers have been entered voluntarily, in full knowledge of
                  his rights; that the admonishment of the Court have been understood by the Defendant; that the Defendant's
                  plea has not been induced by improper persuasion; and that the Defendant persist in his plea, the
                  Defendant's plea is now accepted by the Court and the balance of this document is likewise ORDERED·
                · filed among the papers of the cause.                                . r Jrd· 41 •. • J. .
                          SIGNED and ENTERED this ..        :21     .f.!& day of_....~_~c...:__::___:c..:.....!._ _ _, 20_b_~ .



                                                                               JUDGE PRESIDING




                                                                                                                       ;




~c:tl
·"'II"
........
 1!::::11
 :~:::tu
 ........
 ()t
 ::;;:1!:

 \\tl'
·11::::11

 II"""
 11::::11
 '";(1''
   "II
 ::::;!::

 u:::!l·
 li'"'••
   "•i'l

 11::)1
 11!:::;;
 '"'II·
 :~;~;u

            '
                     1·17                                             4
                    57
(Page 239         r,)f       253)




                         :.,
                                                            •                  CAUSENO.~CR 1../~81,
                                                                                           PLEA BARGAIN           •
                         . ,1. the undersigned Defendant, togelller whh my counsel and counsel for the State. agree that in exchange for the Defendant's agreemen1 to
             plead guilty or nolo contendere, to allow the State to prove its case by means of written stipulalions. The State may make recommendations regarding
             punishment: how~ver. it is· understood by all that even in the event the parties agree to recommend specific condhions and terms of community
             supervision or dererred adjudication or the length of supervision that such recommendations are not part of the formal plea agreement and are not
             binding on the Court. All parties understand and agree that the terms. conditions and length of supervision of community supervision or deferred
             adjudication are to be determined and assessed solely within the Court's discretiOn. ft is further understood and agreed by the parties that in the event
              the CoOn assessed tenns, conditions and or a length of supervision or community supervision or deferred adjudicarion different from those agreed to
             by the parties, that such difference shall.not constirute grounds fo~ selling aside the Defendant's plea in this cause. If the court grants "deferred.
             acljudicatlon, the Stale does not recommend any lenn of years as part of the plea agreement. AU parties agree that If deferred adjudication
             J.. subseq.iently revoked,·Defendant may be sentenced lo any tenn of years within the range of punishment provided by law for thiS ofrense.

             It is mutually agreed and recommended by the parties;

                               ../' Prosecution to prooeed only on Count(s)         k,     ~    JJ="         Prosecution for lesser included offense of _ _ _ _ __
                             _ _ Defendant agrees that he has been previously convicted of one/rwo ot more felonies for enhancemen~ under 12.42 P.C.
                             _Class A Misdemeanor punishment with State jail Felony Conviction under 12.41 P.C.
                         ·      / . Punishment to be asses.•:~ at                  1 1!>1 -
                             _ _ Aftlrmative Finding of Deadly Weapon or 3G offense, Defendant not eligible for supervision under CCP 42.12, Sec. 3.
                             _ _ There is no application 'roi community supervision/deferred adjudicalion .
                         . _L Stare will make no recommendation or"Defendant's deferred adjudieationlcommunity ,supervision application.          Stare reserves right
                                      to speak as to facrual issues relevant to Defendant's punishment.

                             _ _ State. opposes co.mmunity supervision/dererred adjudication. _ _ _ _ _ _ Concurrent wirh: - - - - - - - - - - -
                             --State recommends community supervision.
                             _ _ State    rec:~mme.nds    dererred adjudication.
                                    Causes taken into c o n s i d e r a t i o n - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                             --Restitution to be determined by the Court through the Community Supervision office o r $ ' - - - - - - - - - - - - -
                                      ___ Payable to victim in this cause number only:
                                      -==-Payable·rOYictims under:                                   ~                                                               ---'\...
    '='                      _Loth\,.__ tiP         Chi1A&'1"          c&"!'•~cn•ID~Y· eager~, 0ACI~to~t.. car2r.rDA,..U~                              WA-" t;r~~''
    ~::a..
    .... ..
         ~
                             The above terms tonsdtu.te our agreement, and the1e are-no-agreemenLS not set fonh above. The Defendant and Counsel request the Court
    O:::ib follow the plea bargain.
    ::--;:;;'11
    .....
    tl::)                                                                                                                                          .      ~
    ~~~

    \:1,SSIS
                                                                                                                                         ?t-!)4/<=>--
                                                                                                                                                 DEFENDANT
     •:::n
    II_
                 N.Qlf;: Th~ panies ~re not allowed to make binding agree~ent. s reg.arding the len~ or community ~upervision or th(Pa~e   240         ~f       253)




                   .,
                                                   •                                       •
                   APPliCATION FOR DEFERRED ADJUDICATION OR COMMUNITY SUPERVISION (NON JURY)




        . 'THE S.~ATE OF TEXAS                              NO.   d CX){ Cl\/ 49fffe            IN THE 228th · DISTRICT COURT

                                                                                                OF

                                                                                               . BEXAR COUNTY, TEXAS


          TO THE HONORABLE JUDGE OF SAID COURT:
                                                                                                                                     ...
                      Ncm comes the defendant,                                                      , In the above styled and
              numbered cause and says that In the event of a lea of guilty or nolo contendere and after the Court recelves
              such plea, hears the evidence and finds It substantiates the defendants g·um, the defendant prays the Court to
              defer further proceedings without entering an adjudication of guilt and_place the defendant on community
              supervision In accordance with the provision·s. of. Section 5 (a) of Article 42.12, Texas Code of Criminal
              Procedure.                             · ·                                         ·        ··

                              · IN THE ALTERNATIVE, Defendant prays the Court that in the event of his conviction in this case and
              if his punishment is assessed at a jlerlod not exceeding ten (10) years confinement In the Texas Department of
              Criminal Justice, Institutional Division, or a period in the· state Jail Facility, he/she be placed on community
              supervision under the applicable provisions of Article .42.1~. Texas Code of Criminal Procedure.

                      I acknowledge that, as relates to my application for deferred adjudication, I have been advised by the
              Court that If adjudication of my guilt is deferred, and J am placed on community supervision, on violation of any
              condition of community supervision I may be arrested and detained just as any other alleged community
              supervision violator and I will be entitled to a hearing limited to the determination by the Court of whether It
              proceeds with an adjudication of guilt on the original charge. No appeal may be taken from this determination.
              After an adjudication of gui~, all proceedings, including assessment of punishment, pronouncement of sentence,
              granting of community supervision and defendant's appeal continue as if the adjudication of guilt had not been
              deferred. ·                                                                                                   ·              i ·\
                                                                                                                                           "-~·




              /
                    /




                             lJO
                              59,.


    ~.            1·ilq m~
                                                                                                                                                  .   '
(Page 244     ~•f          253)




        :.~
            • •



            ·-··~
                  '
                        ......
                      I ,",,
                                          .   '

                                                      •                                       .-       \..
                                                      CAUSE NO. too     I   -CR-_'1....!..!.4i.1(Pa~   245   ,of     253)




             ''
                                                   •                                          ••
                                                                                    . do hereby judicially confess and admit, that I

                   intentionally and knowingly, in Bexar County, Texas on .:.·_~o~~-~A~~~.. ~L~l:!:l~-4.:...,__ _ _...:;~2!t9~9~Q,


                                      .                    CC.UNT I        .. .                  r. \ . \.
                        ;,.:.:-:---                '        ''  .   . ;.        \\ ~- ...... ·._. ;...:· ~~. ·.• . '
                                                                                                                       :--
                    31ST- day of AUGUST, A.O., 1994, ·BRUCE Ci-!RISTENS!;:N, _heteinafter·
                    r:~f~r'red :to _a,. l)efend.-hj;,··di~ _then .and ther\e ln~entfon'~lly,and                       ·          f--
                    knowl,rigly ce the penetrataon .of the FEMA~E SEXL)AL:,;ORGAN ~~f                           . 1
                    ROXANNE pZE.TTELLA, hereinafter:; referred to ·a13 .·.tt\e ·!=_~(ljp li!l.fl{Page 246    --of    253)




             .
             .

                                                 •
                                  /?(Page 247         pf        253)




             •·

                            .•..
                                                                •      CERTIFICATE OF DEFENSE COUNSEL

                                               I am a duly licensed member of the State BarofTexas. I certify that I have ful~y explained the rights

                       ·secured to a Defendant by the Federal and State Constitutions, including the right to be free from self-
                            '           . .        .   '                                                               .                   .
                   .. · i~~rimimition, the right to compulsory process, and the rights of ~orifr~ntation and cr~ss-e)(ami~ation of

                            witnesses. Further, I have discussed the procedural rights and safeguards afforded a criminal defendant by

                        the laws of the State of Texas. Additionally, I have read this Waiver, Consent to Stipulation of Testimony

                        and Stipulations and the attached eXhibits and gone over them
                                                                 '                  . . carefully with the Defendant. It appears ' to

                            nie that the Defendant fully understancls these rights and has intelligently and voluntarily waived these. rightS

                         . entered il;lto these agreements after due deliberation, and so his ~vers and agree~ents
                        and                                                                                    . are· entered into
                                                                                                                               .
                        "w.ith my advice and consent ·




                                                                                          AORNEYioR DEFENJiAN'fY
                                                                            APPROVAL OF TRIAL mDGE

                                               The Defendant having signed the Waiver, Consent to Stipulation ofTestimony and Stipulations in

                        open Court and under oath, the Court questioned both the Defendant and his Counsel and thereby became

                            satisfied that the Defendant understands the rights which have been v.:aived and therefore can be truly said

                            to have voluntarily relinquished known rights. The Waiver, Consent to Stipulation of Testimony and

                            Stipulations are approved and ORDERED filed in the papers of the cause.

                                               Signed this .:J1f!..day of _     _,~~-----~'9----200~

                                                                                                        M~
      ,,..
              /                                                                              4
                       ,,          ,.
                                              32
                   63
                OFFICIAL NOTtCE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, tEXAS 78711
                                                                                              ,.._;:·~::: 1~,·._ ...
                                                                                        /- ~··.

  Rll:: Wtit No. WR--58,369-06
  STYLE: CHRISTENSEN, BRUCE LYNN
  TRIAL C1'   1~0:   2:001CR4996-lil2
  10/1/Z007
  On this day, the application for 11.07 Writ of Habeas Corpus has
  been received and presented to the                                  Court~




                                     Dii!!tdct             Cle~k          Bexar county
                                     Margar-et G. Montemayor
                                     10\l Dolorosa, Room 362
                                     San Antonio, TX 78205

                         ll 11 I 1l11l! I 1!1 111 I l l 1! 1l11.!l In, I II !lllll I 11111 II j,j I I I jj, >I

----------------------------
                                                                                    ---------------------_,_,




       64
            oFFICIAL NOTICE FROM coURT OF CRIMINAL APPEALS OF TEXAS
                                                                 i':-'
                 P.O. BOX !2308, CAPITOL STATION, AUSTIN, TEXAS 78711




RE: wr:i·t ·No. um-58 1 369-·06
~TYLE:   Ciffii::JTENSEII 1 BRUCE LYNN
TRIAl, CT l•JO: 2001CR4986-W2
Thifl is to advi.f!e that the coc•r·t has denied vJithout "titten or:det
10/31/2007
thE• application for       ~;.:Lit
                             of habea" corpue.




                                 Di~Jti:ict.         Clt?:r.:k B1e.;.;:ar: countY
                                 Hargaret G. 'Montema-yor.:-
                                     1.00 Dolor:osa, Room 362
                                     S'll1   ll\i\t.OJ"I~o,I\\ 'J!l(
                           \\Ill\\ 11111.\1iil I 111\1\\1
                                                                      IIJZD\"'       ·
                                                               I \\.11 I\hI II I\\ 11\11111\\ n\1\




           65
                                             ', APP EXIBIT
                                             1
                                                  11 13
                                                                  April 22, 2013
                                             , -




                                              ',PG 340F 60


Judge Sid Harle
226th District COUrt
Bexar County Courthouse
300 Dolorosa St.
san Antonio, Texas 78205

Dear Judge Harle,

     I wrote to you in Sept. 2012, and asked if you had a "Working File" on my
case. The reason I asked is over the years there are some thin9s that did not
make i t into the record. For example, the letter that I wrote to you from
Bexar county Jail that you took as my notice that I wanted to appeal my case.
The PSI used in my sentencing hearing and other things. What I'm looking for
specifically is copies of the affidavits sent to you in Sept-act. 2006 by your
order, one from Ms. Valadez and two from me. The reason that I wrote to you
in Sept. was to see if I could find them, but more so; I had read what you were
quoted as sayl.ng in the newspaper during the Morton Court of Inquiry. You said
"Our .job is not just to prosecute and win cases; our job is to do just~ce•"
You
  .
    also said, "the allegation agaihst: Anderson is that he iritentioJMir!~)nd
                                        '                               .. ,,/-''
                                                                       ''",



knowingly concealed exc::ulpatory evidence. I personally cannot imagine having
been a former prosecutor, a worse stain or tarnish on a prosecutor and a public
servants Reputation, his Integity, and his Legacy." There was something else
you said about the justice system not being perfect but that is the best we
have ••• or something to tnat effect. I still believe to this day in the jus-
tice system of our country, at least I •m still trying, but when the system is
not balanced properly, things ge> wrong, which brings me to my case. Things
did go wrong but the system tried to correct the mf stakes. Your lionor, in
the CCI? 11.07, it talks about resolving issues, one way is to use your personal
recollection. I am asking you to use your personal recollection about those
affidavits. When you ordered tl'lem you said when you received them you were
going to forward everything
                        ·,.
                       '.'
                            to the cilurt in Austin. But I believe that wl'len
you received them~ reviewed them, you saili that Ms. Valadez had done a
horriblEf job on her affidavit, and that I wasfable to poitlt out many thi119s
that she still had wro119. Again I believe that after the affidavits you had
"grave doubt" meaning the matter is so "evenly balanced" (even though Ms •. valadez
has a preliiumed deference) a$ to wl'lether h~ errors hM a sUbstance and injuri(;\us
effect .... So you then ordered an evidence hearirig and appointed counsel.

66
                                           2
Your Honor, this is wJ~re things get to be a little sticky.         I'm asking if you
remember those affidavits (all three) and if my statement about them is correct.
one frivolous item in Ms. Valadez •s affidavit was that she used the word arduous.
"after 14 months of arduous trial prep • • • and in my affidavit I said she didn • t
know the meaning of arduous. • • • Well, YOI,lr Honor, if you will look at the record
of my habeas corpus you will find that Ms. Valadez's affidavit has been redacted
and her mistakes corrected, the word arduous has been changed to "hard work",
you might ask why someone might have Changed her affidavit when mine is there
and it wouldnot make ar1Y    15~e,   arguing 1=hat 11he doesn't know the meaning of
the word •••• Well again looking into the record you will find that the affidavit
received and file marked oot. 23, 2006 and my sup. affidavit are both missing
from the file. I believe that Ms. Welsh, the State's attorney (who had been
terminated by the District Attorney's office), did every thing to cover for
her friend, Ms. Valadez, and to save her job.        TOday, she is still employed
by the D.A.    I believe that Ms. Welsh and Ms. Valadez fol'llled a criminal conspir-
acy with t4r. D. Callahan who were not only work associates, but social cronies,
and affectionate friends. Mr. Callahan appeared to me as a dependable profes-
sional attorney with Christian values.         But in fact he ambushed my hearing, his
representation was a farce rendering the hearing a sham. I had a substantial
claim of ineffective assistance of counsel.: But he did not call Ms. Valadez
to testify, he presented none of the issue.s that I claimed, such as her advice
that the state could stack my sentences.        I will point out two pieces of evi-
                         '
dance, one, the P.C. sec. 3.01:      one criminal episode prosecuted in a single
criminal action, such sentences SHALL run concurrently. P.C.eff. Sept. l, 1994,
73rd LEG.REG.SESSI                                        3
she suppressed and witllileld material evidence from the court.
     Your Honor, I would ask you to hold a "Court of Inquiry" to find if any
laws were broken, or if there is sufficient fact and your recollection of these
matters, and about the affidavits ring true, to hold a new evidence hearing,
and/or to ask the court of criminal appeals to reconsider on its own recogni-
zance:or whatever leJ~l solutions that might be available to me.
     Your Honor, I would like to thank you for your time in this matter.      I
had deficient legal help and a state's attorney willing to do anything to win
th.is case. My appeal was ambushed and I believe that the case deserves a
                                                                   r\,  ~

closer look.. Plea.se do what you can. I understand that you cannot ~;l.ve me
legal advise, but please write me back letting me know that you have in fact
received this letter and perhaps even the name of an attorney in S.A. that
would be lfilling to help.   I already tried to hire one attorney in S.A. and
he took my $7,000,00 and then told me what a fine attorney Mr. Callahan is,
that he had known him for many years.    'l.'hat was wheu I learned that the affi-
davits had 'been changed and mine were missing.   so I keep trying.    I will not
give up and in the long run I believe I will win.


Very truely yours,



Bruce. Christensen
#1108982
Polunsky Unit
3872 FM 350 South
Livingston, Texas 77351.




68
         APP EXIBIT
           U4                       Vincent D. Callahan
         PG '370F 60
                                            Attorney
                                       Laurel Heights Station
                                          P. 0. Box 12141
                                     San Antonio TX 78212-3007
                                    Telephone/Fax: 210-737-3404

     November 20, 2006

     Bruce L. Christensen 1DCJ-ID#l108982
     Clements Unit
     9601 Spur 591
     Amarillo TX 79107-9606

                RE:    Application for Post Conviction Writ of Habeas Corpus
                       No. WR-58,369-04; Court of Criminal Appeals No. 2001-CR-4986
                       226th Judicial District Court, Bexar County, Texas
                       Set 12/11/06 at 10 am Magistrate's Court

     Dear Mr. Christensen:

           I have been appointed to present your claim of ineffective assistance of trial
     counsel at the above hearing; i.e., that your pleas of no contest were involuntary
     because your trial lawyer falsely advised you that you had been charged with ten
     counts of aggravated sexual assault (the Indictment reveals only four counts of
     same).

           If you win on this issue, you will again face trial on the original multi-count
    indictment. If you elect the judge for sentencing, if any, your punishment could
    not exceed the 30 years incarceration which you're now concurrently serving
    (absent any new facts against you not known by the judge on May 2, 2002). If you
    elect the jury for sentencing, if any, the full range of punishment (5 years to 99
    years or life imprisonment) would be available to the jury; the judge could then
    order any sentences to run consecutively.

           Judgment on Count Nine for which you received 30 years concurrent, is void
    where the maximum punishment for sexual assault is 20 years incarceration. You
    will prevail on this issue. However, according to Beck v. State, 922 S.W.2d 181,
    182 (Tex. Crim. App. 1996), where the parties plea bargained for an illegal



    69

\
 Bruce L. Christensen                                                    Page2
 November 20, 2006




 sentence, the appropriate remedy is to return the parties to the positions occupied
 prior to the plea bargain agreement. In short, you will again face trial on Count
 Nine. But see: Ex parte Montgomery, 571 S.W.2d 182, 184 (Tex. Crim. App.
 1980) the remedy for an excessive sentence on a plea of guilty, with the court
 assessing punishment, is a remand back to the trial court for assessment of
 punishment within the legal range. The prosecutor may argue for a mere
 reformation of the sentence on Count Nine.

        The essential requisite in attacking your pleas of no contest on the ground of
 ineffective assistance of counsel is a showing (you should testify) that the pleas
 were unknowing and involuntary. See: Glaze v. State, 675 S.W.2d 768, 769 (Tex.
 Crim. App. 1984). In Ex parte Smith, 678 S.\Y. 2d 78, 79 (Tex Crim. App. 1984),
 where the defendant entered a guilty plea based on an incorrect admonishment of
 the range of punishment, albeit hereby the court, said plea was not entered
 voluntarily and knowingly.

       The difficulty will be persuading the judicial fact fmder that you are
speaking truthfully; your then lawyer has indicated to me that she denies telling
you that you had 10 counts of aggravated sexual assault. If the judicial fact finder
disbelieves you, you will not prevail.

       Regarding my advice: Think about what is your ultimate reasonable goal in
stirring up highly adverse facts which, if believed, suggest that you did receive a
bargain for your pleas.

      I will see you when you are transferred to the Bexar County Adult Detention
Center. Feel free to write to me. I will stay in touch.

Sincerely,


Vincent D. Callahan

VDC/ar



70
71
 Nov. 27, 2006

                                                                .·APP EXIBIT
 Vincent 0. Callahan                                           ,-- il 1,6
 Attorney at law                                               ,PG4>0F 60
 P. 0 • 8 OX 1214 1
 Sen Antonio, Tx 78212


 Dear Mr.    Callahan,
         Recieved your letter regarding your appointment and the hearing
 on the 11th of Dec.           and I'm l;ooking forward to meeting you.             If
 you would please insure that a benchwarrent has been issued and
 that    i'm transfered to San Antonio,as I have seen many times in
 the past that defendants are still in custody with TOC and not
 in the city for the hearing.              There are things that need to be
 devloped for the record regsrding my attorney's ineffective assost-
 ance of counsel.            Also theer are reasons and an ''ultimate goal           in
 stirring up highly adverse facts" which I will discuss with you
 in person,          I will say this what I     believed I     was pleading to and
 the some of the facts,              end even the law which I did not lnow or
 was    r.IOt    1    •   d
        ~g exp       e1ne   to me,    ere three completely different things.
        One thing that i        do not find in your statements ere the cases
 like Miller v.          State, that I cited in by Meromarendem and oth~r
 cases that stated that if one part of a plea is not attainable then
 the entire ples is invalid.               The state wanted and did expect a
 sentence of atleast 35 years and also Ms Valadez did advise me on
 atleast one count,           m the    one that I   plead to, that it was a first
 degree Fenley with a sentence range of 5 to 99, That much is totally
 obvious from the record. Even from her statement with the record
 infrount of her she di not correctly break down the counts and
 charges.
        One last thing,        there are two witnesses that I would like to
 be present.           One is the Privste Investagoter that was appointed
 to my case end the other is one of the victums, Lindsey Green,                     B~

 her mom is my sister and address is8330 Slippery Rock,,San Antonio
 78251,    Phone 256-1808, The last I heard Lindasy is a student at
 UT in Austin,          It will probabley that       e   court order for her to be
 there,    read her statement givin to The Dective,                read it like a
 defence ettorn3y and then think of the question that you would
 ask her,    even before the trial ••.. !           did not see this statement
 until even after my appeal to the 4th court of eppeals •.•• or more
than three-fourths of the file ..


72
     ........
     December 4, 2DD6

                                                APP EXIBIT
     Vincent.D. C!llehen                           ll 17
     Attorne~ et Lew                            PG41. OF 60
     p • D • 8 OX 12141
     Sen Antonio, TX 78212


     Deer Mr. Cellahen,

                This is to let you know that I feel that my appearing in
     person is the only way that my right to be heard in a meaningful
     manner can be accomplished, as Me Valadez will appear in person
     and testify, the court should be able to see my ni person so thet
     the Fact Finder may see how I act and react in decieding the truth
     which will come down ·to he said, she said.         I .also feel that I need
     to be there to convwy the required information to you eo that the
     areas you are not Familaure with can be explored and develpoed For
     the record.       The court's refusing to allow me an opporunty to
     partipate properly at this hearing would prevent me From presenting
     my case propperly to the appeal's court.
                So please, you should recieve this on Thur or Friday,with
     time to make sure that I'm present on Monday.
     Very Truly Yours




           Christensen
     W.P. Clemente #1108982
     96D1 Spur 591
     Amarillo, TX 791D7




73
                                                          APP EXIBIT
                                                             t 18
                                                          PC'. 42()F 60




                                 Vincent D. Callahan
                                          Attorney
                                     Laurel Heights Station
                                        P. 0. Box 12141
                                   San Antonio TX 78212-3007
                                  Telephone/Fax: 210-737-3404

         December 5, 2006

         Ms. Lindsey Green
         8330 Slippery Rock
         San Antonio TX 78251

         RE:   Writ Hearing, December 11,2006 10:00 a.m. in Magistrate's Court
               State v. Bruce Christensen, No. 2001-CR-4986
               226th District Court, Bexar County, Texas

         Dear Ms. Green:

               I have been appointed to represent Mr. Christensen in the above
         matter. You do not have to confer with me. However, if you wish to recant
         or withdraw your allegation against Mr. Christensen, as alleged in the
         Indictment, that he sexually assaulted you on or about December 23, 1999,
         please either attend said hearing, or inform me or the prosecutor in writing.

               Thank you for your attention.

         Sincerely,

         /sf
         Vincent D. Callahan

         VDC/ar

         Cc:

         Yvonne Gonzales
         Assistant District Attorney
         300 Dolorosa
         San Antonio TX 78205




\   74
75
76
77
'   '




        78
79
80
                              Vincent D. Callahan                             , 1\PP EXIBIT
                                                                              ',    11 22
                                   Attorney                                   c-PG 49 OF 60
                                 Laurel Heights Station
                                    P. 0. Box 12141
                               San Antonio TX 78212-3007
                              Telephone/Fax: 210-737-3404

 February 12, 2007

 Bruce Christensen # 1108982
 Byrd Unit
 21 FM247
 Huntsville TX 77320

        RE:   Application for Post Conviction Writ of Habeas Corpus
              No. WR-58,369-04; Court of Criminal Appeals No. 2001-CR-4986
              226th Judicial District Court, Bexar County, Texas

 Dear Mr. Christensen:

        I received your letter postmarked 2/2/07.

        Under separate cover, I am again sending you copies of:

     1. Remand Order of the Texas Court of Criminal Appeals dated 8/30/06;
     2. Applicant's Proposed Findings of Fact and Conclusions of Law;
     3. State's Proposed Findings of Fact and Conclusions of Law on Applicant's
        Writ of Habeas Corpus; and
     4. Supplemental Order of Criminal Law Magistrate dated 12/21/06.

       I do not possess copies of the trial court's file or of the writ hearing
 transcript which is in possession of the Bexar County District Clerk.

      Your case has been properly presented to the Texas Court of Criminal
 Appeals; when it rules I will immediately send you a copy.

        The high court has not ordered me to withdraw from your case.




81
                                     Page2
Bruce Christensen
February 12, 2007



        I will stay in touch.

 Sincerely,
     ~tM!I())f~
 Vincent D. Callahan

 VDC/ar

 Cc:

 Ms. Marge Churchill, Investigator
 Texas State Bar
 126 E Nueva, Suite 200
 San Antonio TX 78204




82
     Feb. 23, 07



     Vincent D. Callahan
     P.D.Bcx 12141
     Sen Antonio, Tx 78212-3404


     Dear Mr. Callahan,


            I    reoievecl your   le~ter      postmarked 2/12/07 Which I          just

     reoieved as I have been moved asain by TDCJ to Amarillo.Please

     note the correct address as              Cle~ents     Unit, 9601 Spur S@ 591

     Amarillo, Tx       79107.    ~s    !    ~ecie~ed    copieE oF   ~he   Feu~   Items

     yaut"' ere giong to resend t·o rne,            why not just send me the t:hngs

     that you di have like the Exhibit               tm.    1, 2, 3, 8 4 That the

     srtate entered into the record and did give you copies that you

     placed in you Folder without l.ett:ing me eee.                  Also send me the

     requested proouders and deadlines to them Fer any writ , memD-

     cramdum, or motion that could be Filed in the high court, because

     oF the Lew magiatrate•s           obs~rvar.ce      (obvisious disragard)For

     the law end case president. His allowing Hilda's lack cF appearance

     so that the reccrd msy have             bee~   Fully investagated and placed

     ian the record.       Your lack oF        r~gard      Fer my request For two

     witnesses companded the problem,               end your statement that there

     were no Favorable wi tneeses ta my ac·t:ua1 i11conce claim,                  I asllc

     you \'!ho did do in-terview or intsvste.gete tc ccme to his con-

     elusion???? Besicelly I believe that you were nnt propperly

     prepared Fer the hearing          Ol"   t;hat you never intended to attempt

     to   ~~~*   qualiFy ms   Valadez•~       ineFFective assistance. next,

     whether or net to remand the ent.ire case or just count 9. The

     court has said, ''you cannot plead to an illegal sentence ••••

     and ir i t is an neg. plea it can ,.,ot be disturbed just part oF


83
                                                                           Peg!! 2




     the bargain See Shannon 708 S.W.2d 809, Beck as you cited and simms

     808       sw 2d 803.          and Adkins 767 S.W.2d 809.

                I   beli~ve     that I Feel in to the         t~ap   that men   deFandant~s


     do at          thie~    11.07 hearings the case and oth2r           ~vidence    is not

     propper placed into the record For the high Court to aee and

     revieiN~         Hilda out right lied in her aFidavt!!!d and everybody

     knows that she did havs dona everything to procect her, You, the

     District Attcrr.ey,                and   ~udge   Crauthers. Any witnssa rrom the

     state's witness list end expecially my owr1 court appoin·ted invss"t-

     agator- Even Hilda could have been called to tesif abut my actual

     innocence.             So I   ask you as you are still my attorney, what

     d~    I   need to do to correct the situtation. Or iF I have to re-

     rile anouther 11.07 or wait and appeal the remand to resentence

     or remand to answere the indictment jus·t For coun 9.                       Next,   iT

     _I have to what do i                need to lift the time bar on Filling My

     ~ederal         writ 2254.         So heree you chance,         Act like my attorney

     ~nc3,
     ~                )l;:         .          .
     Bruce          Chriete~           #1108982
     W.P. Clements unit
     91i!li Spur 591
     Amarillo, Tx              79107


     Cc:

     Me. Marge Churogill, Investigator
     Texas State Bar
     126 E. Nueva, Suite 200
     San Antonio,      TX 78204




84
                             Vincent D. Callahan
                                      Attorney
                                Laurel Heights Station
                                   P. 0. Box 12141
                              San Antonio TX 78212-3007
                             Telephone/Fax: 210-737-3404

 March 7, 2007

 Bruce Christianson # 1108982
 W P Clements Unit
 9601 Spur 591
 Amarillo TX 70107

       RE:   Application for Post Conviction Writ of Habeas Corpus
             No. WR-58,369-04; Court of Criminal Appeals No. 2001-CR-4986
             226th Judicial District Court, Bexar County, Texas

 Dear Mr. Christensen:

       I received your letter postmarked 2/28/07. Please find enclosed the
 Stipulations, Judgment and Indictment.

        There is no time limit proscribed for the Texas Court of Criminal Appeals in
 their consideration of post conviction writ cases.

       I deny that I gave you ineffective assistance of counsel at the writ hearing.

      I am not authorized to assist you in the presentation of an application for
Federal writ of habeas corpus.

     When I receive an order from the Texas Court of Criminal Appeals I will
immediately let you know.

Sincerely,
 ~i{J)jlfo~
Vincent D. Callahan
VDC/ar



85
                                                                    I APP EXIBIT
     Vincent D~ Callahan                                            f.- ll 25
     Attorney et Law                                                I   PG540F60
     P.O. Box "12141_
     San Antonio, TX 78212-3404                  T


     0!3!ar MR. Callahar.,

               In regards to your letter and my responce.                        you stated that
     you did not possess copi9s oF the court's Fila or the transcript's
     bwt if         ~ou    will read the order signed by Judge carruthers,                    it
     states that a copy C!F th9 order, 118§Siii!! together with ar.y attach-
     me~ts         we~re     to be sent to you       F~cm    the district       ~lerk.   I   would
     sugges•c:       t:h~t    you get MY poPY From the district clerk and send
     ~'      me a copy oF the        c~mplete    record including the reqwested
     exibits submitted by the state and the transcript oF the hearing.
               I   have requested a copy From the district clerk ad Frm h
     the criminal court administrater,                      M. Barlow with no response
     from either.
               I   also have one other question,               I   thought that nny recommondatio
     to the court oF Criminal Appeals showld be thrcugh Judge Harle.
     Something about Judge Carruthers or a masters holds the hears but
     the trial court is responsible,                   I would like to sse the trial
     courts        or-d!!~s   appointing you my cc:unseland for .Judge Carruthers
     to hold the hears.             and its accectance oF his recommondations.
              I    look Forward tn your enswere to these questions.




     ~...,.,___
     Bruce ChrsiteMsen
     W.P. CLEMENTS UNIT #1108982
     9601 Spur 591
     AD!arlillo, Tx 79107


     C::::

     Ms. Marge churchill Investigator
     Texas State Bar
     ·126 E. Nueve, Suite 200
     San Antonio, TX 78204




86
                                                                      APP EXIBIT
     AprU 30, 1!007                                                    I 26
                                                                      PG 55 OF 60



     Vincenti O, Callahan
     Auuorney au Law
     1",0, 801( 12141
     San Anuonio, TM 78212

              AIEl   Cauee No, 2001-CA·49B6-W1


     Deer Mr. Callahan,
              Inclosed 1111 the copy cf' the Ccuru•e Orclel" de11ed Jen,
     31, 2007.          and e le1111el" f'l"om 11he Couru•a ChieF Depuuy Clerk
     I sent 111 l"eply tic t!hJ.s later on April 2, 2007 bu11 have h111d
     a no word meek 111s to wheu eouiob hee be111n t•ken lF any.
     Le11   11te   eive you 11he time line For wha11 h111e happened •••••
     The court ruled en Jen. 31,                end mailed me a copy that dey,
     buu the clerk made a mleteke and 1nouldad in the envll!lpe
     a oi:ipy ol" 1ihei   courti•a order For AP .. 71S;EI01, ElC ParteWaleh.
     I reuurned tht order end envlpoe 110 11he clerk thry TOC,
     Major MUlar, et the clemente Unit..                    On Feb, as, t:he chtrk
     sent me the correct oopy          ¢If''   the order,     on Meroh 9, 07 I
     mailed a pe'llitlon For reons1cleret1on fEn l!leno.             As you: .can
     sa• From 11he let11er da11•d mliu•oh 1!!3, Ttlity oonlld'd·ered 111 late
     l On April 2, 07 I mellacl the dep. Cllerk e letter explelnine
     the reason For the le'lle f'lling wi11h 11he above dat:ads,
            The reason For the request ia 11het neither court oonelderecl
     the Fact that 11hle ceee wee a neg, plea one plea even one
     senuence, ee eteued ln Ms. Vsledez•e •••••ment,                   I'm net
     aura of' wh11111 your suetue ie au Uhle •lme w111h my case,
     bu11 11' yau etill olnslder your eelf' my 111ttorney then your
     help would be gre•,ly l!lppriol•tad.              Alec enclceed is case

87
     lew For the arguement about Neg. Plea and the remand For the entire

              Although the fl'lea bargain aaeamed Fair on ita Fec:~a
     then it has become unenForceable due to olrcumatencea beyond
     control oF the applicant or the etata, namely the Fact that
     one oF the caunte in 11.he lndio11man1: (Cipaunt) wee miaoharlterlzed
     reeultlng in en llllgal aentanoe 1 outelde 11ha statutory
     range oF punishment. Since nei11her the e11ata nor 11he trial
     court l'tae the authori11h to anaure oamplianoa with the eentenoa,
     11he properly remandy la to allow applicant to withdraw hie
     plea anc:l remand the oaee to the urlal ooul"t putting both
     partlea beck in.thalr orglaal poaltlone beFore they entered
     into the plea bel"galn. Th1e plea bargain wee Hlegal and
     wee apparent on the Face oF the record anc:l Judgement even
     beFore the lnk dl"yed.
             Tl'lla court dose not know For aura but he• eaaumed that
     eppUr;~ant would have ~;~ant. to believe l'le wee getting a soocl

     deal From the e11ate even lF he would have known th.t he dld
     not Face a poeelble sentence oF 99 yeare an one count, who
     eto eey that he would not oFbJected to the reoammemendad
     111ap 1111" :!!!5 yeara on the r•mlncher of' ohargee, applicant wee
     bargaining For one sentence,. the same sentence f'c:~r ell three
     chargee ... see Trial L!ewyer•s Af'f'lcUvate fl'ege two, aeoond
     paragraph, "DeFendant entered 111ne plea of' no contest to
     his lndlotm!lll'ltl end 111.1bmi ttad ~:~na appll~:~atlion f'or deFerred
     ec:IJ ud!oet£on undt!'r ~:~ne ceuee number. .DeFendent knew that
     he.wee to reolave 111nly one punishment f'or the whole 1ncl1otment,"
             Spaoif'io parF111rmance of' the pl·ea bargain which wail
     For the pcuseiblllty oF 3!3 years cannot be obtaineu:t, so 11he
     parties must: be rat:urned to their position prior to. the
     plea oF eutl11y. If' the court simply dslet:ee the oonvlo111on
     For count 9 only, the state would t:hen be bound de11rlman11ly
     to this aapaot 1111" the agreement! The daoiason of' thie court
     in deleting the Flndlng of' sully on oountl s only w111hout
     disturbing the ramender oF the bargain ls to edjuetl tlhe
     tlen•r 111F "mutsl obU.eet!onz entered by the partliea, thle
     would oreaua a new bargain not contemplated by the parties
     or 11he trial oourt The terms oF the plea bargain, being
88
     con•raotuel in nature, ere leFt laF• to the parties to determine
     end atsree Ut:Jon ••• , This OtliUrt h!llls stated marly t!mea that
     'i:htll court wlll Mot disturb the terms oF 11uch agreement.
        That this is nhr'llhl!lr log!oial or Fair. Sh111nnon 1 70S s. w.
     ed at ss:;z, As r•cent as Pilch      Hi# SU1 !!! 194 s.w. 3d soa
                               -
     this court has ruled that since 111 wee a nes. l"lea thst
     the proper! remendy le to remand the entire CllJIIS to the
     trial court plac!ns bouth parties back in their crgianal
     position beFore the Negatiated Plea.



     Thil!3 ... rguement is in part oF my Memel"andam included with
     the applioention,    So , Am I Just waet!ng my time here or

     you st Ul my at11ornay representing me on my 11.07 application?




     eruca Cnr!atenaen
     Lyneugh Unit #1108982
     1098 $, Hwy 2037
     F•. Stockton, T~ 79735




89
                                                                     APP EXIBIT
                                                                       II 27
                                                                     PG 58 OF 60

                              Vincent D. Callahan
                                       Attomey
                                 Laurel Heights Station
                                    P. 0. Box 12141
                               San Antonio TX 78212-3007
                              Telephone/Fax: 210-737-3404

 May4, 2007


 Bruce Christensen # 1108982
 Lynaugh Unit
 1098 S. Hwy 2037
 Fort Stockton TX 79735

         RE:    Application for Post Conviction Writ of Habeas Corpus
                No. WR-58,369-04; Court of Criminal Appeals, No. 2001-CR-4986
                226th Judicial District Court, Bexar County, Texas

 Dear Mr. Christensen:

       I received your letter postmarked 511/07. I had not received a copy of the
 Per Curiam Opinion dated 1/31/07 which I am returning to you.

        When I receive notice of the trial setting, if any, I will immediately let you
 know. If the State persists in its re-prosecution of Count 9, I will file a motion
 objecting based on the argument that your original plea agreement has been
 violation by the State and requesting that the prior judgment on the remaining
 counts be set aside.

        I will confer with the prosecutor with a view to discover the State's
 intensions in this regard. I will stay in touch.

 Sincerely,
 ~$11;1) /;t~.
     ' . '"'!   1
Vincent D. Callahan
VDC/ar




90
  ·~·~-----------
                                                                                                                          CAUSE NO. b/OOICR               Lf18fo
                                                                                                                           OFFENSE: $GXA5SA•~T-CI+ILSJ'

       THE STATE OF TEXAS                                                                       IN THE   ~9,_,:;("--"--(:,""'--'!:,_·--=])_1S_·rr            Coo ..-,+. I X
                                        s .u-. 'r~ 6. 3 0
                                                            A       MY
                                                                                    yrs . ·-rDc...       ,-1     Co"" t-1 T +3l1I:.
1-------------------------------~------~--------------------------------------l




             WHEREFORE, PREMISES CONSIDERED, it is requested that the above entitled and numbered cause be dismissed.

                                                                                    Respectfully submitted,



                                                                                    Assistant Cri ina! District Atto
                                                                                                                                            -               J
                                                                                    Bexar Cou y, Texas 2 "I o 2 i! 2.f! 'i

                                                                           ORDER
                                                                         ..... ....~--·
           The foregoing motion having been presented to me. on this the
                                                                                         MAi"28~w
                                                                               day of______~"'=Jil'.:.or____,,A.D; 20 _ _,
     and the same having been considered, it, is, therefore, ORDERED, ADJUDGED          DECREED that said above entitled imd
     numbered cause be and the same is hereby dismissed.                                ~~


                                                                                    )UDG

                                                                                                               226\\l.
                                                                                    -~-----------------------------COURT
                                                                                    BEXAR COUNTY, TEXAS
                91
OA FOAM 10975                        Orhdn~l   - WhitP.·   St~tP.'o;:   C'nnv- Pink· nPfPnthmt'!Jlnw
     -
     June 13,2007

                                                 APP EXIBIT
                                                 # 29
     Vincent 0. Callahan                         PG 60 OF 60
     AttornaystLsw
     Laurel Hights Station
     P,O.Box12141
     SsnAntonio,TX 78212-3404


     DasrMr.Csllshsn,

            Yourlsst letter ofMsy 4, 2007 stated thsSt you weregoing

     to    inquirew~~but   the state's intentsians.            I     have had no response

     Whet I went youto do is to file s            request for s bench wsrrsnr

     end s motion for s speedy trial,            end ell so the motion to

     object based on the violation ofthe prior plea agreement.

     This needs to be done without any further deysl end no metter

     the state's intentions •.•• !          also need for you to help me with

     filing a second 11.07 based on the            ··~~~ti~*       same grounds,   and any

     others that you can think of.            I will wait until the 25th of june

     to file the 11.07 waiting for your input.                 Since it spears that you

     are still my attorny, the failure to timely acomplish this

     things will result in a new complant.             I slsoneed information

     about getting the court toreconsider its dascion inblanc.

     i    did file the notioce timily by the clark refuses to file

     it.    There is no reason for the appeal to have come to a stop

     like it has. Please I'm asking for the help that! believe you

     should help with anyway and some of the things i shouldn't

     have hadd to ssk for     ~r    about .•••


                                   _.. --



     Bruce Christa sen
     TDCJ # 11!;18982
     Lynaugh Unit
     1098 S. Hwy 2037
     Ft. Stockton, Tx 79735
92
 June 5, 2014



 Donna Kay McKinny
 Bexar County District Clerk
 101 w. Nueva, Suite 217
 San Antonio, Tx 78205

 Dear Ms McKinny,
        Enclosed is my Second Writ of Mandamus,   please file it and
 bring it to the attention of the court.     I have Ask Judge to
 expedite this cause b.ecause I have alteady file my application
 for 11.07 and the record that you forward to the court with the
 11.07 will incomplete • I have also forwarded a copy to the

 other respondants in C/O Criminal District Court Adminstrator.
 Would you please assure that they are aware of the writ as I
 have written them at the court house and they have not responded.
 As you can see I believe that your court record has been comp-
 romised by people that the court should be able to trust. We will
 see.    Thank you for your time on this matter and l'm looking f
 forward to hearing from you.


~-9;:2
. Bruce Chr1stensen
  Polunsky Unit # 1108982
 3872 Fm 350    s.
 Livingstone, Tx.    77351




93
                 TRXAL COURT CAUSEMNO. 2001-CR-4986-W-3




Bruc;e Christensen                  §           In the District Court
      Applicant, pro se             §
                                    §
vs.                                 §           226th Judicial District
                                    §
                                   §
State of Texas                     i          Bexar County, Texas
                       §§§§§§§§§§§§§§§§§§§§§§§§

                    APl?:t.ICATlON FOR WRIT OP MNDAMUS

to THE HONORABLE JUDGE Sid Harle

      Now comes, Bruce Christensen, pro se and complaining of the
following respondents,Donna McKinney, Bexar County District Clerk
Cheryl McMahan, Official Court Reporter of the 226th District court
on Nov. 16th, 2006 and present for a hearing on Cause No. 2001-
CR-4986-Wl, and Roxanne Pena, Official Court Reporter and present
for an evidence hearing held on Dec. 11, 2006. Applicant, states
that this court has jurisdiction over the subject matter and the
parties and ask the court to grant him leave to file this applic-
ation for Writ of Mandamus.      The Applicant is entitled to have a
"complete" copy of the record forwarded to the Court Of Criminal
Appeals with his Application of 11.07, to Inculd all of the parts
requested before the clerks record is prepared.          According to TX.
R.App.Proc. Rule 34.5, The time for request is any time before the
clerk's record is prepared.     Any party may file with the trial
clerk a written designation specifying items to be inculded in the
record. Rule 34.5(b)l.     If a relevent item has been omitted from
the clerk's record, the trial court appellate Court or any party
may by letter direct the court clerk to certify and file the appe
ellate court a supplement containg the omited items.          Rule 34.5(c)l

94
 If the clerks recora is defective or inaccurate the appellant
 must inform the trial clerk of the defect or inaccuracy and in-
struct the clerk to make the correction. Rule 34.5(d).    :lfso even
 if the appellent was not timely Rule 34.5(b)t4), says "Failure to
 timely request".   An appellant court must not refuse the clerk's
 record or a supplement clerk's record because of a failure to be
 inculded in the clerk's record. This action is under the facts
of this case, in essence, a mere ministerial act which the res-
pondents have a legal duty to perform.    Applicant has properly
requested the respondents to preform which they all have refused.
     The record is missing revelant items that have been omited
and applicant has no other legal remendy available to him other t
then this application for mandamus. Applicant Request for the
following relief is as foltows:
                          Respondant No. 1
                           Roxanne F. Pena
                       Official Court Reporter
                    Criminal Law Magistrate Court
1.  On Dec. 11, 2006, evidence hearing before Judge Carruthers,
    the State's attorney had you tag Mulit. eaibits, one thru seven.
    The reporters recora only shows two exibits #1 and i2. The
recordcord speaks of others Such as Ji5, intered for Identification
    purposes. Where are Exibits li3 thru #7 1?? I had ask her to
    research her records and to enter into the ~ecord those exibits
    and to send me copies. Inclosed is a copy of the letter sent
to to her.
                          Respondant No. 2
                          Cheryl McMahan
                      Official Court Reporter
                       226th District Court
    On Nov. 16, 2006 a conference or hearing was held in the 226th
    district court, Ms. McMahan was present and is responsable for
    the record. Judge Harle Set a date for the hvidence hearing,
    appointed counsel, issued a bench warrent and &&li~&QQlQ&~A
    heard evidence inculding applicant's affidavits, aad heard
    the district attorney's recommendation that count 9 be reman-
ded ded.for resentencing only.and other unk~o~n Issues! that ~pp­
    ellant is unaware of. He was never not1f1ed of th1s hear1ng
95
     by the cour·t or by his court appointed counsel. Applicant re-
     quest a complete transcript and all exibits ana documents used.
     Appl).cant request that Ms. Mcr1ahan also file an affidavit stat-
     ing why this transcript and exibits and documents were oot in-
     culded in the origianel District's court Records.

                             Respondance No.   ll<   3
                          Donna Kay McKinney
                      Bexar County District Clerk
1.   I would request the district Clerk to investagate the offic.al
     court record to see if the record has been tampered w.i.th.
                a) The record in in disaray according to the
                    Index, It is possible that the record was
                    not returned to it origianal order when ex-
                    bits were removed and altered. Also the
                    page count does not reconsial with the num-
                    ber of exibits and items in the index.
                b) Applicants rebuttal afidavite are missing
                    foam the record.
                c) Judges orders with exibite is missing 5 pages
                d) Court Transcript for hearing on lllot• Nov 11,
                    2006 is missing.
2.   I would request the district Clerk file an affidavit consid-
     ering the above items stating what was done and what the results
     af her inversagation are. and any other pertenet information
     the the court will need to consider with the current record
     when it is forwarded to them with my 11.07.
3.   Inclosed is   co~ies   of letters sent to the districk clkrk
     U$$$$$U Which she has refused to respond to.
4.   t would request the the District Clerk send me copies of the
     Docket sheets for both causes, 2001-CR-4986 and ala() 2001-CR-
     2632, showing all appearnces and hearings and the final bill-
     ing aubmited by appointed counsels.
WHEREFORE, ALL THINGS CONSIDERED,        Applicant prays that this app-
lication for Mandamus be granted and that the respondents be order-
ed to proceed as requested, by law to continue wsith the relief
requested.   Applicant request the this application for Mandamus
            ~
be expil:.di~n_this request as he haa filled his application for 11.07
and the court when need this information and recorda to propperly
consider the issues.        I would request for any other relief, gen-
eri.land special. as applicant may be intitled to.




                                    r       isten.sen
                                   Applicant, pro se
96
                         gMIIOIR DECARATlON
      I, Bruce Christensen, Applicant, pro .ae, in the above
 styled and captioned c:auf!E" do swear under penaltiefl of perjury
 that the following Application For Writ of Mandamus and the state-
 ments contain•d are true and correct to the best of my abilities
 and knowledge, on this the 5,day of June, 2014.


                                  Reopect~ittoo,

                                                                               ......______ '),..

                                                            n       .··"'·




:.
I
     Donne .McKinney
     Bex ('O!llph •. n~; ~~ th\~POlU:l4lu;t,
 i't~i~atlohdunt lli'tttA\            t..t,c; f.!.•UO\tiUQ•             "s-~tU.iilllllt li~li!Gklll t;tlb.t: ld)' ail. ht'lit otl';q;r: l:.h&ll, ~ lift: it

 c~ ~~nd&tlUII'                  fl'•   pnye~ fQ;; lili1>.:'1 ilatl ~-.1           i.!..lollll;    ~~ &lll;llid fii'Olll
                                                                                                                   Uud, r.
 t'lf.fUafll          \':,Q    e.Utll'!\'\t tU.:mU.ow ~il          'l'h111   a~:rtion    sought ia            \ll'ldl\lt·       the hete of this cuuse, :l.n
  ese$nce, a         m~~e      minieteri•l act which the reeponQente have                                        a
  legal duty to           pl!'Ofot'm •          id.         'I'i'Je ahtr.ict tl!r.•k. !!las been ask to c:ortjfy
  Supp-Wl with the tHcibtta enured into the teuor:o i\ncl dtiCiavl.tlll
  ataUn9 w111nt il!l aU:U 11d..stJir19 and wlult tuu been found.
          ';l'hf   qbov•
  styled and eaption'!ld rsqueu do so                              I!;W~tn.•     uni!lv1L· perH••l ties of prejttry

  that th~ follcwin9 statem&nt.t• nu&~llll! in the pttilldCln fo:.· Nt n: of

  Mandamue are t~ue and ¢orrec': to the beet of                                          m:t abiUtiea        ltr!lil

  knowled                                   October 23, 2013




      Mr. Bruce Christensen
      Polunsky Unit #1108982
      3874 FM 350 South
      Livingstone, TX 77351


      Re:   Trial Court Number 2001-CR-4986-SPP. W1, Bruce
            Christensen vs. The State of Texas


      Dear Mr. Christensen:

      On October 15 I received correspondence from the Bexar County
      District Clerk regarding your request in the above-styled cause.
      After conferring with the clerk in the 226th District Court and
      reviewing the D page of your case, we determined that I was not
      present and did not report any of the hearings in this matter.
      In fact, two other reporters are listed on the D page, Cheryl
      McMahan and Roxie Pena.  I'm sure you've been in touch with
      them, and if ~ou have not, their addresses will be available
      through the office of Criminal Cour·t Administration in Bexar
      County.

      I apologize for the delay in responding to you.  I first got
      notice of your letter on October 15, on my way to the airport
      for a long-planned trip, and just got home on October 22.

                              Sincerely,


                               ~~
                              Cheryl A. Lyren


      CC:   Donna McKinney
            Bexar County District Clerk

            Clerk of the 226th District Court




101                                                          !"\




                                                              \
                                                             Nov. 12, 200.13




Donna Kay McKinney
Bexar County District Clerk
Attn. Alice s. Gonzales
Supervisor. Criminal Filing
101 w. Nueva,  Suite 217
San Antonio, Texas 78205
       RB:2001-CR-4986-Wl- Supp.


Dear     Ms~   Gonzales,

         Thank you for sendin0 the complete record, but I believe
there is some cofusion about what I need.                   It pertains to Wl-Supp
only..     Parts of the rwccr·d         !1~v~   been removed, ana            011e    affi.davit




affid&~it       i~   th~   one that has been chunged1 ib thrcG                      pJ.aC0G~    Ju0t



L:wo of my affidavits have be0n remov·.:d fcoin thE-                   rt~cor·d      .. 'The   f~~.J:e+::




th~y     ary11ed points of the miGtakes ir1 her            afidavi.t~

         New what I noed, and I am hot sbre what it                    ~.s    tha~     you can

do, but I need the district clerJ' office to                 ir~ve~tagate              if flarts
of the record are missing and as~ist me in tt·yin~ to find t~se
affidavitam (I do have copies that I flled in thThere at that time.            I do not know who that would be because if

there was a    hearin~       there ia no transcript ir• tl1e record.            I know
that l'm asking a lot, but the Court of Crim. Appeals was not
able to consider the complete record.               Bometthing esle efl of
t!1is happened     bet~et·Il   Nov~   lG.   2006 a116 Dec. 11th, 2006n Is there




will locking forward to t1ear fron1 you            &~air\   ~n~   i   youli: likE to

th;:mk   you for   t:l"~   tim.., consid&r ing this jjr:oblem.




103
 May 19, 2014




 Roxanne F. Pena
 Official Court Reporter
 Bexar County Courthouse
 100 Dolorose ~~reet
 Criminal La!' ~istrate Court
 San Antonio, Tx 78205
 Dear Ms. Pena,
      Tiis is in reference to 2001-cR-4986-Wl, Ex Parta Bruce   a.   Christensen,
 hearing held on 11, Dec. 2006 before Judge Carruthers with you as the reporter.
 Ms. Welsh the state's attorney had you tag mult, exibits one though seven •••
 the reporters record only shows two offered and at lest one was intreed for
 Idenification purposes State's Exibit iS, Page 24, line l4 •••• Exibits 6 & 7
 are the reporter's record of the plea and sentencing.   Where is Exibit H4???
 What is Exibit #4???? I filed a writ of mandamus to recieve a complete copy
 of the record which the district clerk complied with.   I need you to resurch
 your record's and send me copies of Exibits #4, *5, #6, and #7.
      I look forward to hearing from you, as soon as possible as I have filed
 anseccesive writ for the court to hear evidence of missing parts of therrec-
 ord and other issues.



~ttg!J~u" :~
  riice:Chri"Stensen
 Polunsky Unit ill08982
 3872 FM 350 S.
 Livingstone, Tx 77351




104
' June   s,   2014



  Criminal District Court Administartor
  Cadena-Reeves Justice Center
  300 Delorosa, Suite 4076
  San Antonio, Tx 78205

  DeQ Cout·t Adminatrator,
         Inclosed is a copy of the Writ of Mandamus filled with the
  court.      I have written them at the court house and they have not
  responded.         Would you please notify them of the writ by forward
  ing them copies and in person if posible.         I understand the neither
  is working at the court house anymore, but are they still aesp-
  oble tor the records that they took?         Please let me know i f you
 are the correct person to contact and if not then who.          Thank
 you for your time on this matter, il'm am looking forward to hear-




 B -ce          ristensen
 Poll.!.l'Ui!klf Unit 1!1108982
 3872 fM 350 $,
 Livingstone. tx 77351




 105
  I   May 19, 2014




      Vincent D. Callhan
      llttorny at law
      P.O. Box 12141
      san Antonio, Texas 78212-9998

      Dear Mr •.. Callbhan,

              This is in reference to 2001-CR-4986-Wl Ex Patre Bruce Christensen,
      hearing held Dec. 11,2006 where you were       n~   court appointed attorny for
      that hearing. It this time I would request a copy of your complete file
      6ila this case, inculding all inveet:agative notes and corepondence and any .
      interviews conducted, including with Ms Valadez and the state•s.attorney.
      I also need an affidavit i;ls to the reasons you failed to ar--
      Christensen
Polunsky Unit, ~1108982
3872 FM 350 South
Livingstone, Tx 77351




      106
,iJune -, 9, 2014




         Donna Kay McKinny
         Bexar County District Clerk
         101 w. Nueva, Suite 217
         San Antonio, Tx 78205


         Dear Ms. McKinny,


                    Enclosed is my Petition for an Evidetary Hearing and a Bench

         Warrant.        Please file it and notify the court. Attached is 30

         Exibits totalling 74 pages. I've requested a check to be sent-to

         you in the amount of $38.50 for a complete copy of this file. Also

         I have sent a copy of just the Petition to Judge Harle of the 226th

         District and to the District Attorney's Office To the attn. of

         Rico Valdez, appellate Division •.       Thank you for your time on

         this matter •.


                           Submitted,




         Livingstone, Tx        77351

                                                                                   -•




        107
      •




            '
            I
          . '




108
                                   NO. 2001CR4986-W3

EX PARTE                                      §             IN THE DISTRICT COURT

                                              §            226TH JUDICIAL DISTRICT

BRUCE LYNN CHRISTENSEN                        §               BEXAR COUNTY, TEXAS



                                         0 R DE R

        Applicant,        Bruce     Christensen,            has     filed          a     pro     se

application for post-conviction writ of habeas corpus pursuant

to    Article    11.07     of     the    Texas      Code     of    Criminal            Procedure,

collaterally          attacking         his       conviction       in       cause          number

2001CR4986.      (Vernon 2000).


                                  HISTORY OF THE CASE


        On or about April 22,            2002, Applicant pled nolo contendere

pursuant    to   a    plea bargain agreement                to    three     ( 3)       counts    of

aggravated sexual          assault.           The   court    assessed punishment                 at

thirty (30) years in the Texas Department of Criminal Justice -

Institutional Division.             A Notice of Appeal was filed on May 2,

2002.     The Fourth Court of Appeals affirmed the judgment of the

trial    court       in   No.     04-02-00397-CR.             Applicant            filed       this

application for writ of habeas corpus on May 7, 2014.                                  A copy of

this application was received by the District Attorney on May

27, 2014.




109
                                 ALLEGATrONS OF APPLrCANT


1.      In Applicant's           first ground for relief,                Applicant alleges

"Ineffective        assistance           of    counsel         Court         appointed    Habeas

Counsel."          Specifically,              Applicant     contends         that   the        court

stated that he had alleged sufficient facts regarding counsel's

performance,       if     true       might      be   entitled      to    relief.          He    had

demonstrated that his claim of ineffective assistance of counsel

at trial was a          "substantial one."                  The trial court appointed

counsel     and    held      a     hearing.          Appointed habeas           counsel        then

impeded     and    obstructed            in    presenting      Applicant's          claim       by:

refusing     to    call       any       witnesses     to    testify,         including      trail

counsel,      court-appointed                 investigator,        as        well   as     other

witnesses;        refusing         to    present      any     of     Applicant's         alleged

charges     and facts         of    ineffectiveness presented in his pro se

brief;     refusing     to       present       any   of    Applicant's         statements        of

facts and law; refusing to correct the false impression of trial

counsel's     credibility when Applicant brought                         to his      attention

that Ms.     Valadez needed to testify and not by affidavit;                                    and

refusing to use Applicant's plausible and sound strategy that

possessed sufficient substance to be viable argument.                                     Habeas

counsel refused to follow the above i terns because counsel was

inherently in conflict with his client's interest, not his lack

of     competence,      but        his    misplaced        desire,      as     he   stated       to




 110
Applicant "not to open a can of worms. "                      Habeas counsel placed

himself     in a     situation that he was              required to make       choices

between advancing his             client's     interest in a          fair hearing or

advance other interest to the detriment of his client.                         Counsel

made     that    choice           to    advance   those       other    interests,    the

protection of Ms. Valadez' reputation and her livelihood.                           What

was in counsel's best interest was to call Ms. Valadez and the

other witnesses to the stand and aggressively cross-examine her

actions such as trial preparation,                legal advice given and trial

strategy     (or   lack      thereof).        But because of his          relationship

with trial counsel, he would have been "greatly chilled in that

cross"    or as      here,    unable     to   cross    examine.        In Applicant's

second writ,       the court found that habeas counsel was effective

and the CCA denied relief w/o written order.                           The Court,    in

fact,    had no reason to review because under then current Texas

and Fifth Circuit precedent, patently unfair though it might be,

the reality facing a convicted Texas criminal defendant is that

neither a negligent failure or even malicious refusal to present

a potentially meritorious              claim or even gross            incompetence is

the     course     of     the     defendant's         state     habeas    proceeding,

effectively precludes habeas review of that claim.                        At the time

of     Applicant's      evidence       hearing,   a     state    habeas    petitioner

possessed no       right     to   effective habeas        counsel on any issues

presented.       Applicant made every effort to present to the court




 111
his complaint about the performance of his habeas counsel before

the hearing.             Habeas counsel was aware of his actions and his

desired outcome; he knew he would suffer no legal consequences

for      his      failure        to     properly      plead     and     prove    Applicant's

ineffective of counsel claim.                     The proposed finding of facts and

law submitted by Habeas counsel was so poorly done that a first

time jailhouse lawyer could have done a better job.                                   Allowing

the. courts         to        consider    the    incomplete       record,     that    is,   his

client's       affidavits,            to be removed from the record and other

parts altered show his planned intentions.                            The new rule allows

an     exception         to    show     cause    on   an   ineffective       assistance      of

counsel and Texas should look at it first.


2.      In Applicant's second ground for relief, Applicant alleges

"Trial     court     and        the     Court    of   Criminal     Appeals      reviewed     an

incomplete record;               the official         court record had been altered

and     parts      removed        and    destroyed."          Specifically,          Applicant

alleges that:


       a) Trial    counsel's           affidavit      altered     and    replaced      in   the

         record

       b) Applicant's           affidavit       removed    from    the      official     court

         record.

       c) Applicant's Supp. Affidavit missing from the official court

         record;




 112
       d) Trial judge entered into the record "Exhibits" missing from

         the court record.


Applicant      contends        the      above        documents     were/are          missing,

removed, and or destroyed from the official court record and not

considered by the court in its decision making of the merits of

the case.     Applicant has tried to find and replace missing parts

of the record contacting the District Clerk and court reporters.

Applicant found Items number 3 and 4 in the record of his :2254

filed in the u.s. District Court in San Antonio, Tx.                                The court

should hold a hearing so that items 3 and 4 can be entered into

the record and items 1 and 4 can be properly investigated and

the findings entered into the record.


3.      In Applicant's        third ground for relief,                 Applicant alleges

"State's     violation        of      the     plea     agreement/State's             improper

modification          of       defendant's            judgment          of       sentence."

Specifically,      Applicant           alleges         that      the     provisions          of

Applicant's     plea        agreement       became     unenforceable          due     to    one

provision     being        illegal    and     void     sentence.          The       Court    of

Criminal     Appeals       sending      the     defendant     back       to     answer      the

indictment    on   count       nine    only was        improper.         The     court      has

stated many times          "when only one of the sentencing elements is

void,    the judgment is rendered void only if the judgment cannot

be reformed to cure the infirmity, i.e., the infirmity cannot be




 113
 cured without resorting to resentencing.               The defendant should

have been allowed to withdraw his "one Plea" and to return both

parties back to their original positions before the plea.                       By

remanding only count nine,          the court placed the defendant in a

position that he might face adverse collateral consequences from

potential      new    sentencing,      and     by     becoming     a    separate

hearing/trial, the defendant losses all bargaining issues he had

when plea bargaining with the full             indictment.       Now the state

has no reason to offer less than the max 20 years and the court,

now as a new separate proceeding, has the ability to stack this

new sentence on the prior sentence,              something   that      the   trial

court did not have the ability to do in the first hearing.                    The

trial court stated that it did not have jurisdiction to consider

this ground as Applicant should have presented it in his first

writ.     Habeas counsel did in fact touch this issue in short form

in his proposed finding of facts,        inartfully and incomplete that

it was,     second how would the defendant know what actions                  the

Court of Criminal Appeals would take before their decision was

made.     The court did not consider this issue on the merits and

should do so now.


4.      In Applicant's fourth ground for relief,          Applicant alleges

"Trial court's failure to allow defendant to fully participate

in      Applicant's    first   11.07         habeas    evidence        hearing."




 114
Specifically, Applicant alleges that the court refused to allow

defendant to have his restraints adjusted to allow him to have

full access to his legal notes and to be able to freely confer

and assist       his   habeas   counsel.        As   defendant was        asking the

court for this assistance,           court appointed habeas sat by doing

nothing,     refusing to assist him with this action as it became

apparent that he did not want him to be able to access his notes

and take part in his own defense.               The method that defendant was

restrained       caused   him   to   be      inhibited     and   discouraged       from

taking part in presenting his case not only by the court by his

own counsel.


                                FINDINGS OF FACT


1.      On or about April 22,        2002,    Applicant pled nolo contendere

pursuant    to    a. plea bargain agreement            to three    ( 3)   counts    of

aggravated sexual         assault.     The     court     assessed punishment at

thirty (30) years in the Texas Department of Criminal Justice -

Institutional Division.         A Notice of Appeal was filed on May 2,

2002.     The Fourth Court of Appeals affirmed the judgment of the

trial court in No. 04-02-00397-CR.


2.     Applicant filed a previous writ of habeas corpus on November

28,    2005 alleging that he pled no contest to Count IX of the

indictment, which actually alleged sexual assault in which case

he should have been sentenced to two                 (2)   to twenty      (20)   years




 115
for sexual assault but was instead sentenced to thirty years for

aggravated        sexual     assault.          Additionally,       Applicant   alleged

ineffective assistance of counsel.


3.     Pursuant to the Court of Criminal Appeal's order,                     a hearing

was     held in    the     trial     court.     By mandate        issued January 31,

2007,    the Court of Criminal Appeals granted relief in part and

ordered    that     the    judgment,     as    it    related to Count       IX of    the

indictment,       be   set    aside     and    that    Applicant     be   remanded    to

answer the charges against him (AP-75,602}.


4.      On May 23,       2007,     the Court granted the State's Motion to

Dismiss Count IX of the indictment.


5.      Grounds    One,      Three    and     Four    of   this   instant   writ    were

previously raised by Applicant in his second writ.


6.     With regard to Ground Two in this                   instant writ,    Applicant

does not state or show that said current claim was unavailable

at the time he filed his previous writ application.




                                 CONCLUSIONS OF LAW


1.     This third writ application is a subsequent application and

cannot be considered as it challenges the same conviction as his

prior writ.       Tex. Crim. Proc. Code §11.07(4} (Vernon 2012}.




 116
 2.     This Court finds that Applicant is precluded from bringing

 this       third   writ    application    based   upon   the    subsequent     writ

 provision in Tex.Code Crim. Proc. Art. 11.07               §    4(a)-(c)   (Vernon

 2 012) .     The current claims and issues either were or could have

 been presented previously in his prior writ application.


 3.     Therefore,         it   is   recommended   that   this    application    be

. DISMISSED.




 117
                              ORDERS


       The District Clerk of Bexar County,             Texas,   is ordered to

prepare a copy of this document,          together with any attachments

and forward     the same to   the    following persons by mail or the

most practical means:




       a.   The Court of Criminal Appeals
            Austin, Texas 78711

       b.   Susan D. Reed
            Criminal District Attorney
            Paul Elizondo Tower
            Bexar County, Texas 78205

       c.   BRUCE LYNN CHRISTENSEN
            TDCJ #1108982
            Polunsky Unit
            3872 FM 350 S
            Livingston TX 77351




SIGNED, ORDERED and DECREED ON          JUN 1 3 2014              _.,..-/



                                    JUDGE SID HARLE
                                    226TH Judicial District Court
                                    Bexar County, Texas




 118
                    TRIAL COURT CAUSEMNO. 2001-CR-4986-W-3




Bruce Christensen                      §          In the District Court
     Applicant, pro se                 §
                                       §
vs.                                    §          226th Judicial District
                                       §
                                       §
State of Texas                         i          Bexar county, Texas
                          §§§§§§§§§§§§§§§§§§§§§§§§

                       APPLICATION FOR WRIT 011' MNDAMUS

to THE HONORABLE JUDGE Sid Harle

      Now comes, Bruce Christensen, pro se and complaining of the
following reepondents,oonna McKinney, Bexar eounty District Clerk
Cheryl McMahan, Official Court Reporter of the 226th District court
on Nov. 16th, 2006 and present for a hearing on Cause No. 2001-
CR-4986-!All, and Roxanne Pena, Official Court Reportet· and present

for an evidence hearing held on Dec. 11, 2006. Applicant, states
that this court has jurisdiction over the subject matter and the
parties and ask the court to grant him leave to file this applic-
ation for   ~1rit    of Mandamus.   The Applicant is entitled to have a
"complete" copy of the record forwarded to the Court Of Criminal
Appeals with his Application of 11.07, to Inculd all of the pa:r:·ts
requested before the clerks record is prepared.            According to TX.
R.App.Proc. Rule 34.5, The time for request is any time before the
clerk's record is prepared.         Any party may file with the trial
clerk a written designation specifying items to be inculded in the
record. Rule 34.5{b)l.        If a relevant item has been omitted from
the clerk's record, the trial court appellate Cout·t or any party
may by letter direct the court clerk to certify and file the appe
ellate court a supplement containg the omited items.            Rule 34.5(c)l

119
If the clerks record is defective or inaccurate the appellant
must inform the trial clerk of the defect or inaccuracy and in-
struct the clerk to make the correction. Rule 34.5(d}.     lfso even
if the appellant was not timely Rule 34.5(b)$4), says "Failure to
timely request•.    An appellant court must not refuse the clerk's
record or a supplement clerk's record because of a failure to be
inculded in the clerk's t·ecord. This action is under the facts
of this case, in essence, a mere ministerial act which the res-
pondents have a legal duty to perform.    Applicant has pt·opet·ly
requested the respondents to preform which they all have refused.
       The record is missing revelant items that have been omited
and applicant has no other legal remendy available to him other t
then this application for mandamus. Applicant Request for the
following relief is as fol.ows:
                           Respondant No. 1
                           Roxanne E'. Pena
                       Official Court Reporter
                    Criminal Law Magistrate Court
1.   On Dec. 11, :1006, evidence hearing before Judge Carruthers,
     the State's attorney had you tag Mulit• eaibits, one thru seven.
     The reporters record only shows two exibits #l and 12. The
~rdcord speaks of others Such as #5, intered for Identification
     purposes. Where are Exibits 13 thru #7 1?? I had ask her to
     research her records and to enter into the record those exibits
     and to send me copies. Inclosed Ls a copy of the letter sent
1li' to her.
                           Respondent No. 2
                           Cheryl McMahan
                       Official Court Reporter
                        226th District Court
1.    On Nov. 16, 2006 a conference or hearing was held in the 226th
      distt·ict court, Ms. McMahan was present and is responeable for
      the record. Judge Harle Set a date for the kvidence hearing,
      appointed counsel. issued a bench warrant and 6&&6&&&AlA6~A
      heard evidence inculding applicant's affidavits, aad heard
      the district attorney's recommendation that count 9 be reman-
      ded.for resentencing onlr.and other unknown Issues, that app-
      ellant is unaware of. He was never notified of this hearing
120
      by the·court or by his court appointed counsel. Applicant re-
      quest a complete transcript and all exibits ana documents used.
      Appl,icant request that Ms. McMahan also file an affidavit stat-
      ing why this transcript and exibita and documents were oot in-
      culded in the origianel District's court Recorda.

                          Reapondance No. # 3
                          Donna Kay McKinney
                      Bexar Collnty.District Clerk
1.    I would request the district Clerk to investagate the official
      court record to see if the record has been tampered with.
                 a) The record in in aiaaray according to the
                      Index, It is possible that the recora was
                      not returned to it origianal order when ex-
                      bi.ts were removed and altered. Also the
                     .page count aoes not reconsial with the num-
                      ber of exibits and items in the index.
                 b) Applicants rebuttal afiaavits are missing
                      foDm the record.      ·             ·
                 c) Judges orders with exibits is missing 5 pages
                 d) Court Transcript for hearing on $60• Nov 11,
                      2006 is missing.
2.    I would request the district Clerk file an affidavit consid-
      ering the above items stating what was done and what the results
      af her inversagation are. and any other pertenet information
      the the court will need to consider with the current recora
      when it is forwaredd to them with my 11.07.
3.    Inclosed is co;ies of letters sent to the districk clkrk
      U~$$$$1:\$Which she has refused to respona to.
4.    I would request the the District Clerk send me copies of the
      Docket sheets for both causes, 2001-CR-4986 and also 2001-CR-
      2632, showing all appearnces and hearings and the final bill-
      ing submited by appointed counsels.
WHEREFORE, ALt. THINGS CONSIDERED,    Applicant prays that this app-
lication for Mandamus be granted and that the responaents be order-
ea to proceed as requested, by law to continue wsith the relief
requested.    Applicant request the this application for Mandamus
be    ~his         request as he has filled his application for ll..07
and the court when need this information and records to propperly
consider the issues.     I would request for any other relief, gen-
erillana special. as applicant may be intitled to.




                                  rue     istensen
121
                                 Applicant, pro se
                           YIIIORR   DECARATION
      I, Bruce Christensen, Applicant, pro se, in the above

styled ana captioned cause, do swear under penalties of perjury
that the following Application For Writ of Mandamus and the state-
ments contain'd are true and correct to the best of my abilities
and knowledge, on this the S,day of June, 2014.


                                      Respectfully Submitted,



                                     ~Applicant, pro se

h
                         CERTIFICATE OF SERVICE
      I, Bruce    Christensen~   Applicant, pro se, in the above styled
lnd captioned cause do swear under penalties of perjury that the
following Appliction for Writ of Mandamus was placed in the u.s.
Mail, post-paid, on the 5th day of June, 2014. To the following
persons: 1)      Donna Kay McKinney
                 Bexar County District Clerk
                 101 w. Nueva, Suite 217
                 San Antonio, Tx. 78205
          2)     Roxanne F. Pena
                 Odficial Court Reporter
                 C/O Criminal District Court Admminstator
                 Cadena-Reaves Justice Center
                 300 Delorosa, Suite 4076
                 san Antonio, Tx. 78205
         3)    Cheryl McMahan
               Official Court-1:eporter
               226th District Court
               C/O Cdminal District court AddnbiiastrAf6R
               Cadena-Reaves Distice center
               300 Delorosa , Suite 4076
               San Antonio, Tx 78205


                                   ~t-t_e_d_,_...;,;-""'>
122                                  Bruce Christensen
                                     Applicant, pro se
Criminal District court Administartor
Cadena-Reeves Justice Center
300 Delorosa, Suite 4076
San Antonio, Tx 78205

Deaa Court Adminstrator,
      Inclosed is a copy of the Writ of Mandamus filled with the
court•   I   have written them at the court house and they have not
responded.    Would you please notify them of the writ by forward
ing them copies and in person if posible.     I   understand the neither
is working at the court house anymore, but are they still Desp-
oble for the records that they took?     Please let me know if you
are the correct person to contact and if not then who.      Thank
you for your time on this matter, ii'm am looking forward to hear-
ing


B ce    ristensen
Polunsky Unit #1108982
3872 fM 350 S,
Livingstone, tx 77351




123
June   ?,    20,14




Criminal District Court Administartor
Cadena-Reeves Justice Center
300 Delorosa, Suite 4076
San Antonio, Tx 78205


Dear Court Adminstrator,

       Inclosed is a copy of the Writ of Mandamus filled with the

court.       I have written them at the court house and they have not

responded.           Would you please notify them of the writ by forward

ing them copies and in person if posible.           I understand the neither

is working at the court house anymore, but are they still resp-

oble for the records that they took?           Please let me know if you

are the correct person to contact and if not then who.           Thank

you for your time on this matter, I'm am looking forward to hear-

ing fr~ you.
 kL      IIL..J.---::::,..s;:-----·

B~T!2:en
Po1unsky Unit #1108982
3872 FM 350 S.
Livingstone, tx 77351




124
                                                                                                       _,

  Bruce Christensen
  Polonsky ill08~S2
                                                                                                                ~J:ti t:i';::;HS'tii.l!ll            :r:¥. .?:.?3                              CAUSE NO. 2001-CR-4986-\'13


EX PARTE                                      §       IN THE JUDICIAL DISTRICT
                                              §
BRUCE CHRISTENSEN                             §       226th DISTRICT COURT
                                              §                                        1-
APPLICANT, PRO SE                             §                                        0:
                                                                                     (_)
                                              §
                                              §
        §   §     §   §   §   §   §   §   §   §   §




        comes now, Bruce Christensen, Applicant,                     in the above

styled and captioned memorandum in support for a writ of habeas

corpus, c.c.P. §11.07, by a person in state custody and makes this

application herein his memorandum in support of his writ and will

show the court the following:

                                      JURISDICTION

      Applicant states this court has jurisdiction over the suoject

matter and the parties inculding this seccessive or second writ,

pursuant to Vernon's ann.Code of Criminal Proc. § 11.07, Ex parte

Maldando, 588 S.W.2d 114, 118 (Tex.Crim.Appl985).                 :11.07 §4(ai (1)

(b)(c)•         This cause of action arises because petitioner is wrong-

fully restricted in his liberty by the Director, Texas Department

of Criminal Justice, and the State of Texas. Tx.c.c.P. art. 11.07

§4(a)       Ifa subsequent applicantion for writ of habeas corpus is

filled after final disposition of an intial application challenging

the same conviction, a court may not consider the merits of or

grant relief based on the subsequent application unless the applic-

ation contains sufficient specif facts establishing that:                    (1) The

current claim and issues have not been and could not have been

presented previous in an oroginal application or in a. previously
considered application filed under this article because the fact-


126
ual or legal basis for the claim was unavable on the date the

applicant filed the previous application.    :4(b)   For the pur-

poses of Subsection (a)(l), a legal basis of a claim is unavail-

able on or before a date described by (a)(l) if the legal basis

was not recoqunized by and could not have been reasonable      formul~


ated from a final decision of the United States, or a court of

appealate jurisdiction of this state on or before    tha-t:-aat-e~-§"1 ___ _


(c) For purposes of Subsection,   (a)(l) a factual basis of a claim

is unavailable on or before a date described by subsection (a)(l)

if the factual basis was not ascertainable through the exercise

of reasonable diliqence on or before that date. The rule of law

at the time of applicants prior application the legal basis for

the claim eas not available to him. the rule of law concerning

effictive representation durii1g habeas proceedings did not req-

urie effective      comptent representation.    "Dificient perform-

ance or even gross imcompitence by petitioner's state habeas

counsel does not satisfy either prong of Stricklandtest for ineff-

ective assistance, because habeas petitioner possesses no constit-

utional right to the assistance of counsel during his state habeas

proceedings.• or "Either negligent failure or a malicious refusal

by convicted defendant's state habeas counsel to present potintialy

meritious claim in the course of the defendant's state habeas pro-

ceeding, effectively preculeded review of the claim.• " Tough luck

for defendants whose lawyers make mistakes, have conflicts with hs

client, or abandon his client or even sabatage the case.       In this

case applicant had a actual conflict with his counsel and counsel

ambushed applicant's evidence hearing. Applicant had a substantial

underlying claim of ineffective assistance of Trial counsel and



127
was harmed by his actions and non-actions.         If prisoner has ex-

husted his state remedy unsuccessfully, but there is intervening

supreme Court decision, that might induce the state to give rel-

ief, prisoner will be required to apply again for relief from

state courts, so that they may have first opportunity to apply

new Supreme Court Decision.      A new rule of constitutional law

should be applied retroactively, as would authorize a second or

secces,;i ve writ, if it requires the observance of chose pr_oJ::_e_d_ur_es__

that are implicit in the concept of ordered liberty. In other

words; further exhaustion may be required where "an intervening

change in federal law cast the legal issue in a fundamentally

different light.    Counsel appointed for state collateral review

refused to present applicant's evidence of fact and law considering

trial counsel's ineffective ness, refused to call any witness,

three, that were given to counsel and considered to be indispens-

able, even needing compulsory service, Trial counsel's testimoney

under oath was vital if not mandantory of applicant to prove her

trial preperation, stratagy, and legal advise given.          Habeas

counsel refused to follow applicant's stratgy, which was viable

and had been secessfull in his gaining a hearing to prove his

allegations.    For present purposes, a distinction between (1) a

state that denies permission to raise the claim-on direct appeal

or (2) a state that grants permission, but denies a fair, meaning-

ful opportunity to develop the record is a distinction without

difference.    Applicant would have been better off to have no att-

orney at all, as he would have called witnesses and presented much

more evidence for the record, inartfully maybe, but still better

than a court appointed attorney that impeded, obstructed, and

£rustrated applicant's attempt to comply with the state's estab-
~f~.
128
Further habeas counsel allowed the court to labor with an incomp-

record, evidence was not presented (Facts or Law), exibits that

weree redacted, exibits that were removed from the record, hearings

held and evidence given without applicant's knowelge and prior

notice, or thedisicions made were withheld from applicant and the

Court of Criminal Appeals for review.          The denial of effective

appointed counsel during habeas evidence hearinq, and his actual

conflict of interest did in fact prejudice applicant and           th~s   may

justify an exception to the constitutional rule that there is no

right to counsel in a collateral proceedinq.          see Martinez v. ryan,

132 s.ct. 1309,    (012), Coleman v. Thompson, 111 s.ct. 2546, Douglas

v. California, 83 s.ct. 814.



                           PARTIES TO THE CASE

(l)    Bruce Christenssen
       Applicant, pro se
       Polunsky Unit #1108982
       3872 FM 350 S.
       Livingstone, Tx 77351

(2)    Brad Livingston, Director
       Texas Department of Criminal Justice
       1107 Ave. J
       Huntsville Tx.  77342-0099

(3)    The State of Texas
       Susan Reed
       Criminal District Attorney
       Bexar County
       300 Delorosa. Suite 5072
       San Antonio, Tx 78205

                          STATEMENT OF THE CASE


      on April 22, 2002,     applicant pled nolo contendere to three

counts of aggravated sexaul assault.          the court assessed punish-

ment at thirty years in TDCJ-ID for each count to run concurrently.
                                                                           ----
Applicant filed a' n::>tice of-appea-r-mr-June 19-;--zcro-2-;---Th_e--fourth


129                                PAGE   I
 of Appeals affirmed the judgement of the trial court in No. 04-

 02-00397-CR.   Applicant filed his first appolicantion for writ

 of habeas corpus on Nov. 28, 2005.         By order dated Aug. 30, 2006,

 the Court of Criminal Appeals ordered the trial court to make

 finding of fact and conclusions of law in regard to applicant's

 claim that his plea was involuntary.         On Sept 8, 2006, the trial

 court ordered that trial counsel file her wriiten affidavit

 regarding the allagations of ineffective assistance of counsel and

 for the applicant to file his.   On Sept 25, 2006 trial counsel

 filed an affidavit , and applicant followed up by filing his aff-

 idavit and supp. affidavit on or about 11,            and 16 of Oct. 2006,

by placing them in the prison mail system.             These affidavits are

not in the record.    On Nov 11, 2006 The trial court held a hearing

and heard evidence, ordered an evidence hearing, appointed habeas

counsel, and issued a bench warrant for applicant.             This hearing

is not in the recordand applicant was unaware of the hearing or

any evidence presented.    At the hearing the trial court entered

into evidence "exibits", some appear to be missing from the record

also missing is the court reporters record of this hearing, with

all evidence presented, documents and affidavits. On June 3, 2014

applicant recieved a copy of habeqs counsel•s case file,              inculded

in the file is a handwritten note concerning discovery in this

hearing, in which Ms. Valadez denied being ineffective, and Anna,

who I would guess works for the district attorney's office. made

a statement thatshe would recomend remand only count 9, for re-

sentenceing.    Those in attendance for this hearing (conference)

were (a) Cheryl McMahan,   (b) Hilda,       (c) Sid,    (d) Anna,   (e) Terry,

 (f) and the note taker, would be Mr. Denis Callahan. The above

documents were/are missing, removed and or destroyed from the


130                            PAGE     ~
 from the official court record and not considered by the Law Mag-

 istrateduring the evidence hearing or the court of Criminal appeals

 in consideration of the merits of the case.    Applicant has tried

 to locate and supplement the record, by contacting the district

 clerk, Three different court reporters, the district attorney's

 office, requested the case file from habeas counsel and an affidavit

 concerning the case, he responded with an incomplete file, and re-

 fused to provide an affidavit without a court order.      The evidence

 that was withheld, removed, destroyed, or missing from the record

 was done so by "parties" in this case to cover up   ~s.   Valadez's

 ineffective assistance of counsel and to do harm to the applicant

 by causeing his writ to fail and be denied.    The ability to test

 the accuracy of evidence at the evidence is so important that the

 absence of proper confrontation at the evidence hearing calls into

 the ultimate integerity of the fact findinq process.      The State's

 evidence rested on the credibility of Ms. Valadez's affidavit, and

 the failure of habeas counselto cross-examine her under oath, and

 the Hearing Judge to ensure proper confrontation and not to place

 give a finding of credibility    to a witness qiving testominy by

 affidavit only without being aware of the variations in demeanor

 and tone of voice that bear heavaly on the listener's understand-

 ing of and belief in what is said, to insulate his findings from

 review by denominationg the credibility determinations, for factors

 other than demeanor and inflection go into the decision whether

 or not to believe a witness. When a witness leaves a false impres-

 sion concerning a matter relating to her cr'edibility, the opposing

 party is allowed to correct that false impression, through cross-



                                 PAGE 6
131
 examination, a defandant tests the believably of a witness and

 the truth of his testominy.       Primary obiect of the 6th ammendment

 was to prevent the use of ex parte statements against an accused

 who has no opportunity to confront and cross-exam the witness, to

 test the recollection and sift the conscience of those under oath.

 The courts have pointed out that under Washington v. Texas, 388

 u.s. 14, 19 87 s.ct. 1920, 1923 (1967), the defendant must be aff-

 orded the right to offer testimony of witnesses and to comple

 attendance,consquently habeas counsel committed an error of canst-

 itutional magnitude by refusing applicant's request to present

 appearnce of trial counsel, court appointed investaqator, and

 other witnesses. To place before the court the she,      (Ms. Valadez)

 was not a credible person,      One who's trustworthy and entitled

 to be    believed~   In law and legal proceedings, one who is entitled

 to have his oath or affidavit accepted as relible, not only on

 account of his good reputation for veracity, but also on account

 of his    i~telliqence,   knowledge of the cucumstances and "Dis-

 interested relation to the matter in question".       Ms Valadez

had sufficient interest in the matter to not present an accurate

and truthful! account of her representation of her client. As does

Mr. Callahan, sui generis in that counsel's "intentionally refusing

 to plead specific facts that might support a proper habeas corpus

application.      Not his lack of competence, but his misplaced desire

to protect Ms Valadez and her reputation and her livilY--hEX>d, at

the peril of his client.       Where there is evidence of counsel's

 "struggle to serve two masters" that cannot be seriously doubted

it follows that an accused's defense is impaired".(citinq Cuyler,
446 u.s. at 349, 100 s.ct. 1708), defendant is denied effective


132
                                  PAGE 7
counsel wheie attorney is unable to cross examination of witness

bec.ause .att\Drney' s relationship with the \-{ltf\e'i;'j· anc'l. his desire

to ad'l(ance interest o:f.,yi,tness OV!'!.r cur):"e!')t; clie1},1;•                          Ap!)licaQt

argues that he was adversely, affected                     py          ,C:Otln.se).s failure to       ta~e


certain actions,       In United     Stat~s          v.   qamb.j-)1~,,          the t.h.i.rd circuit

a,dopted a helpful test previously .es.tablis}1e(l. in the first                                   circui~

am,d hel.d that in order to prlac;:ed them into his                      Po,rt~qlio,          not letting

apJ?licant' see them.,' applicant requested this,, documents to be

inculded in the case. file, tl:lere we,re pqt,,al.so Mr. Callahan did

not deny there existence. Applicant has,                         f~le,,two               writ of mandumas

to get copied from Ms Pena 1 officiaJ c 0 urt .. r,eporter, that tag the

exibLts, but, are... not .i!'lcul(led .in the re,c:d,ord. a].so included in the

above writ is the ,offiG:ial court           repQJ[,t,~?                   of. t}1e .. 226th at the time

of the. hearing on Nov. 11, 2006, ';·
                                   Cheryl              McMahan to recieve a copy
                                      ... ,·- :· .. ,·; ,_-_;n·- ;-,: '


of the transcript oan. all exibits.                   Once again -,::
                                                                  the applicant was

.never informed of thi.s hearing            by notic:e or by his appointed

counsel. next ,in the      ~vidence    h,earing            ap~J..ican,t,                ask the court to

remove his wrist restraimts           so that         ·h~        would· be able to have
access to his notes and to take part in the hearing sufficiently.
133

                                           PAGE 8
 Mr. Callahan did nothing to assist his client knowing that he had

 if fact written him requesting the he assist him in this matter.

 his silence, whichifie would have assisted in probably the littlest

amount the iudqe would probably defered to Mr. callhan insteed of

to the bailiff who said no to the request. applicant was suprised

and did not know how to proceed, and aqain Mr. Callahan refused to

assist him. his actions were apparent he did not want his client

 to be able to access his notes and be able to take part is pres-

entinq evidence. The method that the applicant was restrianed, at

the ankles and wrist (the wrist allowed no movement of the hands l'--~

caused him to be inhibited and discuraged from takinq part.  The
            not
appellant had given the court any reason to have doubts about the

security of the courtroom.    Also the bailiff had many options and

means to security the courtroom, and would have been less interfer-

 ing with appellant's ability to take part in the hearinq.the trial

court abused its disceretion and applicant's due process because

the court improperly defered to the bailiff request that remain

shackled during hearing. instead of makinq an independant deter-

mination.   Lakin v. Stine, 431 F3d 959, 963. when a defendant

complains on appeal of the use of shackles and the appleeate court

first determines if the court abused its discrection by allowinq

the defendant to be shackled.(in this case excessive physical

restraints, the trial court did not use its discrection as it did

not make findings that they were justified by an essential state

intersest, as the need for physical security, escape preventation,

or courtroom decorum) if so the appellate court then determines
whether defendant suffered harm as a result.         Lonq v. State, 823

S.W.2d 259, 282,   (Tex. Crim.App.l991).       The reasonable of habeas

counsel's actions or lack of action may be determined or        subst~



134                              PJI,GE (9
                                B
antially infulenced by applicant's own statements or actions.

Habeas counsel's actions are usually based "quite properly" on

informed strategic choices made by the defendant and on informat-

ion supplied by the defendant.      What investaqations decisions are

reasonable depends critically on such information ••. In short inq-

uriry into counsel's conversations with applicant may be critical

to a proper assessment of counsel's actions and desisions,iust as
it may be critical to a proper assessment of counsel's other

decisions.   Habeas refused to present any of applicant's alleged

charges and facts prestened in his pro se er-ief- or -any- i terns of

fact and law decussed in the few and short conversions, and in

letters sent to counsel before and after evidence hearing. Appell-

ant has alleged numerious specific facts showing habeas counsel's

investagation and litigation decisions were in fact inadequate,

his pleadings and   ~roof   presented at the hearing where non-exist-

ent, except applicant's testimony or proof that I attempted to

present at the hearing, but was cut off or rushed to another sub-

ject, his proposed findings of facts and conclusions of law were

de minis, he presented no facts: and proof. and his cites to law

were the least possible amount and still say that he cited cases.

he objected to nothing the state presented inculding places that:

were ilrevelant, which the applicant had to object on his ownl,

and contuniued to make statements to be placed in the record, with

out beinq qualified in any way, ask three or four questions and

then demand an answer makeinq it sound as if applicant was oive-

inq an answer to all the questions. Ms. Welsh made statement of

law and fact that were not true, neither mr. Callahan or the court

corrected these errors. Which I will go through one at a time.
then I will qive the facts and law that I had at the time of hear-
                                                              FOil
inq.   Which Mr. Callahan refused to present to the court ·~consideration.
135
                                 page 10
      FACTS AND LAW SUBMITTED BY TRIAL COUNSEL AND STATES ATTORNEY



1)       Trial counsel stated that all offenses were 3q, and defendant

         must serve 1/2 of his stenence to be eliqible for parole. Ms.

         Welsh concurred and so stated in the record of the evidence

         hearinq CR. paqe 28 line 23.        This is incorrect.    If Ms.

         Valadez had correctly researched the law, she would have

         found that sexaul assault did not become 3q until 1995 and
         sexaul assault w/child did not become 3q         until~l997.   That

         indency w/child did not become a non mandantory supervision

         (parole)    unti~   1997 a non 3g offense was eliqible for parole

         when actual time plus qood time equaled 1/4 of sentence be-

         came parole eligible, and mandantory supervision was released

         when actual time plus qood time equaled complete sentence.

         Ms. Valadez had plenty of options avabile to her in the pro

         cess of plea bargairrinq

2).      Ms. Valadez states that applicant was advised that the court

         could stack the sentences and that he took the plea to avoid

         stackinq.    Ms. Welsh concurred.        That is incorrect. Ms. Welsh

         rants and raves that the offenses are stackable and would

         have been if the state has ask for it to be.          Ms Valdez also

         stated that she advised me that if taken to trial that the

         iury cound statck      the offenses. CR. paoe 29 line 3 and CR

         page 30 line 24,thru      paqe 31 line 15 ,     page 34 line 20.

         If Ms Valadez and Ms. Welsh had of investaqated the rule

         of law ineffect at the time they would have found that when

         the ioinder of prosecution, texas law section 3.03 of the

         penal code provides that an accused is found guilty of

         offenses arisinq out of a sinqle criminal episode and if

         any of the offenses were committed before Sept. 1. 1995
136
                                      PAGE   IJ
      of this act is covered by the law in effect before the     cha~


      nges made by this act and the former law is continued in

      effect for this purpose. See acts 1995 74th Leq. ch 595 §2

      and as such the law ineffect before the above chanqes which

      pertain to this criminal episode with a offense date of 8/30

      1994.   See acts 1993 73rd Leq. ch 900 §1.01 the law ineffect

      at the time P.c. 3.03 did not contain the sub parqraph (b)Xl)

      or (B)(2).   and stated that the sentences shall run current.

      and I am not sure but my reading of the Leg note (2)(b) also

      ment to cause of the offenses charqed in one trial and one

      criminal episode that the "LAW" all law ineffect at the time

      the criminal episode beqan is the law that the defendant is

      under not the multipule chanqes in law over the span of the

      criminal eoisode, defendant is to be tried under one law.

      some courts have stated that if there is some proof that the

      offenses occured in 1997 then the offenses can be stacked.

      I believe that to be in error.   see Owens v. State. 96 S.W.

      3d 668,(Tx•App.Austin), dale v. State, 170 S.W.3d 797, miller

      v. state 33 S.W.3d 257, Patterson v. state 96 S.W.3d 427.      All

      of these had criminal episode beqan date before 1997 and one

      had a date of may 1, 1995. The cumulation of sentences
      constitutes an increase in ounshment for the ourooses of ex

      oost facto analyis.   see Johnson v. state 930 S.W.2d 589.

      (Tex.Crim-Aop. 1996). Scott v. State 19 S.W.3d 864 (200).
      also to show that Ms. Valadez is not current in the law

      see Baker v. State 107 S.W.3d 671. Ms- Valadez was Mr. Baker's

      trial counsel, she allowed Mr. Baker's sentences to be stack

      ed even though it was in fact one criminal eoisode. and the

      exceptions in PC 3.03 did not pertian to that case. Ms.


137                             PAGE 12
      Valadez was and is not up to date _on the law as it pretained

      applicant. Mr. Callahan and the trial court should have al-

      lowed defendant to state his evidence. or correct Ms. Welsh

      on the courts own initiative or atleast researched it.

3)    Trial counsel stated that the defendant faced ten counts of

      a a a. sexaul a.ssaul t, in her affidavit she states that !:Stre--

      advised my    client_tha~   the_indictment.alleaed-four-aao-    ~ex­


      ual assaults. three sexaul assualts of a. child under 17· and

      six indecencies" and faced thireen convictions Ms Welsh

      concurred     statinq as she read from the indictment CR oaqe

      30 line 10. Count 2 is an indecency. Count 3, oar. A, agg.

      sexaul assault: par B. Aaaravated Sexaul assault: Count 4,

      Indeceny: count S, Par A, Sexayl assault: oar. B. sexaul

      assault:     oar c, indecency;    Count 4, (Count 6), Indecency;

      Count 7, Aggravated sexaul assault:       Count 8, Indecencv:

      Count 9, Sexaul assault:      and count 10, is indecency.      Now.

      the fact of the matter is, if you had qone to trial. thev

      could have stacked and YOU wanted to avoid stackinq.         You

      told Your attornev that.      And you said that on the record

      durina sentencina     You know what vou were facina· didn't vou?

      This is incorrect and theY have misstated the facts and the

      law-   Pirst it was count 9. that was misstated and caused

      dthe court the labor under Ms. Valades errors-       Now both

      Ms- Valadez and Ms- Welsh after manv hours oreoarina and

      correctina her affidavit still can not state the offenses

      the applicant faced cbrrectly.       First let me ooint out that

      Count 3, par B. Is an impossible act to committe and could

      not have been charaed as is-      Second Count Count 5- oar-C-
      is not indecencv but in fact sexaul assault-       Third   aooel~


138                                 PAGE 13
      ellant could not have face thirteen charaes or qenvictions,

      When the state wishes to charae mul tJ?le .... offenses in a single

      indictment. it is reauired bv statute tq. set out each seP-

      arate offense in a separate "count". Tex CodeCrim-Proc.ann.

      art 21.24 (a).    The separate "oaraaraPhs" within a sinale

      count mav alleae different methods of committina the same

      offense- Tex-CodeCrim.Proc.ann.    a~t,   21.24(b.). But since

      each "count Alleqes a sinale offense· an indictment cannot

      authori~e   more convictions then there are counts.       Martinez

      v. State 225 S.W.3d 550 (Tex.Crim.App. 2007) Fourth, There is

      the issue of double ieopardy. AS I tried to present at the

      hearinq Count 7 and 8 is one victum with one offense. one

      conviction and count 9 and 10 was also one .. victum with one

      offense. one conviction-     see victum's   statements~   there was

      only one incident and the evidence is clear-       Mr- Callahan

      refused to call Ms- Lindsav Green to.verifv the fact that

      there was onlv one incident and that Ms       Valadez did not

      investaqate the facts or for that matter show the evidence

      to defendant and explain the elements of the offense so when

      he was told that it was in fact a lst dearee Aaa- Sexaul

      Assault he had no reason to not plea to the lst dearee off-

      ence offered.    Fifth.   I will add in this section that

      counsel stated that she admonshed defendant the the renae of

      punishment was anv where from 2 to 99 vears- She did not and

      the court admonshed defendant ,that the range of punishment

      was 5 to 99 veaars, If counsel had of oroperlv advised him

      of the range of punishment he would not have plead to a

      sentence of ten years over the max allowed.

#4)       Ms. Valadez stated that defendant was e].iaible       ~or,


139

                                  PAGE   14
        deferedadjudication.     Ms Welsh Concurred.     Aplicant tried

        to prestent evidence that the C-C P        42.12 S(a) states that

        the iudqe must announce in open court that deffrred adjud-

        ication is in the best interest of the victnm.           It   is the

        responseability of the defense to submit the evidence nec-

        essary to prove the defendant is aualified to recieve def-

        erred.     I stated in the hearina I'm suaaestina that Ms

        Valadez submitted no evidence or nottied me       th~t    was a cause

        of-- when I was cut off by ms- Welsh and not allowed to

        cont- and recieved no assistance for Mr. Callahan.            The

        trial judge at sentencina stated that there was no evidence

        submitted on behalf of the defendant· where I stated "I

        did not know what he had done with the names I had aiven

        them to interview· The iudae found no miaataatina facts

        excePt the one me Valadez metioned about the impact state-

        ment made about defendant not carina about what he had done.

        This was in the PSI report that Ms- Valadez did not PrePare

        the defendant for- in fact defendant has never seen the PSI

        rePort as he was not shown it bv trial counsel or even in-

        formed what the report contained .

. #5)          Applicant stated 21 fact specific alleaation in his

        brief that Mr- Callahan refused to brina to bear at the hear-

        ina-     She allowed hearsaY evidence to be admited into the

        record bv stipulation, and Ms.     W~lsh   used at the hearinq.

        CR paqe 26 line 22, about an alleged assault that happened

        20 years in the past that I would have denied if I had

        seen the statement befor my direct appeal. Also Ms. Welsh

        made statements about the lack of witnesses present at the

        hearina RR Paae 32 line 7. Mr- Callahan refused to Present


140
                                    PAGE   15
      witnesses stating that there where no witnesses to testifv

      of mv actual innocnece.       I never ask Mr. Callahan to find

      anv witnesses for a claim of actual innocence            I would

      like to know how and who he contacted for such a claim

      Ms Welsh stated that"We have an affidavit that said------

      So that will be UP to the court to decied and weiah all

      that." ----"Ms Valadez has. as an officer of the court·

      sworn in her affLdavit as to the------"         "All right.         In

      her affidavit-- and you understand that the Judae can con-

      sider the affidavit from Ms. Valadez and that he can con-

      sider that when he makes his findings.         ------"        "And all

      I want in front and on the record is that Hilda Valadez is

      an attornev who been around for manv vears in this -- in

      this citv and she aave an affidavit and she informed vou

      of those thinas,"       " Ms. Welsh: Your honor, the state would

      argue that MR. CHRISTENSEN"S TESTIMONY IS NOT BELIEVABLE.

      That he certainly has every reason to not be honest and

      forthright with this court.         That the court has in front of

      it an affidavit which the court is entitled to consider in

      these matters•    That they don't have to have live testimony.

      Ms. Welsh, Mr. Callahan. and Judae Carruthers violated

      applicants due Process riahts to a fair hearina           it is

      aoparent_Lba~_tbg_state     never intented to    nla~e   Ms     v~l~np7


      under oath   wheresh~   could be crossed, and Mr- Callahan as

      well knew in advance that she would not be called bv              th~


      state.   Judge Carruthers should have insured that she was

      called as the aoolirant did infart dPmand of his          ,..,.,,n,..,]
      dtht he needed to ob1ect to her not testifina in person

      APPlicant was unaware that his affidavits were not in the


141                                PAGE    f4,16
 #6)   Mr. Callahan aarueed applicant closing like that of an Ander's

       brief •. with out stateina so counsel made contrarv arauement

       if fact makina aoolicant's writ so to say frivolous.             He failed

       to assist applicant in anv way.        As it is the defendant faced

       adverse collateral consequences from potintial new sentencina

       on remand.   The state has no reasons to plea bargain with

       the applicant the state could ask for a max Rentence and

       since this is a seperate procceedina aoolicant loses the

       rights provided with P.c. 3.03 and the court now possible
       could stack this one sentence on too of thP RPntences
       currentlv seru.;ng.   When applicaant inquired with Mr.

       Callahan about the state's intentionshe       stArP~   ~h~~   as soon

       as the state did brina me back he would file a motion to
       dismiss all the counts · and he would inauire with the state

       about rheir intentions. When the state confered with Mr-

       Callahan and discussen these oosRible options that applic-

       ant had· the state then decided to dismiss the count instead

       of ooenina that can of worms. Which shows preiudice to
       aoolicant· thAt the reformAtion of ~is judgement was not
       proper as he would have faced new sentencinq.          which the

       court has stated recentlv "thAt a ludaement mav he rPformPn
       ~~ lnnn n~ ;r ~nQs not require resentencina-       see Rodes      v.

       state 240 S.W.3d 882 (Tex-crim-Aoo-20071, Statinq at 888"When

       only one of the sentencina elemPnts is viod thP ltJdapmenr
       is rendered void only if the iudqement can not be reformed

       to cure the infirmity (i.e. the infirmity can not be cured
                                               Mr. Callahan had      many~.,
       without resort to resentencinq).
       legal cites avaibale to him      such a-s-Ben.;~.aman v state. 874

       S.W.2d 132 statinq that if provisions of a olea aarPPment lAtPr
                                                         Thp-efore regard-
       bPcome qnPnforceable, plea is involuntarv
       less of the source of non compelence it is alwavs true that

142

                                 PAGE    17
         that when a olea agreement is reached it must be enforced

         as agree to, or the defendant must be given an opportunity

         to withdraw his plea.      See Shannon 708 S.W.2d 850, Adkins v.

         state, 767 S.W.2d 809, ex parte Austin, 746 S.W.2d 226, Gibson

         v. State 803 S.W.2d 318, ex parte Perkins, 706 S.W.2d 320,
                                                         court
         ex parte Miller 921 S.W.2d 239, In ex parte Ervin the ruled

         that the state can waive an illegal portian of a plea agree-

         ment and keep the remainder, which is not relevant here as

         the court remanded the count for new trial.       see ex parte
         Ervin 991 S.W.2d 804 (Tex.Crim.App.l999).



                                       CLOSING



         Applicant believes that Ms. Welsh in tatum with Mr. Callahan

 withheld facts and      evi~ence   from the applicant.   The state has an

 affirmative duty to disclose the the defense evidence that is

  favorable to the defendant.        It is the duty of both the Trial

 court and the state's attorney to conduct themselves so as to

 ensure that an accused recievess a fair and full hearing. There

  job is not   ju~t   tp procute and win cases, there job is to do

  justice. This case highlight everything that can go wrong in the

 criminal justice system when the system is not balanced. A writ

 of habeas corpus will be granted for erroneous admission of evi-

 dence only where the testimony is almost unreliable and the fact-

 finderand the adversary system will not be competent to uncover

  , reconize, and take account of its shortcomings. The Supreme

 Court has stated that in habeas corpus proceedings, the primary

 purpose is to assure that no one is unjustly imprisoned.          There-

 fore,    if a prisoner is unaware of the legal significance of rev-


143                                  PAGE   18
 event facts, it would be unreasonable to prohibit he's attemp

  for judicial relief. While a prisoner should not be allowed to

 abuse the writ of habeas corpus, he should not be penalized of

 availing himself of access to the courts.       The hearing judge

 allowed the exculded evidence and testominy of such vital port-

  ion of the case and that exclusion effectively preculded the

 applicant from prosecuting his case.       Relief may be granted,

 not only where the state's attorney knowingly used prejured

 testominy, but where the state's attorney suppressed or with-

 held material evidence, where there are circumstances amounting

 to extrinsic fraud which actually deprived the accused of a

 fair hearing on the merits, prejudice is presumed.       The evidence

 was material and there is a reasonable doubt, and once unconst-

 itutional suppression error is found, no further harmless error

 analysis is necessary. Ms. Welsh's debliberate deception of the

 court by presenation of known false evidence is incompatible

 with rudimentary demands of justice.       After conviction is obtained

 the state's attorney is bound by the ethics of her office to

 inform the appropriate authority of after-acquired or other

 information that cast doubt upon the correctness of the convict-

 ion.   Because applicant is not an attorney and filing pro se, he

 ask the reviewing court to liberally construe applicant's arguee-

 ments and to encourge the court to elevate substance over form.

 That applicant had a substantial cause of ineffective assist-

 ance of trial counsel, but for his habeas failing to properly

 assist him and provide effective counsel his writ failed. App-

 licant ask the court to find that habeas was infact ineffective

 and that the state's attorney   withheld evidence and gave false

 evidence at habeas corpus evidence hearing.      Applicant prays

144                           PAGE   ·~   !"'f
  that all applicant's points should be stained and' applicant

  remanded to the trial court to answer t'he indictment.



  Reapectfully Submitted,




~~'e
  Bruce Christensen
  applicant pro se
  Polunsky Unit #1108982
  3872 FM 350 S.
  Livingstone,   Tx 77351



                          inmate's declaration


       I, Bruce Christensen, being presently incarcerated in TDCJ-ID,

  Polunsky Unit, declare under penalty of perjury that the facts

  stated in the above brief are true and correct, signed on this

  the 15th day of June 2014.



 fi~m~-
  Bruce Christe~sen
  Applicant pro se

                         CERTIFICATE OF SERVICE


      I, Bruce Christensen, applicant,, pro se, do hereby certify

 ,that a true and correct copy of the above and foregoing Memorandum

  in Support of Application, Tx. Code of .Criminal Procudure §11.07

  Was placed-in -the _prison mqil   S¥Stem~on~this   ,the_J,6t)L day_of -

  June, 2014.



~J?EX PARTE                                          §       IN THE DISTRICT COURT
                                                  §
B~uce    Ch~sitenaen                              §       231th Judicial District
Applicant, pro se                                 §
                                                  §



                         PETITION FOR EVI:OENTA!U! UEl\RING
                                 Motion   fo~    Bench Warrant



        Now comes, Bruce Chrieteneen, Applicant, Pro Se, in the above
Numbered abd wtrled cau••••nd files this, hla Petition for                            Bvid~n-




art. 11.07 ( 3 )(d), and would show the                  cou~t      the followinll in sup-
port thm:eo£ 1
                                                ONE

                The court will find that there is definite •controvered,


defE>lH~antl>    tinaJ. conviction e:dst and needs to be resolved. Thl'b
court should fino that there ill!                 r~ neceao~~i ty    fca: the suspension of'

time limatiana enunciated in article                     ~1.07      of the tex. Coda Criro.
Prac Ann. art. U.O'Y §3(d) Vernon Supp. 2004. Applicant haa allentitle him to relief.
The trial court is the apprQprh.te fot·m for finding of fiilctsoApp-
146
 licant has sufficient proff of all his           allagation~,   which needs
 to entered into the record and fully expJ.red and developed for
 the x·ecord
                                      THREE

         I am presently incarcerated in TDCJ-:tD, Polunsklf Unit, 3872
 FM    350 South   1   tiving·etone, Tx. 77351.    I am unable to pe:r·sonally
 appear before the court and give t.•'>stimony in this cause and
 would rll:spectfully request the to Issuf, a warrant from the bench
 ordering th June 15,, 2014


  Donna Kay McKinny
  Bexar County Clerk
  101 w. Nueva, Suite 217
  San Antonio, Tx 78205


  Dear Ms. McKinny,


        Inclosed is my Memorandum is Support of Application, of my

 11.07 mailed earlier.       Please file it with the papers of this

 cause and notifiy the court and the State's Attorney, providing

  them with a copy.   Thank You for your time and effort in assist-

  ing me.




 a=¥~~~e Ch~nsen
 Applicant, pro se
                         =
 Polunsky Unit, #1108982
 3872 FM 350 S.
 Livingstone, Tx 77351




148
149
                                               t                IN   ?H~     DISTRICT COURT
vs.                                            §                226th JUDICIAL DISTRICT
                                               §                8BXAR COUNTY, TEXAS

                                   NOTICE OF APPBAt
TO THE HONORABLE JUDGE OF SAID COtlllT:

        Now acmes Bruce ChriatanQsn, Dafandant in tha abovM antitlad
and numbered aaase, an1 gives this writtun notice o£                             ap~••l       to toe


for a Writ of          M~ndawu~



                                               leapeatfully DUbmittad,

                                                                                       ~'.~
                                                                                       :;;t

                                                                                       ~
                                                                                         '
                                                                                        CJ"




                                            {)~
      'fhil!l is t~l certifl! tt1at on «QobeJ.' 3, 2014,               (jl   l:t.ut! !:llld correct


post paid, on th• 3rd day of Octobar,                  ~014.     to the fallowing,
addt."E>/5/00S ~     Donna .rtay Nckinny
                     B•xar County District Clerk
                     101 w. Nu•v•• Suita 217
                     SAn Antonio, Tx       78205

                     ·"hl      r
      I
      I       I   ZG!~     OCT - b t p 2: I(!I
                             DEPUTY
                  i]l'(:                  ·::.< •
                           ------~



      I'
      !
      l
      I




      I
      !
      I




          I
          l
151
                               2001-CR~4986-W-i 3


EX PAT.RE . \                                 IN THE DISTRICT COURT

                                        §     226th JUDICIALaDXSTRICT

BRUCE CHRISTENSEN                             BEXAR COUNTY, TEXAS


                             DESIGNATION OF RECORD

TO THE HONORABLE JUDGE OF SAID COURT:
         COMES NOW, the Appellant and files this Designation of record
on Appeal, pursuant to the Texas Rules of Appellate Procedure,' and
request that the clerk and court reporter of t:his court make               ·15.·' Defendant 1 s Designation of Record on Appeal.


        WHEREFORE, PREMISES CONSIDERED, the appellant respectfully
 request that the clerk and tqe ,Court Reporter of this Court, as
 well as anyprior or substutdl court reporters, will make and pre-
 pare all of said foregoing materials and inculde them in the rec-
 ord in the Ap!;leal of this          cause~




                                               Respectfully Submitted, ·




                                          ~~:··Hughes Unit #1108982
                                               Route 2, Box 4400
                                               Gatesville, Tx 76597

                         CERTIFICATE Of SEVICE
       This is to certify that on October 3, 20014, a true and correct
 copy of the above Designation of Record was placed in the                 u.s.   Mail
 post-pa;Ld, to the . following addresses:
               Court Of Appeals
               4th Court of Appeals District
               300Dolorosa, Suit~ 3200
               San Antonio, Tx 78205 ·
               Donna Kay McKinny
               Bexar County district Clerk
               101 w. Nueva, 'Suite 217
               san Antonio, Tx 78205
              Juage Sid Harle
              226th District Court
              300 Dol6rosa       .. ~
              San Antonio, Tx
                           ··-/C-<>




153
          ' lin OCT -b I P 2: I Ill
                  DEPUTY

           !)'(: _ _ _




      I
      I
      \
      I

      I
      I




      I
154
                                                  2001-CR-4986-WR

               EX PARTE                                  §           IN THE DISTRICT COURT

                                                         §           226th JUDICIAL DISTRICT

               BRUCE CHRISTENSEN                         §           BEXAR COUNTY, TEXAS


                                                 NOTICE OF APPEAL

               TO THE HONORABLE JUDGE OF SAID COURT:

                             Now comes Bruce Christensen, Defendant in the above entitled

               and numbered cause, and.gives this written notice of appeal to the

               .Co1:1rt                          State of Texas from a denial of a petition

               for a

       :c'>-                                                                                                              :,;;:_·
                     ...j•
       '   I                                                                                        ......,
                                                                                                    =         ~~
                     ("")
                                                                                                    ..,..     :::M
                                                                                                              ;,_,:O.
                     c..                                                                            0
t_,_                                                                                                ("")      zn
                                                                                                    -1            CD
                     LO                                                                                       -;r>c;: "TJ
                                                                                                     I        .Z;!+}l.......,_
                      1
                     .....                                ruce Christensen     ~·~:··               0"1       --'"l-•_r
                                                                                                              c> ,-·)rq
                     (_)
                     0                                   Hughes Unit, #ll0898;t;; -~~               '"'0      4: _:;~·t.J
                                                         Route ~~ Box 4400      ·, \ii(~            :X        ~:;)        :;.?'
       ._;.          -1"
                     ~
                                  >-
                                  (:;)
                                                         Gatesvllle, Tx 76597 0 'c'~
                                                                                )c~
                                                                                      s::. -t~~
                                                                                      •
                                                                                                    -
                                                                                                    N
                                                                                                    c.n
                                                                                                    c.n
                                                                                                              ....... .. ,,
                                                                                                              :--~

                                                                                                              ~

                                                                                                              >-·
                                                                                                                  .....
                                                                                                                          . ..,}
                                                                                                                          ["'"'~




                                              CERTIFICATE OF SERVICE


                         This is to certify that on October 3, 2014, a true and                   cor~ect

               copy of the above Notice of appeal was placed in the             u.s.          Mail,

               post paid, on the 3rd day of October, 2014. to the following,

               addresses:            Donna Kay Mckinny
                                     Bexar County District Clerk
                                     101 W. Nueve, Suite 217
                                     SAn Antonio, Tx 78205

                                     Judge Sid Harle
                                     226th district Court
                                     Bexar County Courthouse
                                     300 Dolorosa
                                     San Antonio, Tx   78205
                                     Court of Appeals
                                   · 4th Court of Appeals District
                                     300 Dolorosa, Suite 3200
                                     San Antonio, Tx 7    5


               155
          '    .,_
          •:· .·•·




156   \
                              2001-CR-4986-W-4 'J


EX PATRE                               §     IN THE DISTRICT COURT


                                       §     226th JUDICIAL DISTRICT


BRUCE CHRISTENSEN                      §     BEXAR COUNTY, TEXAS


                            DESIGNATION OF RECORD


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, the Appellant and files this Designation of record

on Appeal, pursuant to the Texas Rules of Appellate Procedure, and

request that the clerk and court reporter of this court make and

prepare the following matters for inclusion in the record:

        l.   (Original) Motion for Writ of Mandamus

        2.   (Amended) Motion for Writ of Mandus

        3.   Motion to Excute Writ of Mandamus

        4.   Petition for an Evidence Hearing with attachments l-30

        5.   Index for 2001-CR-4986-W-3

        6. Criminal Docket sheets for all causes inculding 2001-
            CR-2632 and 2001-CR-4986

        7.   Memorandum in Support of Application

        8.   State's Response DATED JUNE 11, 2014 1 NOT MAILED UNTIL JUNE 17,   201~

        9.   Orders Dated   JUNE 13, 2014   Not Mailed until June 25, 2014

       10.   Clerk's Certificate

       11.   All corspondence directed to the Court, Court Clerk, and
             The criminal court adiminstrator.

       12.   Letter from applicant notifying clerk of missing parts of
             the record to be filed with application to the court of
             Criminal Appeals Rec 7/2/14.

       13.   any and all exhibits used by the State or Defense in this cause

       14.   Transcription of any hearings, or conferences in this cause.

       15.   Note-- Transcrites and exibits from hearings Nov. 16 1 2006
             and Dec. 11, 2006.
 157
      15.   Defendant's Designation of Record on Appeal.



        WHEREFORE, PREMISES CONSIDERED, the appellant respectfully

 request that the clerk and the Court Reporter of this Court, as

 well as anyprior or substute court reporters, will make and pre-

 pare all of said foregoing materials and inculde them in -the-rec=------ ----- ___ _

 ord in the Appeal of this cause.




                                     Respectfully Submitted,




                                   ~Mg~
                                     chi ensen
                                      ruce
                                     Hughes Unit #1108982
                                     Route 2, Box 4400
                                     Gatesville, Tx 76597


                         CERTIFICATE OF SEVICE

      This is to certify that on October 3, 20014, a true and correct

 copy of the above Designation of Record was placed in the u.s. Mail

 post-paid, to the following addresses:

              Court Of Appeals
              4th Court of Appeals District
              300Dolorosa, Suite 3200
              San Antonio, Tx 78205

              Donna Kay McKinny
              Bexar County district Clerk
              101 w. Nueve, Suite 217
              San Antonio, Tx 78205

              Judge Sid Harle
              226th District Court
              300 Dolorosa
              San Antonio, Tx 782



                                               ~Q
158
                          CAUSE NO.   200l-CR-4986-W3

EX PARTE                                §     IN THE DISTRICT COURT
                                        §
Bruce Chrsitensen                       §     226th Judicial District
Applicant, pro se                       §
                                        §     Bexar County, Texas
                             § § § § § § § § § §


                       PETITION FOR EVIDENTARY. HEARING
                           Mo·tion for Bench Warrant

TO THE HONORABLE JUDGE OF SAID COURT:
          Now Comes, Bruce Christensen, Applicant, Pro Se, in the above
Numbered abo styled cause, and file.s this, his Petition for Eviden-
tat·y Hearing ana a Brech wasrant undel;' the provisions of T.c.c.p,
art. ll.07(3)(d), and would show the court the :E,ol.lt;lofing i.n aup-
port thereof:
                                       ONE
                The court will find that th,ere. is ¢1efinite "controvered,
previously unresolved facts, which tu:e material to legality of
defendants final conviction exist. and needs to be resolved. The
court should find that there is a necessity for the suspension of
time limations enunciated in article 11.07 of the tex. Code Crim.
Proc Ann. art. 11.07 §3(d) Vernon Supp. 2004. Applicant has alleged
the following issues       wh~ch   fequires resoiution:
          1) Ineffictive Assistance of Counsel
          2) Incomplete Reeord-records withheld, altered, removed,missing

3         3)   States irnprqpet· modificatH:m of defendants judgement
          4)   Trial court's denial of defendant's right   t~   fully particate.
                                    TWO
          The fact and allegations presented in his petition are com-
plex, but applicant has infact alleged sufficient facts regarding
counsel's performance that, if true might entitle him to relief.
The trial court is the appropriate form for finding of facts.App-
    159
/



         llcant haa sufficient                 p~aff   of all   hi~ alla~•tlone,   which need•




                Petitioner re•pactfullu pray& that this court grant thi•
         pllltition for an evidencnu:y hearing anc( fot• a bench w•n·rant to




         Ret~pect;fully
                      ..      Submitted,

                           ""'~.,.,Jli;;::::
                    ,

    (~~-._,)    .   (\' .              ..
       ~.eP I \\                                ;.
         ~ruc;"'i5ii~ a· lllnl$~an 1. %>to s~
         l?oluntlltJ' Unit       ~11013982
         3fl7:2 FM 350 S.
         Livlny•tone, Tx                    77351




        160
         Case 5:07-cv-01008-FB
      Oct, H, OS
                               Document 11-2 Filecl   03/3~e ~~              7
      Ju~ga Sld \... Herla
      22Bth Judicial Olatriet
      Bexar County Courthouse
      300 Deloroaa St,
      san Antonia, TX 75205

      ~~   Causa No.    2DD1-~-491SB-V1,   Oafandanta Aaaponca




            Inclosed ln ay Aaeponae to Ms. Valadez ••rca, and allow
      . . to fila thia affidavit ln raaponaa. I aant all of the Jl
      pollee reporta that- I had t     you to be l,_,lll!d ln my -orandua
      ln support of my epplication. 1      hav~   raqueatad that the Oiartict
      clark notify lf. aha had raoiavad ay Maaorandua and the attsch. .nta
      aant the week later, 1 have had no rwwponea froa her and aha
      rafuaea to give thla defendant the aoet ca.aon curtoday even
      with the S.A,S,£, inoulded eo aha nee no $ expanse to eail the
      requaet 1nfor.-tton.     So ell I can hope ia that the     ~aaorand~

      ln eupport of ay application endh tchna sant a weak late eri
      a part of the fila and have been lnculded       1~ 1&~818iM8i   thi•
      proo••·   Thank you for you tlaa and efforte ~nvloved in thie


                                ..
      RapactFully Subelted,
                   /]
                    /
                   ''



                          79107-9696




161
         Case 5:07-cv-01008-FB Document 11-2 Filed          03/31/~~~                   7
                                             ••                   --~IV__'~.(--~--------
                            CAU. NO. 1001·Cf'I......._Wf


                                             J
                                             f        128th JUDICIAL DISTRICT
                                             I
                                      AFFIDAVIT

            Thia l!lf'f'ldavit la in ratSPC>ft-      110   Htlda Valadaa'a al'f'id1rdt
      reolaved by •• on the 11th d.$ or OotGber iOOi, and a.We the
      Folloainw etot. . ent;
            14e Valadez hea uno• ">lilin r .. u~d to pr-apperly invaut:8gata
      thia case and tha indlataent end h . . aiea etatad the Paata.                     t~

      lndlatment charged • total of t•n caunta with two oounte having
      thrae pmr1111o1r•pha describlniii three dl"'•,..nt ••Y• ilo o-•11: the
      eeae cf'f'anoe.    Thea• oounte ware aa.altad in 1914 and 1995,and
      the law in af'f'act at the tl . . would have not allowed theea caubta
      to be ateakad.Sha la correct in that there . . . three altn••-•
      asking e complaint, the Firat witneaa                alle~ad   that the of'f'enc. .
      oocourad in ..... 199S, 199__ , The indiotaenc daBCrlb. . three
      of'l'enoaa, wiilh thraot leaear inculdad ol'f'ancea.             Tlw a110ond wltnaaa
      ellagotf the thtt oFPena" aocoured in 1914, the lndta-t deacl"ib . .
      one incident, with tao t"ttttS dil'f'arant aeana two oa..lt the
      of'f'anaa one beln; a lasaor lnouldad charge, The third wltna ..
      alleged ilhat: the af'l'enca aooour'ed ln 1S9! 1 thla ••• alao liatad
      •• ~wo count:a daeorlblng one ol'l'enca.             The f'lr'at: (oount • II)
      o"""r911 l.a al!x~l -••ul t w/old ld •• the vlotua I! ••• f'll'tlcon
      at: t:!ttt ti1ne. Her birthday • - tt••-d•y ol"   , 111a4, -
      ehown on the pallaa reports ·~~tt~d by ~h~ ol'l'laara aallad tt
      tna her hoaa. Alae the oPf'idavit of Detective Maltan,                    Thle
      avldenoa ie in tho court record and ln appl1oat:'a                 a~randu.       ln
      auppcort of' applloetlon f'or wrh.
            Qal'andant dld not (••• nat)           q~viaed    th•t the eantana. . aal"a
      to run   o~,currant   •• sho•n on tho plea           lllltlll barglan, page
      101 1 oourt raaord, or that      th~       punlaha•nt range bagaln at       !!2
      years, •• it: I.e clear-ly •t:•t:•d ln th• court'• ect.onle'-t and
      dal'andent•e ••lval"• anri al'f'ldavlt: of'      adaonltlo~,       ~ega   104-101
      CauPt llaoard, that ilh'" !)Ufti8hlllttftll rM1ga waa "i yaar10 110 !9 yaal"8 1



162
            Case 5:07-cv-01008-FB Document 11-2 Filed 03/31/08 Page 3 of 21

      end .that.all three oeunta aggr.vatad •••aut a . .autt o~ • Chlld
      !'anal Cede • - · l!l'.OlL't. all· t:hraa oaunt:e • ~lrat: dagr. . ~alony.
      Da~andant      plead to    ~~•      oounta and raolavad • thirty year
      eent:anoa l'or •••n -    ttt•toh the e~our\; daclad
      tf".,.aol"lpt: wUl ahow, that; t:ha Judge •••'--•d that:
      nr. to 1"\11'1 conourrently end aed• notation llo t:ha
      caeaant l'roa Me. Valnd~z or Mr, Su~. 8ea !'age t tt, Court:
      l'leoord.
              fi4w V•ladax f'a11ad to pP'Opper lnvnt•u•t• tho           lndi~:~tlllont

      •w•in•~     the defendant and        ~o   aavlee h!a of the d!ff'opoent ahara--
      end the dl !'I'a rant: r.n.,.s af' punlahltftnt of' each, nor wea ahe
      owaer of' the poeelble conquencea of $$t alloa1ng               ~e   court to at:aok
      the . .nt:e~e•     ehl~    Nould    h~v•    than bean anouther eapaot: of the
      plead bargain tlt ~t wou!8th••• ba.n unet:telnahls Nnd r9eeon f'or
      epp. . l. Thera 1• no refteon to allow the deFendant to plead guilty
      to • first degree felony when the charge Ia a ewcond degree
      f'elony end accept ten y8wrs          ~~•     then w)lcwed by lew,     4~   no
      tiaa did aha I$$ ctate that the de¥.ndant ••• to rsclave one
      eent:.nae, f'aot ie the record iw olwer that the deFendant plead
      gullty end reaievad thirty yaere on eeoh count. See pwgw12                       end
      pwge___ , Court record.
            Aa fer ae    111•• Valadez'• trial       181 prapert:lon end negotietlone
      with the dletriat Att:errtey'e of'l'lee, The only reeeon that                ~he

      O.l'endent'• pratrlel        ~lee   reached    fc~~tean   eont:he ie thwt Ne,


      Grand Jury 1:he1: hed lndlated hlo
      ehe
                                                    .... ••
      Veleda:a: dld not react propperly when it wee r-ell:z:ed that the
                                                not paneled propperly,
                even inf'oraed hl• thllt i t heppened end the poeeibh
            ne~er

      ctregit!ea pcealble l'ect io •h• did rtc.i: liven ahriW up in court:
      the dey (Sept 10, ZOOf) when the stetee ettcrney stated eome-
      thlng ebout      needln~   to look et thw lndlcteent, S8 ehc dldnat
      even begen to negotete untlll Mwrch 2e, 200e when the def•ndent
      hed been lnaeraereted For fourteen •onthe, ehe took edvent•w•
      ol' denendent:'• eitueltion a end billed the court two eepwrete
      fee'• for been eppolnted oouneel. She requwetad                ~he eppoi~aent

      or .,   invwetegetor whioh dld nothing to lnveetegetw c:tel'endllnt:e
      oeae by ln•••ed epan• hie billsole ti . . to a nothar da¥andant of'
      Me. Veldeez'e a Mickel        Tuo~er      wno wac oh3r,ee alth MUrder.        t~

      the docket ahewt (whloh ••• not enoluded In the wppael record)
      would be      lnveete~wted   t lt would ehow that: she Pelted to            ~how




163
             Case 5:07-cv-01008-FB         Document 11-2 Filed 03/31/08                    Page 4 of 21



       up ~a the derendent'• court det••• When he eek the court pereanel
       wbout t.he         where ebo~e or Me, Veled••• the aoeeent emde                                     "en     well
       thatHlldo".           When l requweted to ••• the evldenee egalnet . .
       ehe etat•ltl teoh11 11he dietrlat attorny'aopenf'lh pollc:r en
       IIUf'rtaient, but thet l wee not ellawmd to handle the                                         n   la,
       tr t hed . . . . . . . . . . . . . . . . . . ., , , undaretaod the chergea egelnet
       ...and
                  -·" thll evld...ce preeantad, I would not                     plead
       to the ;:>le., ~JIH"(jt:ln 1 e2 pP"~t;!t"tnt.ed. The: dei'Mdfl"'t Ill ne>t guilty
                                                                                           ........
       of •aile of the h~>rg.,., F-r~Seent;ed to th .. lndietmmnt. Kh••" I though11
       waa child ebus~ end whet the low la era nat the aeme, but
       Sf$ whot 1 did do wuo· co ahe:u~Ful pnd bnd tht!t: I wat- eonv lnced
       that llh"t l did ..... "'lOW• Sexeul """"ule, "'""" th"'·•.Jh lt • .,.,
       not. Tha ,.. ...... !)M ..   ~bet   thie      n..op .. n .. d is nat        &    ree•c.n to bw tiill'aonted •
       Writ.      B~.tt    It 'lt thOJ whera                          .. u   DfJQ•   so .. uO>l    As'tl•ul't.
       Not to heve the etete               •are•        to     n;:,t; eteolo:   th;a ttertt•nc••·         .,.,.,
      ()"P"Cil        'ly   .~~~~i~~ed,
      ·~1~ v,{~~
       .•    .
                 I!---~.-~
                 ·'
       ·-·--·~-----------
       eruc .. l.::hrt&t;en.. en




            I, Bruce Chrleteneen, p~tltlaner, ~ in t~e ebave atyled
       end e.pti<1ned .,f'fldevlt do en !PtOeer under pe.,.lt1•• or puf'jury
       thet the ~ollo•lng •t•t . .•n*                     •ad•
                                             ln thl• a~fidevlt ere true
       end oof'reet to tha best ol' My 'lllbllltte,. ""'r! \.l'lowl•dg .. , on thl•
       the 1Zth d•y I' October ZOO&,




       -----·~
      C\"'e!ifii.R'~wm.·.r
      8601 lpur 591
164    .a..rUlo,TX           79107•989!5
           Case 5:07-cv-01008-FB Document 11,2 Filed 03/31/08 Page 5 of 21
                                      CAUS! NO, 2001-CR-418S•W1
       ltX PAI'ITf:                               §      IN THE DISTI'IICT COURT

                                                                  I             22Gth JUDICIAL DISTI'IICT
                                                                                BEXAR COUNTY.                    T~XA9



                                         SUP~IH~NTAL                   AFFIOAVIT

               This supplemel"1tel ~ffioevit I.e to be in raeopnsll! in
      oonjuatlon with tha afl'idai'Jvit ~lsn"d ,.., 'Jct.8b .... 1?tO,, 2005,
      and makes tha            fall~•l~g            8t~t~msnt:

               At no time w~e the def~nd~Mt ~dvier.d that the Plea Ber-geiM
      wae to to avoid at~okinG,                             The ~tet~ oFfered • sentPMee o'
      35 years, period wl~h no other s~lpletlone For the rirst 13
      monthe oF M~.           V!:!Idez':; rourti"t~n mont:L1~ of trial pr-eopetion,
      and on Merch 27, 06 t~r- off'r los -?o;    WA'!'    L•l""'-l'j~r- t,_,"!    .'!gl!   0~ 14
      !n 1!'134    1~~91      :$l1d OV            Case 5:07-cv-01008-FB    Document 11-2 Filed 03/31/08 Page 6 of 21
                                         PAGE TWO

              If Ms.    Veladea'a states that he~ t~iel st~egy was to
      av!od stack!"~• ah~ nevs~ed info~med me,                 ~"d   It •   eppesr~ that
      eh~ "ever i"ve•t~~~te~ the law              or thew Pacta l"volved In thia oaaa,
      (would ~sk the court to esk Ms, Valdes~ to l!at o"s wit"eae,
      either Per the dafe"oe or the procucutio" that she i"terviewad
      I   or to list o"e      witne~e   tj~t     ~ppointed    i"veatagcter     i"te~viaw

      either for the defence or          forth~        proc,, DePendant gave her
      nuMereat "smee thet st leaet could have inverviewed •• migating
      witness at Sa"tenc!ng,         end es the transcript shows I did not
      knew why there was no witneeeee cr evidence In the defa"ds"t•
      fever)      but beck to the       inv~atagat!on        of the o•••··• Cou"t
      o"e orcored in 1994 1 end count •even oooored in 1995,                     I
      did not brief it in my Memore"dum in support beoeuae it wee
      not an issue but the c.op,           wa~   reviaed in 1997 to alow the
      stacking of Sexeul        cffano~s    that cccoursd in e criminel
      apeaiode,        anfd if the court eocaopa Me, Veladez'e etetemente
      involving the counts end the stacking of them es sh5 •tatee,
      then I would request to rebrieF my Memcramdum.


      or to hold avidenceary hearing so that she may be •• croae-
      examined and let it be deloped             ~or   the record,      Next, Ms.
                                                                                       }3u9
                                                                                           ~·
      :::::::.::·:::      :::: :::.:"::::::.·:,:::·.::~ ::·.:·:::·,:;::. ~~
      Once again she he- felled to i"vaetagete the record prcpperly                        ~\
      again, •• , not all the ocU"te that orocured i" 1994 end                  S!!e 1995
      are 3g.      which 5he ststes ie e Meet important part of her
      advise given to the        defend~nt.

            Mw, Valadez did recommend that this defendant plee to e ee
      eecond degree charge that wee Infect e 5eocnd degree, end he
      did   ~eoieva    an elegel    sent~nce,      She    inoo~rectly   atete• that
      ell tha witnaae were under the ega of fourteen at acme point
      during the elgeged incedente.              She ia still oo"tanding in
      her statement th10t her advia·e to the dal'endant was to plea to
      the charges bsceuse the witnee$ae were all under the ege of Pour-
      teen et the      tim~   of the incede"t£.          The plee agreement end the
      e ~dmcn!ehments thet the defendant signed did net ocnt•i"
      eny referenoa!l to the oonviotio"• ru"ning oonourant with

      eeoh other,


166
             Case 5:07-cv-01008-FB    Document 11-2 Filed 03/31/08 Page 7 of 21
                                           "AGIO THR!!I:


           Ms. Veledez do~• not en•~a~e the aeoond question 0 ~
      ed~r••• the many ot,_,.,. "leget! ''n" m"de by th"' :f~vend~.nt,
      Like Falling to show him tha evidence to him                       the~     the Btat•
      heel !n Its 'lle,       Felling to         ~new~r•       hi~   queaBlon     ~baut      the
      cgse stating that       9h~    woul~    be back, th•t day            ~h~    eleo hed her
      d•ughter with her nnd she did              c~u~c     ~    ddistwrbence           causlns
      her to ebendon he,. client with out ncnice.                       ThfJt '!he feilet:'
      to     ~~~p   $MY eppointmant to s~e ~he d~fEndant ~t the                        jail, and
      $~     in,•ovt neve!" vidted the jedl "t -,]_),                  EGT, ECT ..


      The ooUI"t should in it" finding" of' "'"c:t er.d conouliu!on" oF
      l"'w                alndez    WBf'   in feet    in~ff~=t!ve        &Md     ego!~     rec~mMend

                        't~ oppllne~fo~ b~ gren~ed.
                     -----·---·--------
                dqj,6if _______,. ___

      Bruce Lynn Chri~teM~3n
      Cl~ment~ Unit #1•08982
      9801 Spur 591
      Am~rillo, Tex~g  79107-8696




               I, Bruce ChrlRtengen, being breeently incmroereted i"
      TOCJ-Citl, d!:ol~re under re~--~lty r::f' ;:Jerjury              th~t   -th'!!   f'~r~;;-:1ing
      effidavit is true end corO!ct.

              Signed thl!!   th~    16th d'!!y   ~F   Oct"!::J"r, ?00::0




                         79107-!!!9!3




167
                                                                                ~l'm{AS              PENAL CODE




cf       tl!E'         Gcrrt:-        ct~imiril:11                er~iecdE                s;roef::cu.te0 in                 ~J .n.in~lE-! ~rimin;...;,l            o.cth.;n, a GE::ntence
L:rc      (:·.::.ell      offE;~l~:;:;,;;·      :I:,n: v;hich                   f1t:;     has          i'")2E:·n   found guilt.:{ shall be pn:mounc.ed..                                   rxcc 1:A:
as ;ll:ovided by                      :?t~)section                 (b),.          th~·           6cntence::: shall :nm conct.a:nmtly.


(::")     !.f          the        accw:::o~l              L.:c;       fot;n6 Jtd.Jty c:f norc                                    tl·h.~n on~,   '.:JffE-'ri:Cc uri.siLi;-:1 out rxt' the
f::iX!W::: c:tir:1indll               thE'" Gont.(;'nC€-t~ tl!GY run conctlt"t"(~ntly or con~::;ecutiv(~.ly if each sente·nC(:~
is fer a ccnviction of;;
          ( 1)          an offm:sc ~


          i.a      c0nvic1:E.d                  of violation of thEe f.kHiie section more                                                         thc.~n        once or        i£..~   convictc<
          of violations of both                                      ~~E:ctionL~;                     or
                           (B) for which a p.lea agreement was reached in a case in \Vhich the accw:'5€d
          wa::.:        c~kLP:..~QcJ          ¥"i'i t:h       ftt'i.")t"•i:::     thc:..r, ont: o.r::r·cnse lio5t:cc; in Par.i.:igraph (A) 1 rt'9e:rdlc·ss
          ot           ~·•hc:l;hr~:t        tht:."        accuucci                      it:.        chd:t:'':,i~'-~0   \•Ii th    v:.i.olc~tion    c± tht-:: sar.1e sect..i(m rt:n,s~·      onde'.;' Section 21.02!, 21.11.
                                  22.0.21,                                       (i}:,


          years of                B.~·:e   at th111! time of                             tht~ conmd.r:.sid of v:tolat.icne of n,ore than on0                                                                        sr~~ction;     or
                                  (B)        for·          \·thich                a            t-'.lf::·a     ag:c~,ment i.VCt~';l      l:-eachf0 in             t.1 C(;U;c    iri tr;hich t.ht::
          accus~t·r:l         vJa.u ch            (b-1)    Subsecti.on (b)(4) does not apply to a defendant whose case Has tran-
:fo:r.(~d   to th(:- court und~~r Section 51!.02, l?Dn1ily Cod~.


1·     Act 197.3, 63rd Leg., P. 883 ch 399 §J., etf. J·an. 1 1 1974.


2.     Amended by Acts 1993, 73rd L"fi·t ch900, §1.01 1 eff. Sept. 1 1 1994;


3.     Acts 1995, 7Llth Leg., ch 596, § 1, eff. Sept. 1, 1995


4. Acts 1997, 75th Lerovid;r law is continued in effect fot· that purpose."




     169
                                              Apr.il 22, 2013




JudgileSid Harle
226th District Court
Bexar Bounty Courthouse
san Antonio, Tx 78205



Dear Judge Harle,

     I ~if you remllleer those affidavits(all Three) and if my statement about them is correct.
One rivolous item in Ms. Valadez's affidavit was that she used the word ardous ••••
"after 14 months of ardous trial prep ••••••• and in my affidavit I said she didn't
know the meaning of ardous •••. Well Your Honor, If you looking the record of my
habeas corpus you will find tha.t Ns. Valadez's affidavit has been redacted and
her mistakes corrected, the word ardous has been changed to !\laurel work", you might
ask why someone might have changewd her affidavit when mine is there and would
not make any sence i argueing that she doesn't know the meaning of the word ••••
Well again looking into the record you will find that the affidavit recieved and
file makked Oct. 23, 2006 and my sup. affidavit are both missing from the file.
I believe that Ms. Welsh the State's attorny (who had been terminated by the Distd
rict Attorney's office) did every thing to cover for her friend, Ns Valadez and to
save her Job.           Today she is ttill employed by the D.A..       I believe that Ills. Welsh
and   ~1.s   Valadez formed a criminal consper11sy with Mr. D. Callahan who wer·e not
only work assoc~ut, Sociallcronies, and affectionate friends. ~ffi. Callahan
appered to me as a dependable professioal attorney with Christian values. But
in fact he ambushed nry hearing, his representation was a farce rendering the hear-
ing a sham.            I had a substantial claim of   ifEect~veve   assistance of counsel. But
he did not call ms. Valadez to testify, he presented none fif the issues that I
clain~d, such as her advise the the state could stack my sentences. I will point

out two pieces of evidence, one , !he ~P sec 3.01               one criminal episode prosecuted
in a single criminal action , such sentences SHA):f. run concurrently ... ·#CP eff. SEpy
sept l, 1994 73rd LEG REG.SESSION, Ch. 900, §1.01        '£he second pieve of evidence
was Baker v. State 107          s.w.   lid 469, Court of appeals unstacked Mr Baker's sentence
because of C.P. 3.001 Ms Valadez was the trial attornJY that made the plea aggrement
to stack his sl!ebences, which ~;as iUlli:gal, and she didnt kn01v better.
        IVhat   ~;as   thier motivation?????Careerism •••••• Peer Presure ••••• Abslote desire t
towin •••• misplaced duty •••••• a warped longing to get the bad guy.            Wi.th the collusion
between couasel and the prosecution , Mr Callhan blocking I was afforded no
opportmnity to cross examine Ns Valadez •••• Your Honor, I believe that there are
sufficient cucumstances amounting to extrinsic fraud actually deprived me of a
hearing on the merits. Ns Welsh knowingly use d the perjured affidavit but because
she know thet ms. Valadex was ineffective she suppressed and withheld material
evidence from the court.
        Your Honor, I would ask you to hold a "Court of Inquire" to find if a law was
broken, or· If there is sufficient fact and your reeollection of these matters and
the affidavits ring true, to hold a new evidence hearing, or to ask the cour·t oc
criminal appeals to reconsider on its own recognizance.
  171
or 1vhat ever legal solutions that miyht be avalible to me.
  I'
     Your Honor I would like to thank you for your tin~ in this matter, I had
deficient leyal help and A states attorny williny to do anything to win this
case, my appeal was ambushed and I believe that the case deserves a colser look.
please do what you can, I understand thattyou can not give me legal advise,
but please write n~ back ••• letting me know that you have iti fact recieved the
letters andmaybe liven an attorney that you know that would be willing to help.
I allready tried to hire an attorney i.n S.A. and he took my $7 1 000.00 and then
told me what 61 fine attorney Mr. Callahagn is that he has kn01vn him for many years.
but that was when i learned that the affidavits had been chanyed and mine were miss
ing. So I keep trying. I will not give up and in the long run I belive I 1vill win.


yeut~J   Truely Yours,

Bruce Christensen
Polunsky Unit, #1108982
3874 FM 350 S
r.ivingstone, Tx  77351




 172
   Bruce Christensen
   Polonsky Unit #1108982
   3872 FM 351 . S.
   Livingstone,   Tx 77351

                                                          Honorable Judge Sid Harle
                                                          226th Judicial district Court
                                                          Bexar County Courthouse
                                                          300 Delarosa
                                                          San Antonio, Tx   78205




                                                 7E:-i20$$3:)S4 CO i _i                     . Jh Iuli !lm'' 'i•iTfi'i~~i'!lu Ill pljl hjfli litilji.j

-~..==~-·--·-""""'"'"""'------··--------·   --·-----·---'-"'-"""'="'''~,_,.___....   __   ,_~-                   -------~~--'"-"'"~--------·~-···




                                                                                                                                                        173
                     BEXAR                                                       COUNTY




                                    Donna Kay M£Kinney
                                          DISTRICT CLERK
                                   PAUL ELIZONDO TOWER
                                  101 W.NUEVAST. STE217
                                 SAN ANTONIO, TEXAS 78205
                                            Mayi"f, 2014


 WRIT NO: 2001CR4986-W3

 EX PARTE: BRUCE LYNN CHRISTENSON

   I ACKNOWLEDGE RECEIPT OF AN APPLICATION FOR WRIT OF HABEAS
 COPRUS

 FOR: CHRISTENSON, BRUCE LYNN CAUSE NO 2001CR4986

 SUCH APPLICATION WAS RECEIVED FROM BEXAR COUNTY DISTRICT


 CLERK'S OFFICE ON THIS MayZ.T, 2014, HEREBY WAIVING ISSUANCE OF


 SERVICE BY CERTIFIED MAIL, RETURNED RECIEPT THAT'S REQUESTED.




                           SIGNEDrn
                               :~0::E~¥''f':O"':'UN:c:·':':·=TY::c::Dc:cis==T==RI:-::C=T=-:-A=T=To=RN=-:-::E=:Y:-:-::::0-=FF=I:-::C:=-E


                                                                                           \




PAUL
 174
     ELIZONDO TOWER* 101W.NUEVA ST.* SAN ANTONIO, TEXAS 78205-3002 * (210) 335-2113
                                          CRIMINAL APPEALS
      '•          CERTIFICATE OF NOTICE OF APPEAL TO THE FOURTH COURT OF APPEALS


                                                        TRIAL COURT NO. 2001CR4986- W3

THE STATE OF TEXAS                                                                                                IN THE 226TH DISTRICT COURT

vs                                                                                                                OF

BRUCE LYNN CHRISTENSEN                                                                                            BEXAR COUNTY, TEXAS


     1. Defendant filed motion for new trial:_ no .X yes, date filed:_..o"'S-:.:2.,0:.:-2;y0,.,02L._ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     2. Notice of appeal was filed on             lif.~JJ7CPOSTCCONVICTION              WRIT, 2001CR4986-W3
     3. The Honorable SID L. HARLE RULEV ON 11.07 POST COI.JVCTION I!JRtT-VENIEV

     4. The above named defendant was convicted                              of the offense(s) of AGG SEXUAL ASSAULT-CHILD

           as a   (R~~)(II9{l(OO)Ol(l(ll(ij(

     5. State's appeal attorney: SUSAN D. REED                                                              300 Delarosa, Suite 4025, Bexar County Justice
        Center, San Antonio, Tex..:a:.:s:.:,7o;8"'2,;,05::"7.(2:-;1:;:0;c;)3;:;;3:;;5-""2"'4-;c13;:-----,.:SBN: 1668 7400

     6. OR.IT               Attorney(s):_:...PR"'O:...--=S:.=E:...·- - - - - - - - - - - - - - - - - - - - - - - - - -

                                                                                                _ _ _ _ _ _ _ _ SBN:


        Defendant Pro-Se XYes No
     7. The trial held waS: Trial before the Court                _Jury trial on guilt only
                          -Jury trial on punishment only              Jury trial guilt and punishment
                          - Plea of guilt I nolo contendere to court:' negotiated plea agreement followed by court
                          -Pretrial motion heard prior to plea        Open/non negotiated plea of guilty/nolo contendere
                          =Motion to enter adjudication of guilt :::_Motion to revoke community supervision
                                   ~Other      11.07 POST CONVCTION WRIT, 2001CR4986-W3- VENIEV
     8. The sentence was (imposed ) on:04-22-2002 for a period of:yrs:030 mths:OO
        and a fine of$       1 000.00

     9. Defendant is presently in:x_ BCADC                 .x._ TDCJID.      Defendant is on _._.-'R"W"-O,_.,B:...·_·_ _ _ _ _ _ appeal bond.

     10. Name and Address of Court Reporter(s) who reported the evidence:


     11. If two or more cases were tried together the other cases that have been or may be appealed are:(Defendant's na
           &causenumbe~--------------------------------------
 WITNESS MY HAND THIS THE l!b._ DAY OF_,O"'ct,o,b-"'erc,__ _ _ _ _ , 20.!.£_

 COURT REPORTER(S): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ _ _ _ _ _ _ __
                                                                    Date:
 KEITH E. HOTTLE, C L E R ; < ; K u - - - - - - - - - - - - - - - -       ------------

 BY:                                                                                                    Date: ________________
       'D'-e~p~u~ty~-------------------------

                                                                                                                                         '




                                                                                                  RENE 0. BEIJAVIVES                             ,DEPUTY
       175                                                                                           (jsdca)
                                  CERTIFICATE

                                 THE STATE OF TEXAS

                              COUNTY OF BEXAR



      I, DONNA KAY MCKINNEY, Clerk of the District Court of Bexar County, Texas

do hereby certify that the documents contained in this record, Cause No. DC2001CR4986

of which this certification is attached are all of the documents specified by Texas Rule of

Appellate Procedure 34.5 (a) and all other documents timely requested by a party to this

proceeding under Texas Rule of Appellate Procedure 34.5 (b).

      GIVEN UNDER MY HAND AND SEAL of said Court at office in the City of

San Antonio, Bexar County, Texas this October 8, 2014.




                                            DONNA KAY MCKINNEY



                                         Clerk, _226TH___ Judicial District
                                         Court of Bexar County, Texas


                                         By: /s/   Cynthia Gomez
                                                   CYNTHIA GOMEZ
                                                   APPEALS CLERK




176